Exhibit 10.4

 

SUBLEASE

THIS SUBLEASE (“Sublease”) is dated for reference purposes as of April 4, 2019,
and is made by and between HOLCIM (US) INC., a Delaware corporation
(“Sublessor”) and OCULAR THERAPEUTIX, INC., a Delaware corporation
(“Sublessee”).

R E C I T A L S:

A.        Reference is hereby made to that certain Lease by and between CCC
INVESTORS LLC, a Delaware limited liability company, as successor in interest to
RAR2-CROSBY CENTER QRS, INC., a Maryland corporation (“Master Lessor”), and
Sublessor as “Tenant”, dated March 18, 2013 (the “Original Lease”), for space
stipulated to consist of thirty thousand and thirty-six (30,036)rentable  square
feet (the “Premises”) in that certain office building known as 24 Crosby Drive,
Bedford, Massachusetts 01730 and described more particularly in the Master Lease
(the “Building”).  The Original Lease is referred to herein collectively as the
“Master Lease”.  A true and complete copy of the Master Lease is attached hereto
as Exhibit “A”.

B.         Sublessee wishes to sublease the entirety of the Premises from
Sublessor, which Premises are shown on Exhibit A to the Master Lease, on the
terms and conditions contained herein.  Sublessor wishes to sublease the
Premises to Sublessee on the terms and conditions contained herein.

C.         All initially capitalized terms used in this Sublease and not
otherwise defined herein shall have the same meanings given to such terms in the
Master Lease.

A G R E E M E N T:

Accordingly, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

1.         Premises, Parking and Representation, Warranties and
Covenants:  Subject to the condition precedent contained in Section 10 below,
Sublessor hereby subleases to Sublessee, and Sublessee hereby subleases from
Sublessor, the Premises and Parking on the terms and conditions contained
herein.  Sublessor represents and warrants to Sublessee that (i) the Master
Lease has not been amended or modified, (ii) Sublessor is not in default of any
of its obligations pursuant to the Master Lease and (iii) no event has occurred
and is continuing which, with notice or the lapse of time, would constitute an
event of default by Sublessor or Master Lessor pursuant to the Master
Lease.  Sublessor covenants and agrees that Sublessor (i) will pay and perform
all of its obligations pursuant to the Master Lease as and when due, (ii) will
not terminate or surrender the Master Lease without the prior written consent of
Sublessee, (iii) will not amend or modify the Master Lease in a way that
increases Sublessee’s obligations or diminishes Sublessee’s rights hereunder,
(iv) will deliver to Sublessee a copy of any such amendment or modification to
the Master Lease within five (5) business days of execution of any such
amendment on modifications of the Master Lease; and (v) will use commercially
reasonable efforts to deliver to Sublessee within five (5) business days of
receipt all notices from Master







--------------------------------------------------------------------------------

 



Lessor to Sublessor.  This Section shall survive the expiration or earlier
termination of this Sublease.

2.         Term:

2.1       Term:  The term (the “Term”) of this Sublease shall commence on that
day which is one (1) business day after receipt by Sublessee of the Consent and
Waiver (as such term is hereinafter defined) (as so determined, the
“Commencement Date”) and shall end, without notice, on March 31, 2024 (the
“Expiration Date”), unless this Sublease is sooner terminated pursuant to its
terms or unless the Master Lease is sooner terminated pursuant to its terms.

2.2       No Option to Extend:  Sublessee hereby acknowledges that: (i) the
expiration date of this Sublease is March 31, 2024, (ii) Sublessor has no
obligations whatsoever to exercise any option that it may have under the Master
Lease to renew or extend the term thereof, and (iii) Sublessee must vacate the
Premises fully and completely on or before the Expiration Date, in accordance
with all terms and conditions of this Sublease and the Master Lease as
incorporated herein.  Sublessee shall have the obligation to surrender the
Premises in accordance with the terms and conditions of the Master Lease,
including removal of any cabling as required by Master Lessor and Personal
Property as defined herein.

2.3       Access:  Sublessee shall have access to the Premises twenty-four (24)
hours per day, seven (7) days a week, 365 days per year, subject however, to
Master Lessor’s after hours security measures and events beyond the reasonable
control of Master Lessor and Sublessor.  Sublessee shall be responsible for
furnishing its own security for the Premises at Sublessee’s sole cost and
expense.

3.         Rent:

3.1       Gross Rent:  Subject to the terms and conditions of this Section 3.1
and Section 10 hereof, Sublessee shall pay to Sublessor the total Monthly
Installments of Rent set forth below (“Total Gross Rent”).  Within five (5)
business days after the parties’ receipt of Master Lessor’s consent and waiver
pursuant to Section 10 below, Sublessee shall deliver to Sublessor pursuant to
Section 3.5 below, a security deposit in the form of a letter of credit in the
amount of $150,000.00 (“Security Deposit”).  The Security Deposit shall be held
and returned pursuant to Section 3.5 hereof.  Subject to Section 10 hereof,
beginning on July __, 2019, and continuing on or before the first (1st) of each
month thereafter throughout the Term, Sublessee shall pay to Sublessor
installments of the Total Gross Rent as monthly base rent for the Premises as
follows:





-2-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

From

Through

RSF

Annual Rent

Per RSF

Annual Rent

Monthly Installment

of Rent

 

 

 

 

 

 

Commencement Date

the three (3) month anniversary of the Commencement Date (the “Rent Commencement
Date”)

30,036

$0.00

$0.00

$0.00

Rent Commencement Date

3/31/2020

30,036

$19.00

$570,684.00

$47,557.00

4/1/2020

3/31/2021

30,036

$19.50

$585,702.00

$48,808.50

4/1/2021

3/31/2022

30,036

$20.00

$600,720.00

$50,060.00

4/1/2022

3/31/2023

30,036

$20.50

$615,738.00

$51,311.50

4/1/2023

3/31/2024

30,036

$21.00

$630,756.00

$52,563.00

 

plus all sales taxes levied or assessed against all Rent which Sublessee is
obligated to pay hereunder (“Rent Tax”), (collectively “Monthly Gross
Rent”).  Monthly Gross Rent (and all other Rent, as defined in Section 3.2,
below) for any partial month shall be prorated based on a thirty (30) day
month.  To the extent, if any, that Base Rent (as defined in the Master Lease)
and/or other rent due pursuant to the Master Lease and payable by Sublessor for
the Premises is abated under the Master Lease, including without limitation,
pursuant to Sections 7.3 and Article 22 of the Master Lease, for any period(s)
during the Term, Sublessee shall be entitled to an equitable abatement of Rent
in the same percentage amount.  Sublessee shall not be required to pay any Rent
(as such term is hereinafter defined) with respect to Parking, except as
identified in Section 30.1.5 of the Master Lease.

3.2       Additional Rent and Electricity:  Any monetary obligations of
Sublessee provided hereunder shall be considered “Additional Rent” and along
with the Total Gross Rent may be referred to herein collectively at times as
“Rent”.  Each of Sublessor and Sublessee agrees that fiscal year 2019 shall be
considered the base year (the “Base Year”) for calculating Sublessee’s
obligation to Sublessor with respect to Taxes and Expenses pursuant to this
Sublease.  Sublessor shall notify Sublessee in writing of the amounts which
Sublessee is required to pay to Sublessor with respect to Expenses and Taxes at
least thirty (30) days prior to the due date thereof.  Subject to the foregoing,
commencing as of August 1, 2019 and continuing thereafter through the Expiration
Date, Sublessee shall pay to Sublessor on the dates when Monthly Gross Rent is
due and payable (i) Tenant’s Proportionate Share for Expenses in excess of
Tenant’s Proportionate Share for Expenses for the Base Year (as such term is
defined in this Sublease) paid by Sublessor to Master Lessor pursuant to the
Master Lease and (ii) Tenant’s Proportionate Share for Taxes in excess of
Tenant’s Proportionate Share for Taxes for the Base Year (as such term is
defined in this Sublease) paid by Sublessor to Master Lessor pursuant to





-3-

--------------------------------------------------------------------------------

 



the Master Lease.  Sublessor shall use commercially reasonable efforts to
deliver to Sublessee within five (5) business days after Sublessor’s receipt
thereof true and complete copies of all notices, communications  and
determinations which Sublessor receives from Master Lessor pursuant to Section 4
of the Master Lease.  Subject to the foregoing, Sections 4.2 through 4.6,
inclusive, of the Master Lease shall be applicable to Sublessee’s obligation to
pay the foregoing amounts.  If Sublessor conducts an audit pursuant to Section
4.3 of the Master Lease, Sublessor shall provide Sublessee with the results
thereof forthwith upon completion of such audit.  Sublessor agrees that
Sublessee may elect to conduct an audit pursuant to Section 4.3 of the Master
Lease at Sublessee’s expense and as attorney-in-fact (which shall be coupled
with an interest and irrevocable during the Term) for Sublessor. As of the date
of execution of this Sublease, Sublessor is paying to Master Lessor $1,951.00
per month on account of Tenant’s Proportionate Share for Expenses and $2,316.00
per month on account of Tenant’s Proportionate Shares for Taxes.

Sublessee shall also pay to Sublessor $1.50 per rentable square foot for
electricity serving the Premises with such amount to be increased or decreased
from time to time by Master Lessor pursuant to Section 13.1.1 of the Master
Lease.  Sublessor represents and warrants to Sublessee that as of the date of
execution of this Sublease, Sublessor is paying to Master Lessor $1,014.00 per
month for electricity pursuant to Section 13.1.1 of the Master Lease.  If and to
the extent that Master Lessor increases or decreases the amount to be paid by
Sublessor pursuant to Section 13.1.1 of the Master Lease, Sublessee’s payment to
Sublessor for electricity shall be increased or decreased by the same amount.

3.3       Payments of Rent:  Rent shall be payable without notice or demand and
, except as set forth in this Sublease, without any deduction, offset, or
abatement, in lawful money of the United States of America.  Rent shall be paid
directly to Sublessor by wire transfer as follows:

Account Name:           Holcim (US) Inc.

Bank:                           JPMorgan Chase, N.A.

Location:                     1 Chase Manhattan Plaza

New York, NY 10005

Swift Code:                 CHASUS33

Routing No.:               021000021

Account No.:               500008656

or at such other address as may be designated in writing by Sublessor.  If
Sublessee fails to pay any Rent under this Sublease within five (5) business
days after the same becomes due and payable, in addition to the delinquent Rent,
Section 3.2 of the Master Lease shall be applicable thereto.

3.4       Personal Property Taxes:  In addition to Total Gross Rent, Sublessee
shall be obligated to pay as Additional Rent within twenty (20) days after its
receipt of a written statement from Sublessor setting forth the applicable
taxes, all assessments, license fees, and other charges which are levied against
Sublessee’s personal property, fixtures, equipment, and alterations located
within the Premises.





-4-

--------------------------------------------------------------------------------

 



3.5       Security Deposit:  The Security Deposit shall be held by Sublessor as
security for the faithful performance by Sublessee of all the terms, covenants
and conditions of this Sublease to be kept and performed by Sublessee and not as
an advance rental deposit or as a measure of Sublessor’s damage in case of
Sublessee’s default.  If Sublessee defaults beyond the expiration of applicable
notice and cure periods with respect to any provision of this Sublease,
Sublessor may use any part of the Security Deposit for the payment of any rent
or any other sum in default, or for the payment of any amount which Sublessor
may spend or become obligated to spend by reason of Sublessee’s default, or to
compensate Sublessor for any other loss or damage which Sublessor may suffer by
reason of Sublessee’s default.  If any portion is so used, Sublessee shall
within five (5) business days after written demand from Sublessor to Sublessee,
deposit with Sublessor an amount sufficient to restore the Security Deposit to
its original amount and Sublessee’s failure to do so shall be a material breach
of this Sublease.  Except to such extent, if any, as shall be required by law,
Sublessor shall not be required to keep the Security Deposit separate from its
general funds, and Sublessee shall not be entitled to interest on such
deposit.  If Sublessee is not in default of its obligations pursuant to this
Sublease on the Expiration Date, the Security Deposit or any balance thereof
shall be returned to Sublessee within thirty (30) days after the Expiration
Date.  Sublessee shall be required to deliver a letter of credit in
substantially the same form as required by Section 5 of the Master Lease
(specifically excluding the amount of the Security Deposit which shall be
governed by this Sublease).

4.         Master Lease:

4.1       Incorporation of Master Lease:  The terms, conditions and respective
obligations of Sublessor and Sublessee to each other under this Sublease shall
be the terms of the Master Lease, except as otherwise set forth in this
Sublease.  Except in Section 19.9 of the Master Lease, wherever else in the
Master Lease the word “Tenant” appears, for the purposes of this Sublease, the
word “Sublessee” shall be substituted; wherever in the Master Lease the word
“Lease” appears, for the purposes of this Sublease, the word “Sublease” shall be
substituted; except where the word “Landlord” appears in the definition of
“PARKING” in the Reference Pages of the Master Lease, in Sections 1.3 and 1.4 of
the Master Lease, in Articles 6, 7, 9, 13, 15, 16 and 17 of the Master Lease, in
Section 19.9 of the Master Lease, in Articles 22, 23, 24 and 25 of the Master
Lease, and in Sections 30.1.1 through 30.2, inclusive of the Master Lease,
wherever else in the Master Lease the word “Landlord” appears, for the purposes
of this Sublease, the word “Sublessor” shall be substituted; and wherever in the
Master Lease the word “Term” appears for purposes of this Sublease the Term (as
defined in Section 2.1 hereof) shall be substituted.  Sublessee hereby
acknowledges that it has read and is familiar with the terms of the Master Lease
and agrees that this Sublease is subordinate and subject to the Master Lease,
and that any termination of the Master Lease shall likewise terminate this
Sublease.  Anything in this Sublease to the contrary notwithstanding, the
following provisions of the Master Lease are not incorporated herein (the
“Excluded Provisions”) and Sublessee shall have no liability or obligation with
respect to any Excluded Provisions:

·



All of the defined terms included in the Reference Pages other than BUILDING,
PREMISES ADDRESS, PREMISES, PREMISES RENTABLE AREA, BUILDING RENTABLE AREA,
TERMINATION DATE, TENANT’S PROPORTIONATE SHARE FOR EXPENSES, TENANT’S
PROPORTIONATE SHARE FOR TAXES,





-5-

--------------------------------------------------------------------------------

 



ASSIGNMENT/ SUBLETTING FEE, AFTER-HOUSE HVAC COST, PARKING, and BUILDING
BUSINESS HOURS;

·



Sections 2 and 2.2 (Term);

·



Section 3 (Rent);

·



Article 5 (Security Deposit);

·



Section 19.3 (Remedies);

·



Article 27 (Notices);

·



Article 34 (Commissions);

·



Article 40 (Option to Extend);

·



Article 42 (Termination Option);

·



Article 43 (Non-Compete); and

·



Exhibit B, Schedule II (Initial Alterations).

4.2       Time Allowances; Consents:  Except for the payment of Rent by
Sublessee to Sublessor pursuant to this Sublease and the Excluded Provisions,
Sublessee shall perform all other obligations which are imposed on Sublessee to
the extent of incorporation of the Master Lease into this Sublease on or before
the date which is one (1) business day prior to the date on which Sublessor is
required to perform such obligation as Tenant under the Master Lease.  All other
time limits, cure periods, notice periods and the like which are incorporated
herein from the Master Lease shall expire on the date which is two (2) business
days prior to the date on which such periods expire with respect to Sublessor as
Tenant under the Master Lease.  In the event of any conflict between the terms
and provisions of (i) the Master Lease and/or the Consent and Waiver and
(ii) this Sublease, the terms and provisions of this Sublease shall prevail and
control.

4.3       Master Lease Modification:  Anything in this Sublease to the contrary
notwithstanding, with respect to the rights and obligations of Sublessor and
Sublessee under this Sublease, the provisions of the Master Lease which are
operative as between Sublessor and Sublessee are modified as follows:

(a)        Sublessee shall have no obligation to pay any Monthly Installment of
Rent or additional rent to Master Lessor pursuant to the Master Lease, all of
which shall be paid by Sublessor to Master Lessor as and when due.  Sublessee
shall have the right to exercise all of Sublessor’s rights pursuant to Articles
22 and 23 of the Master Lease and with respect to all of Sublessor’s rights to
parking as set forth in the Master Lease, in each case as attorney in fact for
Sublessor, which right shall be coupled with an interest and irrevocable during
the Term.  Except





-6-

--------------------------------------------------------------------------------

 



as otherwise modified by the terms and conditions of this Sublease and except
for any negligent act or omission of Sublessor, Sublessee hereby covenants and
agrees to comply with and perform all obligations of Sublessor under the Master
Lease first arising or accruing during the Term and pertaining to the Premises,
including, without limitation, all maintenance and repair obligations, all
insurance obligations, all indemnification obligations of Tenant thereunder, and
any liability accruing from Sublessee’s failure to pay the same when due
thereunder.  Sublessee agrees that whenever the consent of Master Lessor is
required under the terms of the Master Lease with respect to any action,
Sublessee shall obtain the consent of Sublessor (which consent shall not be
unreasonably withheld, conditioned or delayed, and if Master Lessor consents to
such request pursuant to the terms and conditions of the Master Lease, Sublessor
shall also give its consent to such Sublessee request) and of Master Lessor
prior to taking such action and that Sublessor shall, in no event, be liable to
Sublessee for any claim, liability, loss, expense or damages whatsoever in the
event Master Lessor should fail to give its consent.  In no event shall
Sublessor be liable to Sublessee for any liability, loss, or damage whatsoever
if Master Lessor should fail to perform its obligations under the Master Lease,
nor shall Sublessee be entitled to withhold the payment of Rent or terminate
this Sublease.  Sublessor shall have no obligations to Sublessee with respect to
the Premises, the Building, the Common Areas or Master Lessor’s obligations
under the Master Lease.  Sublessee shall have the right to enforce the Master
Lease against Master Lessor or at Sublessee’s request (and at Sublessee’s cost
and expense, which cost shall be preapproved by Sublessee), Sublessor shall
enforce the Master Lease against Master Lessor if, in either case, Master Lessor
shall default in its obligations under the Master Lease.  Prior to Sublessor or
Sublessee making a claim against or filing a suit against Master Lessor, all of
the following shall have occurred: (a) as to any alleged default under the
Master Lease by Master Lessor which affects the Premises, Sublessee shall have
first notified Sublessor in writing of such claim against Master Lessor for such
default (which notice shall include a reasonably detailed description of Master
Lessor’s alleged default under the Master Lease), and (b) all applicable cure
periods available under the Master Lease to Master Lessor with respect to such
alleged default shall have expired without Master Lessor’s cure of such alleged
default.  In addition, Sublessee shall indemnify, protect, defend and hold
Sublessor harmless from and against any and all claims, actions, demands,
damages, judgments, losses, costs, and expenses (including, without limitation,
reasonable attorneys’ fees and costs) which arise from or are in any way
connected with any action, claim or suit brought by Sublessor (at the request of
Sublessee) or Sublessee against Master Lessor for any reason whatsoever in
connection with the Master Lease, including without limitation, an action to
cause Master Lessor to cure a default thereunder.  Nothing set forth in this
Sublease shall affect or impair Sublessee’s right to seek or obtain equitable
relief from a court of competent jurisdiction against Master Lessor and/or
Sublessor with respect to any breach or threatened breach of the Master Lease
and/or this Sublease.

4.4       Use; Surrender:  Sublessee may use the Premises only for general
office use, and in no event for any other use prohibited or restricted by the
Master Lease or by applicable law.  Sublessee shall not commit (or permit to be
committed by or on behalf of Sublessee or any of its employees, agents,
contractors, visitors, invitees, licensees, subtenants or assigns (collectively,
“Sublessee Parties”)) in or on the Premises, the Building, or the Common Areas,
any acts or omissions which shall violate any term or condition of the Master
Lease.  Without limitation of the foregoing, Sublessee agrees not to commit any
waste or damage, or allow any waste or damage to be committed by the Sublessee
Parties, in or on any portion of the





-7-

--------------------------------------------------------------------------------

 



Premises, the Building, or the Common Areas.  On or before the Expiration Date
or sooner termination of this Sublease, Sublessee shall deliver up the Premises
to Sublessor in the condition required under Section 26 of the Master Lease
which is incorporated herein (including, without limitation, if required under
the Master Lease, the removal of any and all Alterations, Tenant improvements
and Tenant’s furniture, fixtures, equipment and other Personal Property,
installed or placed upon the Premises by Sublessee on or after the Commencement
Date and to the extent required by the Master Lease).  Sublessee shall arrange
to meet Master Lessor and Sublessor for two (2) joint inspections of the
Premises, the first to occur at least thirty (30) days (but not more than sixty
(60) days) before the Expiration Date, and the second to occur not later than
forty-eight (48) hours after Sublessee has vacated the Premises, time being of
the essence as to each such date.  Sublessee’s obligations with respect to the
surrender of the Premises shall be as set forth in Sections 26.2 and 26.3 of the
Master Lease, except that Sublessee shall have no obligation to remove any
Alterations to the Premises made by Master Lessor and Sublessee shall have no
obligation pursuant to Section 26.3 of the Master Lease for any repair or
restoration of the Premises as provided in the Master Lease due to Alterations
made to the Premises by Master Lessor prior to the Commencement Date.

5.         Right to Cure Defaults:

5.1       Sublessor’s Rights:  If Sublessee fails to pay any sum of money to
Sublessor which is due from Sublessee to Sublessor pursuant to the terms of this
Sublease, or fails to perform any other act on its part to be performed
hereunder, then Sublessor may, but shall not be obligated to, after the passage
of any applicable notice and cure periods, make such payment or perform such
act.  All such sums paid, and all reasonable costs and expenses of performing
any such act, shall be deemed Rent payable by Sublessee to Sublessor upon
demand, together with interest thereon at the Interest Rate, from the date of
the expenditure until repaid.

5.2       Sublessor Default:  Sublessor shall not be in default or breach of
this Sublease unless and until it has received written notice from Sublessee
identifying the default or breach and, in the case of any monetary default by
Sublessor pursuant to this Sublease or the Master Lease, five (5) days have
elapsed from Sublessor’s receipt of such notice and the default or breach has
not been cured within such five-day period, and in the case of any
nonmonetary  default thirty (30) days have elapsed from the date of Sublessor’s
receipt of such notice and the default or breach has not been cured within such
30-day period; provided, however, that if the nature of the nonmonetary default
or breach reasonably requires more than thirty (30) days to cure, Sublessor
shall not be in default or breach of this Sublease so long as it has commenced
to cure the nonmonetary default or breach within such 30-day period and is
diligently prosecuting the same to completion but in no event shall such cure
period exceed ninety (90) days.  The foregoing provisions of this Section 5.2
shall not affect or impair any obligation of Sublessor pursuant to the Master
Lease.  Under no circumstance shall Sublessor be deemed in default or breach of
this Sublease as a result of Master Lessor’s default or breach of its
obligations under the Master Lease provided, however, that Sublessor has
notified Master Lessor thereof and Sublessor has provided a copy of such notice
to Sublessee at the same time.

6.         Indemnification:  Sublessee shall indemnify, defend, protect and hold
Sublessor harmless from and against all costs, expenses (including reasonable
attorneys’ fees), fines, suits,





-8-

--------------------------------------------------------------------------------

 



claims, demands, liabilities and actions resulting from any breach, violation or
non-performance of any covenant or condition hereof by Sublessee or any
Sublessee Parties, or from the use or occupancy of the Premises, the Building,
or the Common Areas by Sublessee or any Sublessee Parties but expressly
excluding those arising or resulting from Master Lessor’s or Sublessor’s
negligence or willful misconduct and those arising from the presence or release
of Hazardous Materials in or from the Premises, the Building and/or the Common
Areas prior to the Commencement Date.  Sublessor shall indemnify, defend,
protect and hold Sublessee harmless from and against all costs, expenses
(including reasonable attorneys’ fees), fines, suits, claims, demands,
liabilities and actions resulting from any breach, violation or non-performance
of any covenant or condition hereof or of the Master Lease by Sublessor and
those arising from the presence or release of Hazardous Materials in or from the
Premises, the Building and/or the Common Areas prior to the Commencement Date,
but expressly excluding those arising from the negligence or willful misconduct
of Sublessee after the Commencement Date.  In no event, however, shall Sublessor
or Sublessee be liable for consequential, indirect, punitive or statutory
damages.  Sublessee’s and Sublessor’s obligations under this Section shall
expressly survive the expiration or earlier termination of this Sublease.

7.         Broker:  Sublessor and Sublessee each represent to the other that
they have dealt with no real estate brokers other than Cushman & Wakefield, Inc.
and Newmark Knight Frank, Inc. (collectively, the “Brokers”).  Each party agrees
to hold the other party harmless from and against all claims for brokerage
commissions, finder’s fees or other compensation made by any other agent,
broker, salesman or finder as a consequence of said party’s actions or dealings
with such agent, broker, salesman, or finder.  Sublessor shall pay the
commissions due to the Brokers pursuant to a separate agreement and hereby
indemnifies Sublessee with respect thereto.  The parties’ obligations under this
Section shall survive the expiration or earlier termination of this Sublease.

8.         Authority to Execute:  Sublessee and Sublessor each represents and
warrants to the other that each person executing this Sublease on behalf of each
party is duly authorized to execute and deliver this Sublease on behalf of that
party.

9.         Holdover:  Sublessee has no right to retain possession of the
Premises or any part thereof beyond the Expiration Date or sooner termination of
this Sublease.  Any penalties to Sublessor caused by Sublessee’s hold over shall
be for the account of Sublessee.

10.       Condition Precedent:  This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are subject to: (i) Sublessor providing written notice to
Master Lessor (with a simultaneous copy to Sublessee) in accordance with the
Master Lease within one (1) business day after execution of this Sublease by
Sublessor and Sublessee (the “Notice”) and requesting Master Lessor’s consent to
this Sublease and thereafter obtaining the written consent of Master Lessor on
terms and conditions acceptable to both Sublessor and Sublessee, each in their
sole and unfettered discretions, and (ii) Master Lessor waiving its right to
terminate the Master Lease pursuant to Section 9.3 of the Master Lease (the
“Consent and Waiver”).  If such Consent and Waiver of Master Lessor is not
obtained within fifteen (15) days after the execution of this Sublease, then
upon written notice from Sublessee to Sublessor (a “Termination Notice”), this
Sublease shall terminate and be void and of no force or effect, and neither
Sublessor nor





-9-

--------------------------------------------------------------------------------

 



Sublessee shall have any claims against or obligation to the other under this
Sublease.  If the Consent and Waiver of Master Lessor is not obtained within
fifteen (15) days after the execution of this Sublease, and Sublessee do not
elect to terminate this Sublease, then this Sublease shall continue until the
earlier to occur of the giving of a Termination Notice or the receipt of such
Consent and Waiver.  If such Consent and Waiver is obtained on terms and
conditions acceptable to Sublessor and Sublessee as aforesaid, neither Sublessor
or Sublessee shall thereafter have any right to terminate this Sublease on
account of such Consent and Waiver.  Sublessee shall have no obligation to pay
any Monthly Installment of Total Gross Rent until that date which is three (3)
months after the Commencement Date.   Without limiting the unfettered discretion
of the parties to accept or reject Master Lessor’s Consent and Waiver, neither
Sublessor (except as hereinafter set forth) nor Sublessee shall have any
obligation to expend any sums in order to obtain Master Lessor’s Consent and
Waiver, and shall have no liability for the failure of Master Lessor to provide
its Consent and Waiver, provided however, that Sublessor and Sublessee shall use
commercially reasonable efforts to obtain such Consent and Waiver as soon as
possible and Sublessor shall pay the Assignment/Subletting Fee to Master Lessor
at the time of the Notice, any outstanding commission obligation due pursuant to
Section 9.3 of the Master Lease, and any amount due to Master Lessor pursuant to
Section 9.6 of the Master Lease upon Master Lessor’s demand or notice.  Such
Consent and Waiver shall specifically include Master Lessor’s acknowledgment of
the parking rights of Sublessee hereunder.

11.       As-Is; No Warranties:  Sublessor has made no representations or
warranties of any kind, whether express or implied, as to the condition of the
Premises, the Building, the Common Areas, the Personal Property (as defined
below), or any other property, or the suitability of the Premises, the Building,
the Common Areas, or the Personal Property for Sublessee’s activities and
use.  Sublessee acknowledges that prior to signing this Sublease, it has had the
opportunity to inspect and research the Premises, the Building, and the Common
Areas and to contact the Master Lessor in order to independently satisfy itself
as to the condition of same, including without limitation, the presence or
absence of Hazardous Materials.  Sublessee enters and agrees to use the Premises
at its own risk, “as is”, and subject to any defects (whether patent or latent,
known or unknown).  Sublessee waives and disclaims all warranties with respect
to the Premises, the Building, and the Common Areas, whether express or implied,
and assumes the risk that its inspections and inquiry of the Master Lessor did
not reveal adverse or unexpected conditions.  Anything herein to the contrary
notwithstanding, Sublessor hereby assigns to Sublessee all warranties of Master
Lessor made pursuant to the Master Lease.

12.       Sublessee’s Insurance:  Sublessee shall maintain at its expense at all
times while this Sublease remains in effect all policy or policies of insurance
required of the Tenant under the Master Lease, in the policy limits and in the
form required thereunder.  To the extent the Master Lessor is required to be
named as an “additional insured” under the Master Lease, both Master Lessor and
Sublessor shall be named as “additional insureds” by way of policy endorsement
(ISO Form CG 20 11 01 96 with respect to the public liability and property
damage policy) under all such insurance policies obtained by Sublessee. 
Sublessee shall provide Sublessor and Master Lessor with satisfactory evidence
of such policy or policies prior to the Commencement Date, and thereafter
promptly after request by Sublessor or Master Lessor.  Sublessee’s worker’s
compensation insurer shall waive all rights of subrogation against Sublessor.





-10-

--------------------------------------------------------------------------------

 



13.       Personal Property:  During the Term of this Sublease, Sublessee shall
have the right to use the personal property located in the Premises as of the
Commencement Date and as set forth on the list of Personal Property attached
hereto as Exhibit C-1 (collectively, the “Personal Property”).  Sublessor
acknowledges that Sublessee is taking possession of the Personal Property on an
“as is, where is, with all faults” basis, and that Sublessee is not relying on
any representations or warranties of any kind whatsoever with respect to the
Personal Property, express or implied, including, without limitation, any
implied warranties as to merchantability or fitness for a particular purpose;
provided, however, that Sublessor represents and warrants for the benefit of
Sublessee that Sublessor owns the Personal Property free and clear of all liens
and security interests.  Sublessor shall have no obligation to repair, maintain,
replace or insure the Personal Property, all of which shall be at the sole
election of Sublessee and Sublessee may dispose of all or any part of the
Personal Property at any time.  On the first day of the second to last month of
the Term of this Sublease, title to the Personal Property shall automatically
transfer to Sublessee so long as Sublessee is not then in default under the
Sublease beyond all applicable notice and cure periods.  Notwithstanding that
the foregoing transfer of title to the Personal Property shall be automatic and
self-executing, Sublessor agrees to promptly execute and deliver to the Bill of
Sale attached hereto as Exhibit “C”, and incorporated herein (“Bill of Sale”);
provided, however, that Sublessor’s failure to deliver the Bill of Sale shall in
no way limit or otherwise affect the transfer of title to the Personal
Property.  Sublessee has paid One Dollar ($1.00) to Sublessor for the Personal
Property to be transferred as provided herein.

14.       Maintenance Obligations:  Sublessee shall at its sole cost, perform
all maintenance, repair and replacement obligations of Tenant under the Master
Lease with respect to the Premises.

15.       Air Conditioning and Heating:  Sublessee shall be responsible for and
shall pay as Additional Rent, the costs for heating and air conditioning service
to the Premises at times other than during “Normal Business Hours” for the
Building pursuant to the Master Lease.  Any Air Conditioning and Heating for
time outside Normal Business Hours shall be for the account of Sublessee and
shall be considered Additional Rent hereunder.

16.       Signage:  Sublessee shall have no right to place, install, or maintain
signage on the Building, or within the Common Areas, provided, however, that
Sublessor will request Master Lessor to install Building Standard identification
signage for Sublessee outside the principal entry to the Premises and on the
building directory signage (but Sublessee agrees and acknowledges that Sublessor
provides no assurance or indication of the likelihood that such signage request
will be approved by Master Lessor).  If Master Lessor agrees to the request or
otherwise allows Sublessee to install signage outside the Premises and/or on the
Building directory, then all costs and expenses related to the production,
installation and removal of such signage shall be borne solely by Sublessee.

17.       Subleasing:  Sublessee shall have no right to sub-sub-lease the
Premises without the prior written consent of Sublessor and Master Lessor, which
consent may be withheld in either of their sole discretion.  Sublessee’s rights
to assign this Sublease shall otherwise be governed by Article 9 of the Master
Lease.





-11-

--------------------------------------------------------------------------------

 



18.       Miscellaneous:

18.1     Entire Sublease; Amendment:  This Sublease (which includes all exhibits
hereto) embodies the entire Sublease and understanding between the parties
relating to the subject matter hereof, and all prior negotiations, agreements
and understandings, oral or written, are hereby revoked, cancelled and rescinded
and are all merged herein and superseded hereby.  Any amendment to this
Sublease, including, without limitation, any oral modification supported by new
consideration, must be reduced to writing and signed by both parties in order to
be effective.

18.2     Counterparts; Waiver:  This Sublease may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  Any waiver of the
performance of any covenant, condition or promise by either party, in order to
be effective, must be in a writing signed by the party who has allegedly waived
the covenant, condition or promise in question.

18.3     Severability:  Should any part, term or provision of this Sublease or
any document required herein to be executed or delivered be declared invalid,
void or unenforceable, all remaining parts, terms and provisions hereof shall
remain in full force and effect and shall in no way be invalidated, impaired or
affected thereby.

18.4     Interpretation:  The neuter gender includes the feminine and masculine,
and vice-versa, and the singular number includes the plural.  The word “person”
includes, in addition to any natural person, a corporation, partnership, firm,
trust, association, governmental body or other entity.  Whether expressly stated
or not in this Sublease, any indemnification, release, waiver, hold harmless,
covenant to protect or covenant to defend made in this Sublease by one party in
favor of the other party shall benefit not only such other party but each and
all of its officers, directors, agents, employees, successors and assigns.  The
captions of the sections of this Sublease are for convenience and reference
only, and the words contained therein shall in no way be held to explain,
modify, or aid in the interpretation, construction or meaning of the provisions
of this Sublease.

18.5     Attorneys’ Fees:  Subject to Section 4.1 of this Sublease, Section 19.4
of the Master Lease shall be applicable to any litigation arising out of or in
connection with this Sublease.

18.6     Construction:  The parties hereto agree that each party and its counsel
or advisor have reviewed and revised this Sublease and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Sublease or any
amendments or exhibits hereto.

18.7     Notice:  Any notice, demand, request, consent, approval, or
communication that either party desires or is required to give to the other
party or any other person shall be in writing and served personally, sent by
certified first-class mail, return receipt requested or sent by a commercial
overnight courier service (e.g. FedEx).  Any notice, demand,





-12-

--------------------------------------------------------------------------------

 



request, consent, approval or communication that either party desires or is
required to give to the other party shall be addressed to the other party at the
address set forth below:

If to Sublessee:

Ocular Therapeutix, Inc.

McCarter & English, LLP

265 Franklin Street

Boston, MA  02110

Attn: Jonathan Sparks, Esquire

If to Sublessor:

Holcim (US) Inc.

6211 N. Ann Arbor Rd.

Dundee, MI 48131

Attn: Facilities Manager

With copies to:

Holcim (US) Inc.

6211 N. Ann Arbor Rd.

Dundee, MI 48131

Attn: Legal Department

If to Master Lessor:

CCC Investors LLC

c/o National Development

2310 Washington Street

Newton Lower Falls, MA 02462

Attn:  Check Landry, Vice President, Asset Management

Either party may change its address by notifying the other party of the change
of address.  Notices shall be effective when received or refused, as evidenced
by return receipt or courier’s receipt slip.

18.8     Limitation of Liability:  No personal liability or personal
responsibility is assumed by, or shall at any time be asserted or enforceable
against, Sublessor’s or Sublessee’s respective directors, officers, employees,
consultants or advisors on account of this Sublease or on account of any
covenant, undertaking or agreement of Sublessor or Sublessee contained in this
Sublease.

18.9     No Press Release:  Except as may be required by applicable law, neither
Sublessor nor Sublessee shall intentionally issue any public press release
announcing the signing or existence of this Sublease.





-13-

--------------------------------------------------------------------------------

 



18.10   Intentionally Omitted.

18.11   Alterations and Signage:  Sublessor recognizes and agrees that Sublessee
is making certain internal reconfigurations of the Premises in order to prepare
the Premises for its intended occupancy and is also seeking to erect certain
external signage on the Building.  Accordingly, Sublessor consents to such
internal reconfigurations and external signage subject to receiving more
detailed plans of the same and will reasonably cooperate with Sublessee to
obtain the consent of Master Sublessor to Sublessee’s proposed internal
alterations and exterior signage.  The internal alterations are targeted to
create an open workspace environment including, without limitation, a lounge
area to foster such open workspace.  The alterations will include demolition of
several offices and the training area on the first level, south end of the
Building.  Prior to commencing the internal alterations, design plans will be
prepared and submitted to Sublessor and Master Lessor.  With respect to the
exterior signage, signage similar to the Sublessee’s signage located at 15
Crosby Drive, Bedford, is substantially being proposed for the Building.

[SIGNATURES ON FOLLOWING PAGE]

 

 



-14-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.

SUBLESSEE:

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

By:

/s/ Donald Notman

 

Name:

Donald Notman

 

Its:

Chief Financial Officer

 

 

 

SUBLESSOR:

HOLCIM (US) INC.

 

 

 

 

 

By:

/s/ Ian Johnston

 

Name:

Ian Johnston

 

Its:

Chief Financial Officer

 

 



-  Signature Page to Sublease -

--------------------------------------------------------------------------------

 



Exhibit A

Master Lease – Attached

 

 



- Ex A-1  -

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_01.gif
[ocul20190331ex104d65d72001.gif]

LEASE RAR2-CROSBY CORPORATE CENTER QRS, INC., a Maryland corporation Landlord,
and HOLCIM (US) INC., a Delaware corporation Tenant

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_02.gif
[ocul20190331ex104d65d72002.gif]

TABLE OF CONTENTS Page I. 2. USE AND RESTRICTIONS ON
USE.........._.,...,............................................................................................
I
TERM.........................................................................................................."·······...........................................2
3. 4. 5. 6. 7. 8. 9. I 0. II. 12. 13. 14. 15. 16. 17. 18. 19. 20. 21. 22. 23.
24. 25. 26. 27. 28. 29. 30. 31. 32. 33. 34. 35. 36. RENT.
·······································'······················'··-··'·······················..··•········•······..·············•'·····················-·..·······3
RENT
ADJUSTMENTS...................................................'""...........................................................................4
SECURITY DEPOSIT
.......................................................................................................................................6
ALTERATIONS.............................................................................................................................................8
REPAIR..................................,...,.....................................................-..................................-.............................8
LIENS...,..............................,................................................................................................................................9
ASSIGNMENT AND
SUBLETTING...........................................:.................................................................9
INDEMNIFICATION
....................................................................................................................................11
INSURANCE
................................................................................................................................................11
WAIVER OF SUBROGATION
...................................................................................................................12
SERVICES AND
UTILITIES.......................................................................................................................12
HOLDING OVER
.........................................................................................................................................I3
SUBORDINATION
......................................................................................................................................14
RULES AND
REGULATIONS....................................................................................................................
I4 REENTRY BY
LANDLORD..........................................................................................................,............14
DEFAULT...........................................................................................................................................-..........14
REMEDIES...................................................................................................................................................15
TENANT'S BANKRUPTCY OR
INSOLVENCY.......................................................................................
I8 QU!ETENJOYMENT
..................................................................................................................................
I8
CASUALTY..................................................................................................................................................18
EMINENT DOMAIN
....................................................................................................................................
I9 SALE BY
LANDLORD................................................................................................................................20
ESTOPPEL CERTIFICATES
.......................................................................................................................20
SURRENDER OF
PREMISES.....................................................................................................................20
NOTICES
......................................................................................................................................................21
TAXES PAYABLE BY TENANT
...............................................................................................................21
INTENTIONALLY
DELETED....................................................................................................................21
PARKING..................................."...................................................................................................................21
DEFINED TERMS AND
HEADINGS.........................................................................................................22
TENANT'S AUTHORITY
...........................................................................................................................22
FINANCIAL STATEMENTS AND CREDIT REPORTS
...........................................................................23
COMMISSIONS
...........................................................................................................................................23
TIME AND APPLICABLE LAW
................................................................................................................23
SUCCESSORS AND
ASSIGNS...................................................................................................................23

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_03.gif
[ocul20190331ex104d65d72003.gif]

TABLE OF CONTENTS (continued) Page 37. 38. 39. 40. 41. 42. 43. ENTIRE AGREEMENT
...............................................................................................................................23
EXAMINATION NOT OPTION
............................................................,...................................................23
RECORDATION
................................................................................................................................................23
OPTION TO EXTEND
...........................................................;.....................................................................23
LIMITATION OF LANDLORD'S LIABILITY
..........................................................................................24
TERMINATION
OPTION...............................................................................,............................................24
NON-COMPETE.........................................................................................................................................24
EXHIBIT A-FLOOR PLAN DEPICTING THE PREMISES EXHIBIT A-1-SITE PLAN EXHIBIT
B-INITIAL ALTERATIONS EXHIBIT C-COMMENCEMENT DATE MEMORANDUM EXHIBIT D-RULES AND
REGULATIONS EXHIBIT E-FORM OF LETTER OF CREDIT EXHIBIT F -TENANT'S EXCLUSIVE
PARKING SPACES EXHIBIT G-CLEANING SPECIFICATIONS ii

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_04.gif
[ocul20190331ex104d65d72004.gif]

OFFICE LEASE REFERENCE PAGES BUILDING: 24 Crosby Drive Bedford, Massachusetts
01730 LANDLORD: RAR2-CROSBY CORPORATE CENTER QRS, INC., a Maryland corporation
LANDLORD'S ADDRESS: c/o RREEF 4 Technology Drive Westborough, Massachusetts
01581 WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT: RAR2-CROSBY CORPORATE
CENTER QRS, INC. 6l.L46003-Crosby Corp. Ctr.-24 P.O. Box 9046 Addison, TX
75001-9046 LEASE REFERENCE DATE: March£. 2013 TENANT: HOLCIM (US) INC., a
Delaware corporation TENANT'S NOTICE ADDRESS: (a) As of beginning of Term: 24
Crosby Drive Bedford, Massachusetts 01730 Attn: Legal Department (b) Prior to
beginning of Term (if different): 20 I Jones Road Waltham, Massachusetts 02451
Attn: Legal Department PREMISES ADDRESS: 24 Crosby Drive Bedford, Massachusetts
01730 PREMISES: The portion of the Building shown on the location plan attached
hereto as Exhibit A, but specifically excluding the exterior portions thereof
PREMISES RENTABLE AREA: Approximately 30,036 rentable square feet. BUILDING
RENTABLE AREA: Approximately 30,036 rentable square feet. COMMENCEMENT DATE:
December I, 2013. TERM OF LEASE: Approximately ten (10) years, four (4) months,
beginning on the Commencement Date and ending on the Termination Date.
TERMINATION DATE: March 31, 2024 RENT COMMENCEMENT DATE: April!, 2014 iii

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_05.gif
[ocul20190331ex104d65d72005.gif]

ANNUAL RENT and MONTHLY INSTALLMENT OF RENT(Article 3): *Notw1thstandmg anythmg
to the contrary set forth above, except dunng the Early Access Penod (as defined
m Exhibit B), Tenant shall pay for its electricity for the Premises during the
Free Base Rent Period in accordance with the terms and provisions of this Lease.
BASE YEAR (EXPENSES): Calendar Year 2014 (JanuaryI, 2014 through December 31,
2014). BASE YEAR (TAXES): Fiscal Year 2014 (July 1, 2013 through June 30, 2014).
TENANT'S PROPORTIONATE SHARE FOR EXPENSES: One Hundred and 00/100 percent
(100%). TENANT'S PROPORTIONATE SHARE FOR TAXES: Nine and 04/100 percent (9.04%)
(which is the percentage derived by dividing the Premises Rentable Area by the
Rentable Square Footage of the "Parcel" (as such term is defined in Section
4.1.3) and multiplying the result thereof by 100). SECURITY DEPOSIT: One Hundred
Fifty Thousand and No/100 Dollars ($150,000.00), in the form of a letter of
credit pursuant to Article 5. ASSIGNMENT/SUBLETTING FEE: One Thousand and No/100
Dollars ($1,000.00). AFTER-HOURS HVACCOST: $40.00 per hour, subject to
reasonable adjustment by Landlord from time to time. PARKING: One hundred two
(102) non-exclusive parking spaces (based upon a parking ratio of 3.4 parking
spaces per 1,000 rentable square feet of Premises Rentable Area) and three (3)
exclusive parking spaces, which three (3) exclusive parking spaces are located
in the locations identified on Exhibit F attached hereto at the front entrance
of the Building with appropriate signage therefor provided by Landlord, all
subject to the tenus iv l&:iou i Initials Period Rentable Square Footage Annual
Rent Per Sguare Foot Annual Rent Monthly Installment Rent $0.00* of From Through
Commencement Date March 31,2014 (the "Free Base Rent Period") 30,036 $0.00*
$0.00* Rent Commencement Date November 30,2014 30,036 $21.50 $645,774.00
$53,814.50 December I, 2014 November 30,2015 30,036 $22.00 $660,792.00
$55,066.00 December 1,2015 November 30. 2016 30,036 $22.50 $675,810.00
$56,317.50 December 1, 2016 November 30,2017 30,036 $23.00 $690,828.00
$57,569.00 December 1, 2017 November 30.2018 30,036 $23.50 $705,846.00
$58,820.50 December 1, 2018 November 30,2019 30,036 $24.00 $720,864.00
$60,072.00 December I, 2019 November 30,2020 30,036 $24.50 $735,882.00
$61,323.50 December I, 2020 November 30, 2021 30,036 $25.00 $750,900.00
$62,575.00 December I, 2021 November 30, 2022 30,036 $25.50 $765,918.00
$63,826.50 December I, 2022 Termination Date 30,036 $26.00 $780,936.00
$65,078.00

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_06.gif
[ocul20190331ex104d65d72006.gif]

and provisions of Article 30. REAL ESTATE BROKERS DUE COMMISSIONS: Cushman &
Wakefield of Massachusetts, Inc. and Cassidy Turley. TENANT'S NAICS CODE: 238110
BUILDING BUSINESS HOURS: 8 a.m. to 6 p.m., Monday through Friday; 8 a.m. to I
p.m., Saturday. AMORTIZATION RATE: Eleven percent (II%). ALLOWANCE: One Million
Three Hundred Fifty-Nine Thousand Three Hundred Seventy Three and 45/100 Dollars
($1,359,373.45), subject to the terms and provisions of Exhibit B. The Reference
Pages information is incorporated into and made a part of the Lease. In the
event of any conflict between any Reference Pages information and the Lease, the
Lease shall controL This Lease includes Exhibits A through Q, all of which are
made a part of this Lease. LANDLORD: RAR2-CROSBY CORPORATE CENTER QRS, INC., a
Maryland corporation By: RREEF America, LLC, a Delaware limited liability
company, its Authorized Agent TENANT: HOLCIM (US) INC., a Delaware corporation
By: Nam_e_: -O c.w-,-ccL-r'' -':U:--:Vte_--'----v' c.e_ Pr Title: Dated: _ ,)_
,_/;' -')ij,J.._. 7 v

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_07.gif
[ocul20190331ex104d65d72007.gif]

LEASE By this Lease Landlord leases to Tenant and Tenant leases from Landlord
the Premises in the Building as set forth and described on the Reference Pages.
The Premises are depicted on the floor plan attached hereto as Exhibit A, and
the Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease. I. USE AND RESTRICTIONS ON USE. The Premises are to be used
solely for general office purposes, all only to the extent permitted by
applicable law (collectively, the "Permitted Uses"). Tenant shall not do or
permit anything to be done in or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Building or injure, annoy, or disturb them, or allow the Premises to be used for
any improper, immoral, unlawful, or objectionable purpose, or commit any waste.
Tenaot shall not do, permit or suffer in, on, or about the Premises the sale of
any alcoholic liquor without the written consent of Landlord first obtained.
Tenant shall comply with all governmental laws, ordinances and regulations
applicable to the use of the Premises aod its occupancy and shall promptly
comply with all governmental orders and directions for the correction,
prevention and abatement of any violations in the Building or appurtenant land,
caused or permitted by, or resulting from the specific use by, Tenant, or in or
upon, or in connection with, the Premises, all at Tenanfs sole expense. Tenant
shall not do or permit anything to be done on or about the Premises or bring or
keep anything into the Premises which will in any way increase the rate of,
invalidate or prevent the procuring of any insurance protecting against loss or
damage to the Building or any of its contents by fire or other casualty or
against liability for damage to property or injury to persons in or about the
Building or any part thereof. On the Delivery Date (as hereinafter defined),
Landlord shall deliver the Premises to Tenant in compliance with the Americaos
With Disabilities Act of 1990, and any amendments thereto (the "ADA"), at
Landlord's sole cost and expense, but specifically excluding Tenant's layout of
its personal property, including without limitation, partitions, cubicles and
equipment. Subject to the foregoing obligation of Landlord, following the
Delivery Date, Tenant shall be responsible for ensuring that the Premises comply
with the ADA at Tenant's sole cost and expense. Subject to emergencies,
Landlord's after-hours security measures and events beyond Landlord's reasonable
control, Tenant shall have access to the Premises on a twenty-four (24) hour per
day, seven (7) day per week basis; provided, however, that Tenant shall be
responsible for furnishing its own security for the Premises at Tenant's sole
cost and expense. 1.2 Tenant shall not, and shall not direct, suffer or permit
any of its agents, contractors, employees, licensees or invitees (co1lectively,
the "Tenant Entities") to at any time handle, use, manufacture, store or dispose
of in or about the Premises or the Building any flammables, explosives,
radioactive materials, hazardous wastes or materials, toxic wastes or materials,
or other similar substances, petroleum products or derivatives or any substance
subject to regulation by or under any federal, state and local laws aod
ordinances relating to the protection of the environment or the keeping, use or
disposition of environmentally hazardous materials, substances, or wastes
(collectively "Hazardous Materials"), presently in effect or hereafter adopted,
all amendments to any of them, and all rules and regulations issued pursuant to
any of such laws or ordinances (collectively "Environmental Laws"), nor shall
Tenant suffer or permit any Hazardous Materials to be used in any manner not
fully in compliance with all Environmental Laws, in the Premises or the Building
and appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handlestore, use
or dispose of products containing small quantities of Hazardous Materials (such
as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or ihe environment. Tenant shall protect, defend,
indemnity and hold each and all of the Landlord Entities (as defined in Article
31) harmless from aod against any and all loss, claims, liability or costs
(including court costs and attorney's fees) incurred by reason of any actual or
asserted failure of Tenaot to fully comply with all applicable Environmental
Laws, or the presence, handling, use or disposition in or from the Premises of
aoy Hazardous Materials by Tenant or aoy Tenant Entity (even though permissible
under all applicable Enviromnental Laws or the provisions of this Lease), or by
reason of any actual or asserted failure of Tenant to keep, observe, or perform
any provision of this Section 1.2. During the Term, Tenant aod the Tenant
Entities will be entitled to the non-exclusive use, in common with 1.3 others
entitled thereto, of: (a) the common areas of the Building as they exist from
time to time during the Term; (b) the Parking Facility (as hereinafter defined)
serving the Building, subject to the terms and provisions of Article 30 and
Laodlord's rules and regulations regarding such use; (c) the full-service
cafeteria located (i) between the buildings known as and numbered 20 Crosby
Drive and 22 Crosby Drive (collectively, the "Amenity Complex"), and (ii) in the
building located at 34 Crosby Drive, subject to Landlord's and any operator's
rules aod regulations regarding such use and subject to any expenses or fees
charged by Landlord or such operator from time to time in connection therewith;
(d) the conference center for the Crosby Corporate Center (the "Park") located
within the Amenity Complex, subject to Landlord's and any operator's

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_08.gif
[ocul20190331ex104d65d72008.gif]

rules and regulations regarding such use and subject to any expenses or fees
charged by Landlord or such operator from time to time in connection therewith;
and (e) the fitness center for the Park located within the Amenity Complex,
subject to Landlord's and any operator's rules and regulations regarding such
use and subject to any expenses or fees charged by Landlord or such operator
from time to time in connection therewith. During the Term of this Lease,
Landlord shall (1) use commercially reasonable efforts to cause a full servicc
cafeteria, conference center and fitness center to be operated at the Park in
the same manner as the same are being operated as of the Lease Reference Date,
including without limitation, providing an unstaffed fitness center in the Park
for general availability to Tenant and Tenant's employees, with no user or
membership fees being charged to Tenant and its employees, and which fitness
center will contain men's and women's locker rooms with shower facilities,
cardiovascular equipment, free weights, strength training equipment and
stretching areas; and (2) in any event, cause at least one (l) full-service
cafeteria to be operated at the Park; all as described above in this Section
!.3. Notwithstanding the foregoing, in no event will Tenant or the Tenant
Entities park more vehicles in the Parking Facility than provided in the
Reference Pages. Except for the Exclusive Parking Spaces (as hereinafter
defined) and as otherwise expressly set forth in this Lease, the foregoing shall
not be deemed to provide Tenant with an exclusive right to any parking spaces.
1.4 Tenant will not place on the exterior of the Premises (including both
interior and exterior surfaces of doors and interior surfaces of windows) or on
any part of the Building outside the Premises or any portion of the Premises
visible from outside the Premises, any sign, symbol, advertisement or the like
visible to public view outside of the Premises. Landlord will not withhold
consent for any signs and lettering to the entry doors to the Premises, provided
that such signs or lettering comply with law, and provided that Tenant has
submitted to Landlord a plan or sketch in reasonable detail (showing, without
limitation, size, color, location, materials and method of affixation) of the
sign to be placed on such entry doors. Notwithstanding the foregoing to the
contrary, Landlord shall provide Building standard signage for Tenant on the
building directory and main entrance to the Premises, as well as interior
directional signage in the Building and identification signage at the Exclusive
Parking Spaces, all at Landlord's sole cost and expense, all of which signage
shall be non-exclusive. Notwithstanding anything to the contrary set forth in
this Section 1.4, so long as (a) Tenant has submitted to Landlord a plan or
sketch in reasonable detail {showing, without limitation, size, color, location,
materials and method of affixation) of the moderate Tenant identification sign
that Tenant may desire to install on the exterior of the Building in a location
to be mutually agreed upon by Landlord and Tenant (the "Tenant's Exterior
Building Signage"), (b) Tenant obtains all necessary permits, approvals and
licenses with respect to Tenant's Exterior Building Signage from all applicable
governmental authorities, (c) Tenant obtains Landlord's prior written consent
(which may be granted or withheld in Landlord's reasonable discretion), and (d)
Tenant has not assigned this Lease with respect to more than twenty-five percent
(25%) of the original Premises or subleased more than twenty-five percent (25%)
of the original Premises in the aggregate (whether pursuant to a single
transaction or through multiple transactions) during the period that Tenant's
Exterior Building Signage will remain in place on the exterior of the Building,
then Tenant shall have the right, at Tenant's sole cost and expense, to install
Tenant's Exterior Building Signage on the Building in accordance with the
provisions of this Section 1.4. Upon the expiration or earlier termination of
the Term, Tenant shall remove Tenant's Exterior Building Signage, at Tenant's
sole cost and expense, and repair and restore the exterior portion of the
Building where Tenant's Exterior Building Signage was located to a condition
consistent with the remaining exterior portion of the Building where Tenant's
Exterior Building Signage was located. Tenant hereby acknowledges and agrees
that if at any time following the Commencement Date, Tenant has assigned this
Lease with respect to more than twenty-five percent (25%) of the original
Premises or subleased more than twenty-five percent (25%) of the original
Premises in the aggregate (whether pursuant to a single transaction or through
multiple transactions), then Landlord may, at its option, require that Tenant's
Exterior Building Signage be removed by Tenant, at Tenant's sole cost and
expense, in accordance with the foregoing terms and provisions. 2. TERM. The
Term of this Lease shall begin on the Commencement Date and shall terminate on
the Termination Date, unless sooner terminated or extended pursuant to the
provisions of this Lease. Landlord shall tender possession of the Premises to
Tenant on the first (I") day after the Landlord's Work (as hereinafter defined)
has been substantially completed in accordance with the plans attached hereto as
Schedule IV to Exhibit B as certified by Landlord's engineer, except for items
of work that can be completed after delivery of the Premises to Tenant has
occurred without preventing Tenant from performing the Tenant's Work (as
hereinafter defined) (i.e., so-called "punch list" items) and Tenant has been
given notice thereof (the "Delivery Date"). Landlord shall complete all such
"punch list" items within a reasonable thne after the date of such notice, and
Tenant shall afford Landlord access to the Premises for such purposes. Tenant
shall also have the right to deliver a punch list of items not completed within
thirty (30) days after the Delivery Date and Landlord agrees to proceed with due
diligence to perform its obligations regarding such items. Tenant shall, at
Landlord's request, execute and deliver a memorandum agreement provided by
Landlord in the form of Exhibit C attached hereto, setting forth the actual
Delivery Date, Commencement Date, Rent Commencement Date, Tennination Date,
Termination Option Deadline (as hereinafter defined), Early Termination Date (as
hereinafter defmed), Termination Fee (as hereinafter defined), and, if
necessary, a revised rent schedule (the "Commencement Date Memorandum"). Should
Tenant fail to do so within thirty (30) days after 2

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_09.gif
[ocul20190331ex104d65d72009.gif]

Landlord's request, the information set forth in such Commencement Date
Memorandum provided by Landlord shall be conclusively presumed to be agreed and
correct. 2.2 Subject to any Force Majeure Events (as hereinafter defined) and/or
any Tenant Delay (as hereinafter defined), including, without limitation, during
the Early Access Period, Landlord shall use reasonable efforts to (a) complete
ninety percent (90%) of the Landlord's Work on or before July I, 2013, and (h)
cause the Delivery Date to occur by August I, 2013 (the "Scheduled Delivery
Date"). Except as otherwise set forth hereinbelow, Tenant agrees that in the
event of the inability of Landlord to deliver possession of the Premises by the
Scheduled Delivery Date or any other particular date with the Landlord's Work
substantially completed for any reason, Landlord shall not be liable for any
damage resulting from such inability, but Tenant shall not be liable for any
rent until the time when Landlord can, after notice to Tenant, deliver
possession of the Premises to Tenant, and no such failure to give possession of
the Premises to Tenant by any particular date shall affect the other obligations
of Tenant under this Lease. Notwithstanding the foregoing, in the event that
Landlord has not caused the Delivery Date to occur by July I, 2013, then
Landlord shall grant Tenant the right to access the Premises during the Early
Access Period to perform the Tenant's Work subject to, and in accordance with,
the terms and provisions of Section 5.3 of Exhibit B. If any delay in Landlord's
completion of the Landlord's Work is the result of a Tenant Delay, the
Commencement Date and the Rent Commencement Date under this Lease shall be
accelerated by the number of days of such Tenant Delay, but in no event to a
date earlier than the original Commencement Date. Without limiting the
foregoing, in the event that Landlord does not deliver possession of the
Premises to Tenant by the Scheduled Delivery Date in the condition required
hereunder, then, subject to delays caused by any Force Majeure Event, Tenant
Delay, casualty or taking by eminent domain (in which case, the Scheduled
Delivery Date shall be postponed one (1) day for each one (I) day of such
delay), in addition to the Free Annual Rent Period, Tenant shall be entitled to
an abatement of one(!) day's initial Annual Rent for each one (I) day following
the Scheduled Delivery Date that Landlord does not deliver possession of the
Premises to Tenant by in the condition required hereunder; provided, however,
that Landlord's installation of a sub-meter for the Premises shall not be
subject to the foregoing penalties unless it is not installed on or before the
Commencement Date. As used herein, the term "Tenant Delay" shall mean (i)
Tenant's umeasonable failure to agree to any reasonable applicable plans and
specifications relating to the Landlord's Work (if any), (ii) Tenant's request
for materials, fmishes or installations other than Landlord's standard except
those, if any, that Landlord shall have expressly agreed to finnish without
extension of time agreed by Landlord, (iii) Tenant's change in any plans or
specifications relating to the Landlord's Work, (iv) the performance or
completion by Tenant, or any person or entity employed by Tenant, of any work on
or about the Premises, including, without ]imitation, the Tenant's Work or any
disharmony, labor disturbance or interference with the Landlord's Work caused by
such performance or completion, or (v) any other act or omission by Tenant or
any of its agents, employees, representatives or contractors. 2.3 Intentionally
Omitted. 3. RENT. Tenant agrees to pay to Landlord the Annual Rent in effect
from time to time by paying the Monthly Installment of Rent then in effect on or
before the first (1'') day of each full calendar month during the Term, except
that the first(!") full month's rent shall be paid upon the execution of this
Lease. Rent for any period during the Term which is less than a full month shall
be a prorated portion of the Monthly Installment of Annual Rent based upon a
365-day calendar year (consistent with Section 4.6). Said rent shall be paid to
Landlord, without deduction or offset and without notice or demand, at the Rent
Payment Address, as set forth on the Reference Pages, or to such other person or
at such other place as Landlord may from time to time designate in writing.
Unless specified in this Lease to the contrary, all amounts and sums payable by
Tenant to Landlord pursuant to this Lease shall be deemed additional rent. If an
Event of Default occurs, Landlord may require by notice to Tenant that all
subsequent rent payments be made by an automatic payment from Tenant's bank
account to Landlord's account, without cost to Landlord. Tenant must implement
such automatic payment system prior to the next scheduled rent payment or within
ten (10) days after Landlord's notice, whichever is later. Unless specified in
this Lease to the contrary, all amounts and sums payable by Tenant to Landlord
pursuant to this Lease shall be deemed additional rent. 3.2 Tenant recognizes
that late payment of any rent or other sum due under this Lease will result in
administrative expense to Landlord, the extent of which additional expense is
extremely difficult and economically impractical to ascertain. Tenant therefore
agrees that if rent or any other sum is not paid when due and payable pursuant
to this Lease more than once in any twelve (12) month period, a late charge
shall be imposed in an amount equal to the greater of: (a) Fifty Dollars
($50.00); or (b) five percent (5%) of the unpaid rent or other payment. The
amount of the late charge to be paid by Tenant shall be reassessed and added to
Tenant's obligation for each successive month until paid. The provisions of this
Section 3.2 shall in no way relieve Tenant of the obligation to pay rent or
other payments on or before the date on which they are due, nor do the terms of
this Section 3.2 in any way affect Landlord's remedies pursuant to Article 19 of
this Lease in the event said rent or other payment is unpaid after the date due.
3

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_10.gif
[ocul20190331ex104d65d72010.gif]

4. RENT ADJUSTMENTS. For the purpose of this Article 4, the following terms are
defined as follows: 4.1.1 Lease Year: Each January I through December 31 falllng
partly or wholly within the Term. 4.1.2 Expenses: All costs of operation,
maintenance, repair, replacement and management of the Building (including the
amount of any credits which Landlord may grant to particular tenants of the
Building in lieu of providing any standard services or paying any standard costs
described in this Section 4.1.2 for similar tenants), as determined in
accordance with generally accepted accounting principles, including the
following costs by way of illustration, but not limitation: water and sewer
charges; insurance charges of or relating to all insurance policies and
endorsements deemed by Landlord to be reasonably necessary or desirable and
relating in any manner to the protection, preservation, or operation of the
Building or any part thereof; utility costs, including, but not limited to, the
cost of heat, light, power, steam, gas; waste disposal; the cost of janitorial
services; the cost of security and alarm services (including any central station
signaling system); the Building's pro-rata share of the costs of cleaning,
repairing, replacing and maintaining the common areas, including parking and
landscaping, the Amenity Complex, window cleaning costs; labor costs; costs and
expenses of managing the Building including management fees; air conditioning
maintenance costs; elevator maintenance fees and supplies; material costs;
equipment costs including the cost of maintenance, repair and service agreements
and rental and leasing costs; purchase costs of equipment; current rental and
leasing costs of items which would be capital items if purchased; tool costs;
licenses, permits and inspection fees; wages and salaries; employee benefits and
pa)Toll taxes; accounting and legal fees; any sales, use or service taxes
incurred in connection therewith; and any repair, management, insurance and
maintenance costs and expenses related to the common areas of all buildings in
the Park, including the parking areas and other properties surrounding such
buildings. In addition, and except as otherwise expressly set forth hereinbelow
in this Section 4.1.2, Landlord shall be entitled to recover, as additional rent
(which, along with any other capital expenditures constituting Expenses,
Landlord may either include in Expenses or cause to be billed to Tenant along
with Expenses and Taxes but as a separate item), Tenant's Proportionate Share
of: (a) an allocable portion of the cost of capital improvement items which are
reasonably calculated to reduce operating expenses; and (b) other capital
expenses which are required under any governmental laws, regulations or
ordinances which were not applicable to the Building as of the Delivery Date;
but the costs described in this sentence shall be amortized over the reasonable
life of such expenditures in accordance with such reasonable life and
amortization schedules as shall be determined by Landlord in accordance with
generally accepted accounting principles, with interest on the unamortized
amount at one percent (1%) in excess of the Wall Street Journal prime lending
rate announced from time to time. Landlord agrees that any income generated
solely from the Amenity Complex shall first be used by Landlord to off-set the
costs of operating the Amenity Complex and only any additional costs following
such set-off shall be considered Expenses hereunder. Notwithstanding the
foregoing to the contrary, Expenses shall not include: (i) depreciation or
amortization of the Building or equipment in the Building except as expressly
provided herein; (ii) loan principal payments; (iii) costs of alterations of
tenants' premises; (iv) leasing commissions; (v) interest expenses on Jong term
borrowings; (vi) legal fees or other expenses incurred in connection with
enforcing leases with tenants in the Building other than Tenant; (vii) rental on
ground leases or other underlying leases and the costs of providing the same;
(viii) salaries and benefits of (A) personnel above the grade of property
manager and (B) other employees of Landlord or its agent(s) not directly
employed in the management or operation of the Building or the Park; (ix) any
liabilities, costs or expenses associated with or incurred in connection with
the removal, enclosure, encapsulation or other handling of Hazardous Materials
and the cost of defending against claims in regard to the existence or release
of Hazardous Materials at the Building or the Park (except with respect to those
costs for which Tenant is otherwise responsible pursuant to the express terms of
this Lease); (x) costs of any items for which Landlord is or is entitled to be
paid or reimbursed by insurance; (xi) increased insurance or Taxes assessed
specifically to any tenant of the Building or the Park for which Landlord is
entitled to reimbursement from any other tenant (excluding Tenant in both
instances); (xii) charges for electricity, water, or other utilities, services
or goods and applicable taxes for which Tenant or any other tenant, occupant,
person or other party is obligated to reimburse Landlord or to pay to third
parties; (xiii) costs of any HVAC, janitorial or other services provided to
tenants on an extra cost basis after Building Business Hours; (xiv) cost of any
work or services performed for any facility other than the Building or the Park;
(xv) amounts paid to Landlord or to subsidiaries or affiliates of Landlord for
goods and/or services for the Building or the Park to the extent the same
exceeds the costs of such goods and!or services rendered by unaffiliated third
parties on a competitive basis; (xvi) except as expressly provided in this
Lease, the cost of any item that, under generally accepted accounting
principles, is properly classified as a capital expense; (xvii) late fees or
charges incurred by Landlord due to late payment of any Expenses or Taxes,
except to the extent attributable to Tenant's actions or inactions; (xviii)
costs of acquiring, securing, cleaning or maintaining sculptures, paintings and
other works of art; (xix) Taxes or taxes on Landlord's business (such as income,
excess profits, franchise, capital stock, estate and inheritance taxes); (xx)
charitable or political contributions; (xxi) reserve funds; (xxii) Landlord's
general corporate overhead and general and administrative expenses and any
portion of Expenses that are not directly attributable to the operation or
management of the Building and the Park (e.g., the activities of Landlord's
officers and executives or professional development expenditures), except to the
extent included in the management fee permitted hereby; (xxiii) costs related to
public transportation, transit or vanpools; 4

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_11.gif
[ocul20190331ex104d65d72011.gif]

(xxiv) advertising costs; and (xxv) management fees paid or charged by Landlord
in connection with the management of the Building and the Park to the extent
such management fee is in excess of competitive market management fees
customarily paid or charged by landlords of comparable buildings in the vicinity
of the Building (but not to exceed five percent (5%) of gross base rent and
additional rent from the Building during the particular Lease Year in question).
Further notwithstanding anything to the contrary contained herein, during the
initial Term of this Lease, Expenses shall not include, and Landlord shall not
be entitled to recover from Tenant, the cost of replacing the roof of the
Building or any HVAC units located on the roof of the Building or in the
Building (unless such replacement is necessitated by the negligent acts or
omissions of Tenant or Tenant's willful misconduct) and Tenant shall have the
benefit of any construction warranties relating to the Landlord's Work,
including, without limitation, those relating to the VAV boxes and HVAC
controls. 4.1.3 Taxes: Real estate taxes and any other taxes, charges and
assessments which are levied with respect to the Parcel and the buildings
thereon, or with respect to any huprovements, fixtures and equipment or other
property of Landlord, real or personal, located on the Parcel and used in
connection with the operation of such buildings and said land, any payments to
any ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year. Taxes shall not include any corporate franchise, or estate,
inheritance or net income tax, or tax imposed upon any transfer by Landlord of
its interest in this Lease or the Parcel (or any individual components thereof)
or any taxes to be paid by Tenant pursuant to Article 28. For purposes of
determining Tenant's Proportionate Share For Taxes, the "Parcel" shall mean,
collectively, the six (6) buildings located at 20 Crosby Drive (consisting of
approximately 78,689 rentable square feet), 22 Crosby Drive (consisting of
approximately 54,067 rentable square feet), 24 Crosby Drive (consisting of
approximately 30,036 rentable square feet), 26 Crosby Drive (consisting of
approximately 38,863 rentable square feet), 28 Crosby Drive (consisting of
approximately 121,063 rentable square feet) and 30 Crosby Drive (consisting of
approximately 9,449 rentable square feet), and the connecting corridors, all
located in Bedford, Massachusetts, it being understood and agreed that all of
the foregoing buildings, collectively, are treated as a single parcel for
purposes of determining Taxes. In calculating Tenant's Proportionate Share For
Taxes with respect to the Premises, the "Rentable Square Footage of the Parcel"
described in the Reference Pages above reflects the combined rentable area in
the foregoing buildings, collectively, and "Tenant's Proportionate Share For
Taxes" with respect to the Premises, as described above, is based upon the
foregoing Rentable Square footage of the Parcel (i.e., 332,167). However,
notwithstanding the foregoing, if one or more buildings are removed from the
group of buildings comprising the Parcel, as described above in this Section,
whether as a result of a sale or demolition of the building(s), a
reconfiguration of the Parcel or otherwise, or if one or more buildings owned by
Landlord are added to the group of buildings comprising the Parcel, as described
above in this Section, then the defmition of "Parcel" and the "Rentable Square
Footage of the Parcel," as described above, and "Tenant's Proportionate Share
For Taxes" with respect to the Premises, shall be appropriately modified or
adjusted to reflect the deletion or addition of such buildings, and, if Tenant's
Proportionate Share For Taxes with respect to the Premises is based upon
increases in Taxes over a Base Year, then Taxes for the Base Year shall be
restated on a going forward basis effective as of the date such buildings are
deleted or added to the definition of Parcel as described in this Section. 4.2
If in any Lease Year, Expenses paid or incurred shall exceed Expenses paid or
incurred in the Base Year (Expenses), Tenant shall pay, as additional rent for
such Lease Year, Tenant's Proportionate Share For Expenses of such excess. If in
any Lease Year, Taxes paid or incurred by Landlord in any Lease Year shall
exceed the amount of such Taxes which become due and payable in the Base Year
(Taxes), Tenant shall pay as additional rent for such Lease Year, Tenant's
Proportionate Share For Taxes of such excess. 4.3 Landlord will use reasonable
efforts to make the annual determination of Expenses within one hundred fifty
(!50) days after the end of each Lease Year and such determination shall be (a)
prepared in reasonable line item detail, consistently applied, on an accrual
basis, and (b) binding upon Landlord and Tenant, subject to the provisions of
this Section 4.3. During the Term, Tenant may review, at Tenant's sole cost and
expense, the books and records supporting such determination in an office of
Landlord, or Landlord's agent, during normal business hours, upon giving
Landlord five (5) days advance written notice within ninety (90) days after
receipt of such determination, but in no event more often than once in any one
(I) year period, subject to execution of a confidentiality agreement acceptable
to Landlord, and provided that if Tenant utilizes an independent accountant or
other qualified real estate consultant to perform such review it shall be one
which is reasonably acceptable to Landlord, is not compensated on a contingency
basis and is also subject to such confidentiality agreement. If Tenant fails to
object to Landlord's determination of Expenses within ninety (90) days after
receipt of such determination, or if any such objection fails to state with
specificity the reason for the objection, Tenant shall be deemed to have
approved such determination and shall have no further right to object to or
contest such determination. Should any such audit reveal that Landlord has
overcharged Tenant for any Expenses during the Lease Year in question, Landlord
shall credit the difference against the then next due payments to be made by
Tenant under this Article 4, or, if the 5

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_12.gif
[ocul20190331ex104d65d72012.gif]

Lease has been terminated, refund the difference in cash within sixty (60) days.
Should any such audit reveal that the total additional rent that Tenant actually
paid pursuant to this Article 4 during such period on account of Expenses for
the Lease Year in question is less than Tenant's liability for Expenses for such
Lease Year, then Tenant shall pay such deficiency to Landlord as additional rent
in one lump sum within thirty (30) days. In the event that Tenant's review
indicates that Tenant was overcharged in the aggregate for such Expenses for
such applicable Lease Year by an amount that is greater than five percent (5%)
of the Expenses that Tenant should have paid for such Lease Year, then Landlord
shall pay the reasonable and actual costs of Tenant's review for such applicable
Lease Year as evidenced by invoices provided by Tenant to Landlord for such
costs, up to Four Thousand and Noll 00 Dollars ($4,000.00). In the event that
during all or any portion of any Lease Year or Base Year, the Building is not
fully rented and occupied Landlord shall make an appropriate adjustment in
occupancy-related Expenses for such year for the purpose of avoiding distortion
of the amount of such Expenses to be attributed to Tenant by reason of variation
in total occupancy of the Building, by employing consistent and sound accounting
and management principles to detennine Expenses that would have been paid or
incurred by Landlord had the Building been one hundred percent (100%) rented and
occupied, and the amount so determined shall be deemed to have been Expenses for
such Lease Year. 4.4 By May I" of each Lease Year, Landlord will use reasonable
efforts to time estimate Tenant's liability for Expenses and/or Taxes under
Section 4.2, Article 6 and Article 28 for the Lease Year or portion thereof.
Landlord will give Tenant written notification of the amount of such estimate
and Tenant agrees that it will pay, by increase of its Monthly Installments of
Rent due in such Lease Year, additional rent in the amount of such estimate. Any
such increased rate of Monthly Installments of Rent pursuant to this Section 4.4
shall remain in effect until further written notification to Tenant pursuant
hereto. 4.5 When the above mentioned actual determination of Tenant's liability
for Expenses and/or Taxes is made for any Lease Year and when Tenant is so
notified in writing, then: 4.5.1 If the total additional rent Tenant actually
paid pursuant to Section 4.3 on account of Expenses and/or Taxes for the Lease
Year is less than Tenant's liability for Expenses and/or Taxes, then Tenant
shall pay such deficiency to Landlord as additional rent in one lump sum within
thirty (30) days of receipt of Landlord's bill therefor; and 4.5.2 If the total
additional rent Tenant actually paid pursuant to Section 4.3 on account of
Expenses and/or Taxes for the Lease Year is more than Tenant's liability for
Expenses and/or Taxes, then Landlord shall promptly credit the difference
against the then next due payments to be made by Tenant under this Article 4,
or, if the Lease has terminated, refund the difference in cash within sixty (60)
days. Tenant shall not be entitled to a credit by reason of actual Expenses
and/or Taxes in any Lease Year being less than Expenses and/or Taxes in the Base
Year (Expenses and/or Taxes). 4.6 If the Commencement Date is other than January
I or if the Tennination Date is other than December 31, Tenant's liability for
Expenses and Taxes for the Lease Year in which said Commencement Date occurs
shall be prorated· based upon a three hundred sixty-five (365) day year. 5.
SECURITY DEPOSIT. The required Security Deposit shall be in the form of an
Irrevocable Standby Letter of Credit (the "letter of credit") in the amount set
forth in the Reference Pages and substantially in the form attached hereto as
Exhibit E. Under any circumstance under which Landlord is entitled to the use of
all or any part of the Security Deposit, then Landlord, in addition to all other
rights and remedies provided under this Lease, shall have the right to draw down
all or a p01tion of the full balance of the letter of credit and retain the
proceeds. The following terms and conditions shall govern the letter of credit:
5.1 Upon expiration of the Term, the letter of credit shall be returned to
Tenant when Tenant is entitled to a return of its Security Deposit pursuant to
Section 5.9 below. 5.2 The letter of credit shall be in favor of Landlord, shall
be issued by a commercial bank reasonably acceptable to Landlord, shall comply
with all of the terms and conditions of this Article 5, shall be substantially
in the form attached hereto as Exhibit E and shall otherwise be reasonably
acceptable to Landlord. If, at any time while the letter of credit is
outstanding, (a) the issuing bank is declared insolvent or taken into
receivership by the Federal Deposit Insurance Corporation or any other
govermnental agency, or is closed for any reason, or (b) Landlord reasonably
believes that the issuing bank may be or become insolvent or otherwise unable to
meet its obligations, then, not later than thirty (30) days after written notice
from Landlord, Tenant shall cause the existing letrer of credit to be replaced
by a new letter of credit issued by another commercial bank reasonably
acceptable to Landlord, with such new letter of credit to comply with all of the
terms and conditions of this Section 5.2. If Tenant fails to deliver an
acceptable replacement letter of credit within such thirty (30) 6

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_13.gif
[ocul20190331ex104d65d72013.gif]

day period, Landlord shall have the right to present the existing letter of
credit to the issuing bank for payment, and the entire sum so obtained shall be
paid to Landlord, to be held by Landlord until Tenant provides a replacement
letter of credit or Tennant would otherwise be entitled to the return of the
Security Deposit, and shall be retained by Landlord if a default of Tenant
should occur hereunder. 5.3 The initial letter of credit shall have an
expiration date not earlier than twelve (12) months after the Commencement Date.
A draft of the form ofletter of credit must be submitted to Landlord for its
approval prior to issuance. 5.4 The letter of credit or any replacement letter
of credit shall be irrevocable for the term thereof and shall automatically
renew on a year to year basis until a period ending not earlier than three (3)
months after the Termination Date ("End Date") without any action whatsoever on
the part of Landlord; provided that the issuing bank shall have the right not to
renew the letter of credit by giving written notice to Landlord not less than
sixty (60) days prior to the expiration of the then current term of the letter
of credit that it does not intend to renew the letter of credit. Tenant
understands that the election by the issuing bank not to renew the letter of
credit shall not, in any event, diminish the-obligation of Tenant to maintain
such an irrevocable letter of credit in favor of Landlord through such date. 5.5
Upon and during the continuance of any Event of Default, Landlord or its then
managing agent, shall have the right from time to time to make one or more draws
on the letter of credit at any time that Landlord has the right to use all or a
part of the Security Deposit pursuant to this Article 5, and the proceeds may be
applied as permitted under this Article 5. The letter of credit must state that
it can be presented for payment at the office of the issuer or an approved
correspondent in the metropolitan area in which the Building is located. Funds
may be drawn down on the letter of credit upon presentation to the issuing or
corresponding bank of Landlord's (or Landlord's then managing agent's)
certificate stating as follows: ""[Beneficiary] is entitled to the use of
Applicant's Security Deposit pursuant to that certain Lease dated March_, 2013,
between RAR2-Crosby Corporate Center QRS, Inc., as Landlord, and Holcim (US)
Inc., as Tenant, as amended from time to time.'' It is understood that if
Landlord or its managing agent be a corporation, partnership or other entity,
then such statement shall be signed by an officer (if a corporation), a general
partner (if a partnership), or any authorized party (if another entity). 5.6
Tenant acknowledges and agrees (and the letter of credit shall so state) that
the letter of credit shall be honored by the issuing bank without inquiry as to
the truth of the statements set forth in such draw request and regardless of
whether the Tenant disputes the content of such statement. 5.7 In the event of a
transfer of Landlord's interest in the Premises, Landlord shall have the right
to transfer the letter of credit to the transferee and Tenant shall take
whatever action reasonably necessary to effectuate such transfer and thereupon
the Landlord shall, without any further agreement between the parties, be
released by Tenant from all liability related to the letter of credit and it is
agreed that the provisions hereof shall apply to every transfer or assignment of
said letter of credit to a new landlord; provided, however, that Landlord or the
new landlord pays all fees to the issuer necessary to evidence such transfer.
5.8 Without limiting the generality of the foregoing, if the letter of credit
expires earlier than the End Date, or the issuing bank notifies Landlord that it
will not renew the letter of credit, Landlord shall accept a renewal thereof or
substitute letter credit (such renewal or substitute letter of credit to be in
effect not later than ten (10) days prior to the expiration of the expiring
letter of credit), irrevocable and automatically renewable as above provided to
the End Date upon the same terms as the expiring letter of credit or upon such
other terms as may be acceptable to Landlord. However, if(a) the letter of
credit is not timely renewed, or (b) a substitute letter of credit, complying
with all of the terms and conditions of this Section is not timely received,
then Landlord may present the expiring letter of credit to the issuing bank, and
the entire sum so obtained shall be paid to Landlord, to be held by Landlord in
accordance with this Article 5. Notwithstanding the foregoing, Landlord shall be
entitled to receive from Tenant reimbursement for Landlord's actual and
reasonable attorneys' fees incurred in connection with the review of any
proposed substitute letter of credit pursuant to this Section 5.8, not to exceed
One Thousand Five Hundred and No/100 Dollars ($1,500.00) in each instance. 5.9
The Security Deposit shall be held by Landlord as security for the faithful
performance by Tenant of all the terms, covenants and conditions of this Lease
to be kept and performed by Tenant and not as an advance rental deposit or as a
measure of Landlord's damage in case of Tenant's default. If Tenant defaults
beyond the expiration of applicable notice and cure periods with respect to any
provision of this Lease, Landlord may use any part of the Security Deposit for
the payment of any rent or any other sum in default, or for the payment of any
amount which Landlord may spend or become obligated to 7

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_14.gif
[ocul20190331ex104d65d72014.gif]

spend by reason of Tenant's default, or to compensate Landlord for any other
loss or damage which Landlord may suffer by reason of Tenant's default. If any
portion is so used, Tenant shall within five (5) days after written demand
therefor, deposit with Landlord an amount sufficient to restore the Security
Deposit to its original amount and Tenant's failure to do so shall be a material
breach of this Lease. Except to such extent, if any, as shall be required by
law, Landlord shall not be required to keep the Security Deposit separate from
its general funds, and Tenant shall not be entitled to interest on such deposit.
If Tenant shall fully and faithfully perform every provision of this Lease to be
performed by it, the Security Deposit or any balance thereof shall be returned
to Tenant at such time after termination of this Lease when Landlord shall have
determined that all of Tenant's obligations under this Lease have been
fulfilled. 6. ALTERATIONS. Except for the Tenant's Work, Tenant shall not make
or suffer to be made any alterations, additions, or improvements, including, but
not limited to, the attachment of any fixtures or equipment in, on, or to the
Premises or any part thereof or the making of any improvements as required by
Article 7, without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Landlord's prior consent shall not be required, but prior written notice shall
be provided to Landlord, for painting the interior walls of the Premises,
putting wallpaper or other covering on the interior walls of the Premises,
installing and/or replacing carpeting within the Premises, or performing other
cosmetic or decorative alterations or additions within the Premises, but not for
hanging signs and decorative items, such as art work and pictures, on the
interior walls within the Premises (which actions shall be subject to the terms
and provisions of Article 43 and the rules and regulations). 6.2 In the event
Landlord consents to the making of any such alteration, addition or improvement
by Tenant, the same shall be made by using, at Tenant's option, either
Landlord's contractor or a contractor reasonably approved by Landlord, in either
event at Tenant's sole cost and expense. If Tenant shall employ any contractor
other than Landlord's contractor and such other contractor or any subcontractor
of such other contractor shall employ any non-union labor or supplier, Tenant
shall be responsible for and hold Landlord harmless from any and all delays,
damages and extra costs suffered by Landlord as a result of any dispute with any
labor unions concerning the wage, hours, terms or conditions of the employment
of any such labor. In any event, Landlord may charge Tenant a construction
management fee not to exceed (a) five percent (5%) of the hard and soft cost of
any work with a value and/or cost of One Hundred Thousand and No/100 Dollars
($100,000.00) or less, or (b) three percent (3%) of the hard and soft cost of
any work with a value and/or cost in excess of One Hundred Thousand and No/IOO
Dollars ($100,000.00), in each case in order to cover its overhead as it relates
to such proposed work, plus third-party costs actually incurred by Landlord in
connection with the proposed work and the design thereof, with all such amounts
being due twenty (20) days after Landlord's demand therefor. 6.3 All
alterations, additions or improvements proposed by Tenant shall be constructed
in accordance with all government laws, ordinances, rules and regulations, using
Building standard materials where applicable, and Tenant shall, prior to
construction, provide the additional insurance required under Article 11 in such
case, and also all such assurances to Landlord as Landlord shall reasonably
require to assure payment of the costs thereof, including but not limited to,
notices of non-responsibility, waivers of lien, surety company performance bonds
and funded construction escrows and to protect Landlord and the Building and
appurtenant land against any loss from any mechanic's, materialmen's or other
liens. Tenant shall pay in addition to any sums due pursuant to Article 4, any
increase in real estate taxes attributable to any such alteration, addition or
improvement for so long, during the Tenn, as such increase is ascertainable; at
Landlord's election said sums shall be paid in the same way as sums due under
Article 4. Landlord will, in connection with reviewing any particular request
for alterations, additions or improvements, provide Tenant with a written
statement as to whether the particular alteration, addition or improvement being
requested will be required to be removed or restored by Tenant at the expiration
or earlier termination of this Lease. In the event that Landlord fails to notify
Tenant whether it approves or disapproves of Tenant's proposed alterations,
additions or improvements within ten (lO) business days following Tenant's
request for Landlord's consent therefor, then Tenant shall have the right to
send a second (2'') written notice to Landlord requesting such consent and
stating in bold uppercase letters at the top of such notice: "TIME SENSITIVE
RESPONSE REQUIRED WITHIN TEN (10) DAYS FOLLOWING LANDLORD'S RECEIPT OF THIS
LETTER OR DEEMED APPROVAL MAY OCCUR. PER SECTION 6.3 OF THE LEASE, LANDLORD HAS
TEN (10) DAYS FROM ITS RECEIPT OF THIS LETTER TO APPROVE OR DISAPPROVE THE
PROPOSED ALTERATIONS, ADDITIONS OR IMPROVEMENTS REQUESTED UNDER THIS LETTER OR
SUCH ALTERATIONS, ADDITIONS OR IMPROVEMENTS REQUESTED MAY BE DEEMED APPROVED."
Notwithstanding the foregoing to the contrary, the foregoing time periods for
Landlord's approval or disapproval shall not commence unless and until Landlord
has received all of the items required to be provided by Tenant pursuant to this
Article 6 in connection with such proposed alterations, additions or
improvements. 7. REPAIR. Landlord shall have no obligation to alter, remodel,
improve, repair, decorate or paint the Premises, except for the Landlord's Work
specified in Exhibit B to this Lease and except that Landlord shall repair and
maintain in 8

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_15.gif
[ocul20190331ex104d65d72015.gif]

good working order, condition and repair (including making any reasonably
necessary replacements) and in compliance with all applicable laws, the
structural portions of the Building, including, without limitation, the roof,
roof membrane, roof covering, concrete slab, footings, foundation, exterior
walls of the Building, and plumbing, air conditioning, heating and electrical
systems installed or furnished by Landlord throughout the Term, all subject to
the terms and provisions of Article 4. Furthermore, Landlord shall maintain the
Park in compliance with all applicable laws. By accepting delivery of the
Premises on the Delivery Date, Tenant accepts them as being in good order,
condition and repair and in the condition in which Landlord is obligated to
deliver them, except as set forth in the punch list to be delivered pursuant to
Section 2.1. It is hereby understood and agreed that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant, except as specifically set forth in this Lease. 7.2 Tenant
shall, at all times during the Term, keep the Premises in good condition and
repair excepting damage by fire or other casualty and reasonable wear and tear,
and in compliance with all applicable governmental laws, ordinances and
regulations, promptly complying with all governmental orders and directives for
the correction, prevention and abatement of any violations or nuisances in or
upon, or connected with, the Premises, all at Tenant's sole expense, 7.3
Notwithstanding the terms and provisions of this Article 7, if, for more than
five (5) consecutive business days following written notice from Tenant to
Landlord, Landlord shall fail to commence and diligently pursue to completion
the making of any repairs or the performance of any maintenance required of
Landlord under this Lease, and the making of such repairs or the performance of
such maintenance is within Landlord's reasonable control and not caused by
Tenant's negligence or willful misconduct (subject in all cases to delays caused
by Force Majeure Events), and as a result of such failure (a) Tenant shall not
be reasonably able to use and occupy, or to have access to, the Premises, or a
material portion of the Premises, as the case may be, for the normal conduct of
Tenant's business operations, and (b) Tenant does not use or occupy the same
during said period, then the obligation of Tenant to pay Annual Rent and
additional rent hereunder shall be abated in proportion to the portion of the
Premises that Tenant is unable to use as a result of such failure from the date
such use and occupancy is impaired until the date immediately following the day
on which such repairs or maintenance have been performed to allow Tenant to use
such portion of the Premises (Landlord agreeing that it shall diligently pursue
the making of such repairs and the performance of such maintenance until
completion). The provisions of this Section 7.3 shall not limit or affect in any
way the abatement rights of Tenant under Article 22. 7.4 Except as otherwise
provided in Section 7.3 or Article 22, there shall be no abatement of rent and
no liability of Landlord by reason of any injury to or interference with
Tenant's business arising from the making of any repairs, alterations or
improvements in or to any portion of the Premises. Except to the extent, if any,
prohibited by law, Tenant waives the right to make repairs at Landlord1 s
expense under any law, statute or ordinance now or hereafter in effect. 8.
LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant's leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (\ 0) days following the imposition of any such lien, to either cause
the same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept (such failure to constitute an Event of
Default), Landlord shall have the right to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Landlord and all expenses incurred by it in
connection therewith shall be payable to it by Tenant within five (5) days of
Landlord's demand. 9. ASSIGNMENT AND SUBLETTING. Except as otherwise expressly
set forth hereinbelow, Tenant shall not have the right to assign or pledge this
Lease or to sublet the whole or any part of the Premises whether voluntarily or
by operation oflaw, or permit the use or occupancy of the Premises by anyone
other than Tenant, and shall not make, suffer or permit such assignment,
subleasing or occupancy without the prior written consent of Landlord, such
consent not to be unreasonably withheld or delayed, and said restrictions shall
be binding upon any and all assignees of the Lease and subtenants of the
Premises. In the event Tenant desires to sublet, or permit such occupancy of,
the Premises, or any portion thereof, or assign this Lease, Tenant shall give
written notice thereof to Landlord at least ten ( l 0 days prior to the proposed
commencement date of such subletting or assignment, which notice shall set forth
the name of the proposed subtenant or assignee, the relevant terms of any
sublease or assignment and copies of financial reports and other relevant
financial information of the proposed subtenant or assignee. Notwithstanding the
foregoing to the contrary, either (a) a merger or consolidation of Tenant with
another entity, (b) the assignment of this Lease or a sublease of a portion of
the Premises to a subsidiary or Affiliate (as hereinafter defined) of Tenant, or
(c) a transaction with a corporation to which substantially all of Tenant's
assets are transferred, shall all be deemed an assignment of this Lease or a
sublease of a portion of the Premises, as the case may be (any of such entity
being, for the purposes of this Lease, a "Permitted Transferee"), but (i) not
subject to any recapture rights of Landlord under Section 9.3, and (ii)
Landlord's consent shall not be required therefor so long as: (A) such Permitted
9

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_16.gif
[ocul20190331ex104d65d72016.gif]

Transferee executes an assignment and assumption agreement or a sublease
agreement with Tenant, as the case may be, and such agreement contains (I) an
assumption by such Permitted Transferee of all of the obligations of Tenant
hereunder with respect to such assignment or sublease, as the case may be,
including without limitation, the obligation to pay the Annual Rent, the
additional rent and all other amounts provided for under this Lease in case of
an assignment, and (2) an agreement by such Permitted Transferee to be and
remain liable, jointly and severally, for all of Tenant's obligations under this
Lease (and in the event that Holcim (US) Inc. remains a separate entity from
such Permitted Transferee following such transaction, Holcim (US) Inc. shall so
agree in writing as well), and in either case a copy of such agreement is
delivered to Landlord within ten (10) days of such transaction; and (B) in the
case of an assignment pursuant to item (b) hereinabove or a transaction
described in item (c) hereinabove, at the time of such assignment or
transaction, the Permitted Transferee has a tangible net worth, computed in
accordance with generally accepted accounting principles consistently applied,
at least equal to the tangible net worth of Tenant on the Lease Reference Date,
and proof of such net worth satisfactory to Landlord shall have been delivered
to Landlord at least ten (10) days prior to the effective date of any such
assignment or transaction. For the purposes hereof, an "Affiliate" of Tenant
shall mean any entity which (v) controls, is controlled by or is under common
control with Tenant, (w) results from a merger or c_onsolidation with Tenant,
(x) acquires the business being conducted on the Premises by Tenant, (y) has
entered into a management contract with Tenant, or (z) has at least a ten
percent (10%) ownership interest in Tenant. 9.2 Notwithstanding any assignment
or subletting, permitted or otherwise, Tenant shall at all times remain
directly, primarily and fully responsible and liable for the payment of the rent
specified in this Lease and for compliance with all of its other obligations
under the terms, provisions and covenants of this Lease. Upon the occurrence of
an Event of Default, if the Premises or any part of them are then assigned or
sublet, Landlord, in addition to any other remedies provided in this Lease or
provided by law, may, at its option, collect directly from such assignee or
subtenant all rents due and becoming due to Tenant under such assignment or
sublease and apply such rent against any sums due to Landlord from Tenant under
this Lease, and no such collection shall be construed to constitute a novation
or release of Tenant from the further performance of Tenant's obligations under
this Lease. 9.3 In addition to Landlord's right to approve of any subtenant or
assignee, Landlord shall have the option, in its sole discretion, in the event
of any proposed subletting or assignment, to terminate this Lease, or in the
case of a proposed subletting of more than fifty percent (50%) but less than the
entire Premises for the balance of the Term, to recapture the portion of the
Premises to be sublet, as of the date the subletting or assignment is to be
effective. The option shall be exercised, if at all, by Landlord giving Tenant
written notice given by Landlord to Tenant within thirty (30) days following
Landlord's receipt of Tenant's written notice as required above. However, if
Tenant notifies Landlord, within five (5) business days after receipt of
Landlord's tennination notice, that Tenant is rescinding its proposed assignment
or sublease, the termination notice shall be void and the Lease shall continue
in full force and effect. If this Lease shall be terminated with respect to the
entire Premises pursuant to this Section, the Term of this Lease shall end on
the date stated in Tenant's notice as the effective date of the sublease or
assignment as if that date had been originally fixed in this Lease for the
expiration of the Term. If Landlord recaptures under this Section only a portion
of the Premises, the rent to be paid from time to time during the unexpired Term
shall abate proportionately based on the proportion by which the approximate
square footage of the remaining portion of the Premises shall be less than that
of the Premises as of the date immediately prior to such recapture. Tenant
shall, at Tenant's own cost and expense, discharge in full any outstanding
commission obligation which may be due and owing as a result of any proposed
assignment or subletting, unless the Premises are recaptured pursuant to this
Section 9.3 and rented by Landlord to the proposed tenant or any other tenant,
in which case Landlord shall be responsible for any such leasing commission. 9.4
In the event that Tenant sells, sublets, assigns or transfers this Lease, Tenant
shall pay to Landlord as additional rent an amount equal to fifty percent (50%)
of any Increased Rent (as hereinafter defined), less the Costs Component (as
hereinafter defined), when and as such Increased Rent is received by Tenant. As
used in this Section, ''Increased Rent" shall mean the excess of (i) all rent
and other consideration which Tenant is entitled to receive by reason of any
sale, sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease at such time. For purposes of the
foregoing, any consideration received by Tenant in form other than cash shall be
valued at its fair market value as determined by Landlord in good faith. The
"Costs Component" is that amount which, if paid monthly, would fully amortize on
a straight-line basis, over the entire sublease term (in the case of a sublease)
or the remainder of the Lease Term (in connection with an assignment), aJl
reasonable and customary transaction costs actua1ly incurred by Tenant in
connection with such sublease or assignment. 9.5 Notwithstanding any other
provision hereof, it shall be considered reasonable for Landlord to withhold its
consent to any assignment of this Lease or sublease of any portion of the
Premises if at the time of either Tenant's notice of the proposed assignment or
sublease or the proposed commencement date thereof, there shall exist any
uncured default of 10

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_17.gif
[ocul20190331ex104d65d72017.gif]

Tenant beyond applicable cure periods, if any, or if the proposed assignee or
sublessee is an entity: (a) with which Landlord is already in negotiation
(meaning, Landlord or its brokers or representatives have provided such proposed
assignee or sublessee with a term sheet, letter of intent, offer, or written
proposal to which such prospective assignee or sublessee has submitted a written
counter proposal to lease or sublease space in the Park during the immediately
preceding six (6) month period); (b) is already an occupant of the Building
unless Landlord is unable to provide the amount of space required by such
occupant; (c) is a governmental agency; (d) is unreputable or incompatible with
the character of occupancy of the Building and/or the Park in Landlord's
commercially reasonable opinion; (e) with which the payment for the sublease or
assignment is determined in whole or in part based upon its net income or
profits; or (f) would subject the Premises to a use which would: (i) involve
increased personnel or wear upon the Building; (ii) violate any exclusive right
granted to another tenant of the Building; (iii) require any addition to or
modification of the Premises or the Building in order to comply with building
code or other governmental requirements; or (iv) involve a violation of Section
1.2. Tenant expressly agrees that for the purposes of any statutory or other
requirement of reasonableness on the part of Landlord, Landlord's refusal to
consent to any assignment or sublease for any of the reasons described in this
Section 9.5, shall be conclusively deemed to be reasonable. 9.6 Upon any request
to assign or sublet, Tenant will pay to Landlord, on demand, a sum equal to all
of Landlord's reasonable and actual out-of-pocket costs and expenses, including
reasonable attorney's fees, incurred in investigating and considering any
proposed or purported assignment or pledge of this Lease or sublease of any of
the Premises, regardless of whether Landlord shall consent to, refuse consent,
or determine that Landlord's consent is not required for, such assignment,
pledge or sublease. Any purported sale, assignment, mortgage, transfer of this
Lease or subletting which does not comply with the provisions ofthis Article 9
shall be void. 10. INDEMNIFICATION. None of the Landlord Entities shall be
liable and Tenant hereby waives all claims against them for any damage to any
property or any injury to any person in or about the Premises or the Building by
or from any cause whatsoever (including without limiting the foregoing, rain or
water leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the negligence or willful misconduct of Landlord or its agents,
employees or contractors or other tenants. Tenant shall protect, indemnify and
hold the Landlord Entities harmless fi'Om and against any and all loss, claims,
liability or costs (including court costs and attorney's fees) incurred by
reason of (a) any damage to any property (including but not limited to property
of any Landlord Entity) or any injury (including but not limited to death) to
any person occurring in, on or about the Premises or the Building to the extent
that such injury or damage shall be caused by or arise from any actual or
alleged act, neglect, fault, or omission by or of Tenant or any Tenant Entity to
meet any standards imposed by any duty with respect to the injury or damage; (b)
the conduct or management of any work or thing whatsoever done by the Tenant in
or about the Premises or from transactions of the Tenant concerning the
Premises; (c) Tenant's failure to comply with any and all governmental laws,
ordinances and regulations applicable to the condition or use of the Premises or
its occupancy; or (d) any breach or default on the part of Tenant in the
performance of any covenant or agreement on the part of the Tenant to be
performed pursuant to this Lease. The provisions of this Article shall survive
the tennination of this Lease with respect to any claims or liability accruing
prior to such termination. 11. INSURANCE. Tenant shall keep in force throughout
the Term: (a) a Commercial General Liability insurance policy or policies to
protect the Landlord Entities against any liability to the public or to any
invitee of Tenant or a Landlord Entity incidental to the use of or resulting
from any accident occurring in or upon the Premises with a limit of not less
than $1,000,000 per occurrence and not less than $3,000,000 in the annual
aggregate, or such higher amount as Landlord may reasonably and prudently
require from time to time, covering bodily injury and property damage liability
and $1 ,000,000 products/completed operations aggregate; (b) Business Auto
Liability covering owned, non-owned and hired vehicles with a limit of not less
than $1,000,000 per accident; (c) Worker's Compensation Insurance with limits as
requited by statute with Employers Liability and limits of $500,000 each
accident, $500,000 disease policy limit, $500,000 disease--each employee; (d)
All Risk or Special Form coverage protecting Tenant against loss of or damage to
Tenant's alterations, additions, improvements, carpeting, floor coverings,
panelings, decorations, fixtures) inventory and other business personal property
situated in or about the Premises to the full replacement value of the property
so insured; and (e) Business Interruption Insurance with limit of liability
representing loss of at least approximately six (6) months of income. 11.2 The
aforesaid policies shall (a) be provided at Tenant's expense; (b) name the
Landlord Entities as additional insureds (General Liability) and loss payee
(Property-Special Form); (c) be issued by an insurance company with a minimum
Best's rating of"A-:Vll" during the Term; and (d) provide that said insurance
shall not be canceled unless thirty (30) days prior written notice (ten (10)
days for non-payment of premium) shall have been given to Landlord; a
certificate of Liability insurance on ACORD Form 25 and a certificate of
Property insurance on ACORD Form 27 shall be delivered to Landlord by Tenant
upon the Commencement Date and at least thirty (30) days prior to each renewal
of said insurance. 11

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_18.gif
[ocul20190331ex104d65d72018.gif]

11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises ("Work") the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work. 11.4 Landlord
shall purchase and maintain during the Term with insurance companies qualified
to do business in the Commonwealth of Massachusetts (except as otherwise set
forth hereinbelow) such insurance in amounts and with deductibles as a
reasonably prudent landlord would purchase and maintain with respect to a
similar class of building as the Building in the Bedford, Massachusetts market
area, including the following: (a) commercial general liability insurance for
incidents occurring in the common areas of the Park, with coverage for
premises/operations, personal injury, and for bodily injury and property damage
per occurrence, together with such other coverages and risks as Landlord shall
reasonably decide or a mortgagee may require; and (b) property insurance
covering property damage to the Building and the Building structure (but
excluding the Tenant's Work and any other alterations, additions or improvements
performed by Tenant), for eighty percent (80%) of replacement cost value. The
cost of any such insurance shall be included in Expenses pursuant to Section
4.1.2. 12. WAIVER OF SUBROGATION. So long as their respective insurers so
permit, Tenant and Landlord hereby mutually waive their respective rights of
recovery against each other for any loss insured by fire, extended coverage, All
Risks or other insurance now or hereafter existing for the benefit of the
respective party but only to the extent of the net insurance proceeds payable
under such policies. Each party shall obtain any special endorsements required
by their insurer to evidence comp1iance with the aforementioned waiver. 13.
SERVICES AND UTILITIES. Landlord agrees to furnish to the Premises at all times
during the Term and in a manner consistent with a similar class office building
as the Building in the Bedford, Massachusetts market area, the following
services and utilities subject to the rules and regulations of the Building
prescribed from time to time: (a) hot and cold water suitable for normal office
use of the Premises; (b) heat and air conditioning required in Landlord's
judgment for the use and occupation of the Premises during Building Business
Hours (with Landlord being obligated to activate such heat and air-conditioning
systems at no additional cost to Tenant in advance of Building Business Hours so
that the Premises is maintained at comfortable temperatures during Building
Business Hours); (c) nightly cleaning and janitorial service in accordance with
the cleaning specifications attached hereto as Exhibit G; (d) elevator service
by nonattended automatic elevators, if applicable; and (e) equipment to bring to
the Premises electricity for lighting, convenience outlets and other normal
office use. Landlord agrees to furnish cleaning and janitorial services after
Building Business Hours on generally recognized business days (but exclusive of
Saturdays, Sundays and national and local legal holidays). Landlord shall be
responsible for snow removal in a manner consistent with properties of a similar
caliber to the Park in the Bedford, Massachusetts area. Landlord will include
electricity costs to operate the HVAC system serving the Premises in Expenses.
To the extent that Tenant is not billed directly by a public utility, Tenant
shall pay, within twenty (20) days of Landlord's demand, for all electricity
used by Tenant in the Premises as measured by a submeter, including, all
electricity for lights and plugs and supplemental HVAC. Except as otherwise set
forth below in Section 13.1.1, the charge shall be at the rates charged for such
services by the local public utility. Notwithstanding the terms and provisions
of this Article 13, if, for more than five (5) consecutive business days
following written notice from Tenant to Landlord, Landlord shall fail to
commence and diligently pursue to completion the restoration of any utility or
other service required to be provided by Landlord under this Lease following the
interruption, curtailment or suspension of such utility or other service, and
the restoration of any such utility or other service is within Landlord's
reasonable control and not caused by Tenant's negligence or willful misconduct
(subject in all cases to delays caused by Force Majeure Events), and as a result
of such failure (i) Tenant shall not be reasonably able to use and occupy, or to
have access to, the Premises. or a material portion of the Premises, as the case
may be, for the normal conduct of Tenant's business operations without
extraordinary and unreasonable measures being required to be taken by Tenant in
order to do so, and (ii) Tenant does not use or occupy the same during said
period, then the obligation of Tenant to pay Annual Rent and additional rent
hereunder shall be abated in proportion to the portion of the Premises that
Tenant is unable to use as a result of such failure from the date such use and
occupancy is impaired until the date immediately following the day on which such
interruption, curtailment or suspension ends and such service is restored
(Landlord agreeing that it shall diligently pursue the restoration of any such
utility or other service until restored). 13.1.1 Notwithstanding the foregoing
to the contrary, if and to the extent that electricity for the Premises is
submctcrcd by Landlord then as payment for such electricity, Tenant shall remit
to Landlord as additional rent a sum equal to $1.50 per rentable square foot of
the Premises per annum, which is Landlord's estimate of the appropriate
electricity charge for the Premises as of the Lease Reference Date, with such
amount to be increased from time to time by notice from Landlord to Tenant based
on historical usage and cost or to the extent that the market therefor increases
based upon 12

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_19.gif
[ocul20190331ex104d65d72019.gif]

Landlord's judgment (the "Estimated Electricity Submeter Charge"), with 1/12 of
such amount being due and payable in monthly installments concurrently with
Tenant's payment of Monthly Instalhnent of Rent hereunder. 13.1.2 Landlord shall
use reasonable efforts to review the total Estimated Electricity Submeter Charge
paid by Tenant during the immediately preceding Lease Year within one hundred
fifty (150) days after the end of such Lease Year and if the Estimated
Electricity Submeter Charge that Tenant pays pursuant to Section 13.1.1 is less
than the actual charges as measured by Landlord's submetering for such
electricity for such applicable billing period, then Tenant shall pay such
deficiency to Landlord as additional rent in one lump sum within thirty (30)
days of receipt of Landlord's bill therefor. If the Estimated Electricity
Submeter Charge that Tenant pays during such applicable billing period pursuant
to Section 13.1.1 is more than the actual charges as measured by Landlord's
submetering for such electricity, then Landlord shall credit the difference
against the then next due payments to be made by Tenant under this Section 13.1,
or, if the Lease has been terminated, refund the difference to Tenant in cash
within sixty (60) days of the applicable billing period. 13.2 Should Tenant
require any additional work or service, as described above, including services
furnished outside ordinary business hours specified above, Landlord may, on
terms to be agreed, upon reasonable advance notice by Tenant, furnish such
additional service and Tenant agrees to pay Landlord such charges as may be
agreed upon, including any tax imposed thereon, but in no event at a charge more
than Landlord's actual cost-. The current charge for after-hours HVAC service,
which is subject to change at any time, is specified on the Reference Pages.
13.3 Wherever heat-generating machines or equipment are used by Tenant in the
Premises which affect the temperature otherwise maintained by the air
conditioning system or Tenant allows occupancy of the Premises by more persons
than the heating and air conditioning system is designed to accommodate, in
either event whether with or without Landlord's approval, Landlord reserves the
right to install supplementary heating and/or air conditioning units in or for
the benefit of the Premises and the cost thereof, including the cost of
installation and the cost of operations and maintenance, shall be paid by Tenant
to Landlord within twenty (20) days of Landlord's demand. 13.4 Tenant will not,
without the written consent of Landlord, use any equipment or device in the
Premises that will cause Tenant's aggregate usage of machines, equipment or
devices to exceed 400 amps at 480 volts in the aggregate for lights, plugs and
supplemental HVAC (but excluding the standard HVAC serving the Premises), or
which will in any way increase the amount of electricity or water usually
furnished or supplied for use of the Premises for the Permitted Uses, nor
connect with electric current, except through existing electrical outlets in the
Premises, or water pipes, any apparatus or device for the purposes of using
electrical current or water. If Tenant shall require water or electric current
in excess of that usually furnished or supplied for use of the Premises for the
Permitted Uses, Tenant shall procure the prior written consent of Landlord for
the use thereof, which Landlord may refuse, and if Landlord does consent,
Landlord may cause a water meter or electric current meter to be insta11ed so as
to measure the amount of such excess water and electric current. The cost of any
such meters shall be paid for by Tenant. Tenant agrees to pay to Landlord within
five (5) days of Landlord's demand, the cost of all such excess water and
electric current consumed (as shown by said meters, if any, or, if none, as
reasonably estimated by Landlord) at the rates charged for such services by the
local public utility or agency, as the case may be, furnishing the same, plus
any additional expense incurred in keeping account of the water and electric
current so consumed. Tenant will not, without the written consent of Landlord,
contract with a utility provider to service the 13.5 Premises with any utility,
including, but not limited to, telecommunications, electricity, water, sewer or
gas, which is not previously providing such service to other tenants in the
Building. Subject to Landlord's reasonable rules and regulations and the
provisions of Articles 6 and 26, Tenant shall be entitled to the use of wiring
("Communications Wiring"), at its own risk, from the existing telecommunications
nexus in the Building to the Premises, sufficient for the Permitted Uses. Tenant
shall not install any additional Communications Wiring, nor remove any
Communications Wiring, without in each instance obtaining the prior written
consent of Landlord, which consent may be withheld in Landlord's sole and
absolute discretion. Landlord shall in no event be liable for disruption in any
service obtained by Tenant pursuant to this Section. 14. HOLDING OVER. Tenant
shall pay Landlord for each day Tenant retains possession of the Premises or
part of them after termination of this Lease by lapse of time or otherwise at
the rate ("Holdover Rate") which shall be one hundred fifty percent (!50%) of
the greater of (a) the amount of the Annual Rent for the last period prior to
the date of such termination plus all Rent Adjustments under Article 4; and (b)
the then market rental value of the Premises as determined by Landlord assuming
a new lease of the Premises of the then usual duration and other terms, in
either case, prorated on a daily basis, and also pay all damages sustained by
Landlord by reason of such retention. If Landlord gives notice to Tenant of
Landlord's election to such effect, such holding over shall constitute renewal
of this Lease for a period from month to month at the Holdover Rate, but if the
Landlord does not so elect, no such renewal shall result notwithstanding
acceptance by Landlord of any sums due hereunder after such termination; and
instead, a tenancy at sufferance at the Holdover Rate shall be 13

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_20.gif
[ocul20190331ex104d65d72020.gif]

deemed to have been created. In any event, no provision of this Article 14 shall
be deemed to waive Landlord's right of reentry or any other right under this
Lease or at law. 15. SUBORDINATION. Without the necessity of any additional
document being executed by Tenant for the purpose of effecting a subordination,
this Lease shall be subject and subordinate at all times to ground or underlying
leases and to the lien of any mortgages or deeds of trust now or hereafter
placed on, against or affecting the Building, Landlord's interest or estate in
the Building, or any ground or underlying lease; provided, however, that (a) if
the lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant's interest in this Lease be superior to any such
instrument) then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument, and (b)
Landlord shall use commercially reasonable efforts to obtain a subordination,
non-disturbance and attornment agreement with Tenant on such ground lessor's,
mortgagee's, trustee's or holder's standard form. Notwithstanding the foregoing,
Tenant covenants and agrees to execute and deliver within ten (10) days of
Landlord's request such further instruments evidencing such subordination or
superiority of this Lease as may be required by Landlord, subject to Landlord
using such commercially reasonable efforts to obtain a subordination,
non-disturbance and attornment agreement on such ground lessor's, mortgagee's,
trustee's or holder's standard form as aforesaid. Notwithstanding the foregoing
to the contrary, Landlord hereby represents and warrants to Tenant that there
are no mortgages encumbering the Building as of the Lease Reference Date. 16.
RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all the
rules and regulations as set forth in Exhibit D to this Lease and all reasonable
and non-discriminatory modifications of and additions to them from time to time
put into effect by Landlord. Landlord shall not be responsible to Tenant for the
non-performance by any other tenant or occupant of the Building of any such
rules and regulations. 17. REENTRY BY LANDLORD. Upon at least twenty-four (24)
hours prior notice (which may be oral) and during Building Business Hours or
outside of Building Business Hours if in the presence of a Tenant representative
(except in the case of an emergency when no such notice or representative shall
be required), Landlord shall have the right to re-enter the Premises to inspect
the same, to supply janitor service and any other service to be provided by
Landlord to Tenant under this Lease, to show said Premises to prospective
purchasers, mortgagees or tenants (but only during the last twelve (12) months
of the Term for prospective tenants), and to alter, improve or repair the
Premises and any portion of the Building, without abatement of rent, and may for
that purpose erect, use and maintain scaffolding, pipes, conduits and other
necessary structures and open any wall, ceiling or floor in and through the
Building and Premises where reasonably required by the character of the work to
be performed, provided entrance to the Premises shall not be blocked thereby,
and further provided that the business of Tenant shall not be interfered with
unreasonably. Landlord shall have the right at any time to change the
arrangement and/or locations of entrances, or passageways, doors and doorways,
and corridors) windows, elevators, stairs, toilets or other public parts of the
Building and to change the name, number or designation by which the Building is
commonly known. In the event that Landlord damages any portion of any wall or
wall covering, ceiling, or floor or floor covering within the Premises, Landlord
shall repair or replace the damaged portion to match the original as nearly as
commercially reasonable but shall not be required to repair or replace more than
the portion actually damaged. Tenant hereby waives any claim for damages for any
injury or inconvenience to or interference with Tenant's business, any loss of
occupancy or quiet enjoyment of the Premises, and any other loss occasioned by
any action of Landlord authorized by this Article 17. 17.2 For each of the
aforesaid purposes, Landlord shall at all times have and retain a key with which
to unlock all of the doors in the Premises, excluding Tenant's vaults and safes
or special security areas (designated in advance), and Landlord shall have the
right to use any and all means which Landlord may deem proper to open said doors
in an emergency to obtain entry to any portion of the Premises. As to any
portion to which access cannot be had by means of a key or keys in Landlord's
possession, Landlord is authorized to gain access by such means as Landlord
shall reasonably elect and the cost of repairing any damage occurring in doing
so shall be borne by Tenant and paid to Landlord within twenty (20) days of
Landlord's demand. 18. DEFAULT. Except as otherwise provided in Article 20, the
following events shall be deemed to be Events of Default under this Lease:
18.1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) business days after written
notice that such payment was not made when due, but if any two (2) such notices
shall be given, for the twelve (12) month period 14

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_21.gif
[ocul20190331ex104d65d72021.gif]

commencing with the date of the second (2"') of such notices, the failure to pay
within five (5) days after due any additional sum of money becoming due to be
paid to Landlord under this Lease during such period shall be an Event of
Default, without notice. 18.1.2 Tenant shall fail to comply with any term,
provision or covenant of this Lease which is not provided for in another Section
of this Article and shall not cure such failure within thirty (30) days
(forthwith, if the fuilure involves a hazardous condition) after written notice
of such failure to Tenant provided, however, that such failure shall not be an
event of default if such failure could not reasonably be cured during such
thirty (30) day period, Tenant has commenced the cure within such thirty (30)
day period and thereafter is diligently pursuing such cure to completion, but
the total aggregate cure period shall not exceed ninety (90) days. 18.1.3 Tenant
shall fail to vacate the Premises immediately upon termination ofthis Lease, by
lapse of time or otherwise, or upon tennination of Tenant's right to possession
only. 18.1.4 Tenant shall become insolvent, admit in writing its inability to
pay its debts generally as they become due, file a petition in bankruptcy or a
petition to take advantage of any insolvency statote, make an assigurnent for
the benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof. 18.1.5 A court of competent jurisdiction
shall enter an order, judgment or decree adjudicating Tenant bankrupt, or
appointing a receiver of Tenant, or of the whole or any substantial part of its
property, without the consent of Tenant, or approving a petition filed against
Tenant seeking reorganization or arrangement of Tenant under the bankruptcy laws
of the United States, as now in effect or hereafter amended, or any state
thereof, and such order, judgment or decree shall not be vacated or set aside or
stayed within sixty (60) days from the date of entry thereof. 18.2 Except as
otherwise expressly set forth in Section 7.3, Landlord shall in no event be in
default under this Lease unless Landlord shall neglect or fail to perform any of
its obligations hereunder and shall fail to remedy the same within thirty (30)
days after written notice to Landlord specifYing such neglect or failure, or if
such failure is of such a nature that Landlord cannot reasonably remedy the same
within such thirty (30) day period, Landlord shall fail to commence promptly
(and in any event within such thirty (30) day period) to remedy the same and to
prosecute such remedy to completion with diligence and continuity. 19. REMEDIES.
Except as otherwise provided in Article 20, upon the occurrence of any of the
Events of Default described or referred to in Article 18, Landlord shall have
the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively: 19.1.1Landlord may, at its election, terminate this Lease or
terminate Tenant's right to possession only, without terminating the Lease.
19.1.2 Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant's right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord's former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant's signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord's right to rent or any other right given to Landlord
under this Lease or by operation of law. 19.1.3 Upon any termination of this
Lease, whether by lapse of time or otherwise, Landlord shall be entitled to
recover as damages, all rent, including any amounts treated as additional rent
under this Lease, and other sums due and payable by Tenant on the date of
termination, plus as liquidated damages and not as a penalty, an amount equal to
the sum of: (a) an amount equal to the then present value ofthe rent reserved in
this Lease for the residue of the stated Term of this Lease including any
amounts treated as additional rent under this Lease and all other sums provided
in this Lease to be paid by Tenant, minus the fair rental value of the Premises
for such residue; (b) the value of the time and expense necessary to obtain a
replacement tenant or tenants, and the estimated expenses described in Section
19.1.4 relating to recovery of the 15

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_22.gif
[ocul20190331ex104d65d72022.gif]

Premises, preparation for reletting and for reletting itself; and (c) the cost
of performing any other covenants which would have otherwise been performed by
Tenant. 19.1.4 Upon any termination of Tenant's right to possession only without
termination of the Lease: 19.1.4.1 Neither such termination of Tenant's right to
possession nor Landlord's taking and holding possession thereof as provided in
Section 19.1.2 shall terminate the Lease or release Tenant, in whole orin part,
from any obligation, including Tenant's obligation to pay the rent, including
any amounts treated as additional rent, under this Lease for the full Term, and
if Landlord so elects Tenant shall continue to pay to Landlord the entire amount
of the rent as and when it becomes due, including any amounts treated as
additional rent under this Lease, for the remainder of the Term plus any other
sums provided in this Lease to be paid by Tenant for the remainder of the Term.
19.1.4.2 Landlord shall use commercially reasonable efforts to relet the
Premises or portions thereof to the extent required by applicable law. Landlord
and Tenant agree that nevertheless Landlord shall at most be required to use
only the same efforts Landlord then uses to lease premises in the Building
generally and that in any case that Landlord shall not be required to give any
preference or priority to the showing or leasing of the Premises or portions
thereof over any other space that Landlord may be leasing or have available and
may place a suitable prospective tenant in any such other space regardless of
when such other space becomes available and that Landlord shall have the right
to relet the Premises for_ a greater or lesser term than that remaining under
this Lease, the right to relet only a portion of the Premises, or a portion of
the Premises or the entire Premises as a part of a larger area, and the right to
change the character or use of the Premises. In connection with or in
preparation for any reletting, Landlord may, but shall not be required to, make
repairs, alterations and additions in or to the Premises and redecorate the same
to the extent Landlord deems necessary or desirable, and Tenant shall pay the
cost thereof, together with Landlord's expenses of reletting, including, without
limitation, any commission incurred by Landlord, within five (5) days of
Landlord's demand. Landlord shall not be required to observe any instruction
given by Tenant about any reletting or accept any tenant offered by Tenant
unless such offered tenant has a credit­ worthiness acceptable to Landlord and
leases the entire Premises upon terms and conditions including a rate of rent
(after giving effect to all expenditures by Landlord for tenant improvements,
broker's commissions and other leasing costs) all no less favorable to Landlord
than as called for in this Lease, nor shall Landlord be required to make or
permit any assignment or sublease for more than the current term or which
Landlord would not be required to permit under the provisions of Article 9.
19.1.4.3 Until such time as Landlord shall elect to terminate the Lease and
shall thereupon be entitled to recover the amounts specified in such case in
Section 19.1.3, Tenant shall pay to Landlord upon demand the full amount of all
rent, including any amounts treated as additional rent under this Lease and
other sums reserved in this Lease for the remaining Term, together with the
costs of repairs, alterations, additions, redecorating and Landlord's expenses
of reletting and the collection of the rent accruing therefrom (including
reasonable attorney's fees and broker's commissions), as the same shall then be
due or become due from time to time, less only such consideration as Landlord
may have received from any reletting of the Premises; and Tenant agrees that
Landlord may file suits from time to time to recover any sums falling due under
this Article 19 as they become due. Any proceeds of reletting by Landlord in
excess of the amount then owed by Tenant to Landlord from time to time shall be
credited against Tenant's future obligations under this Lease but shall not
otherwise be refunded to Tenant or inure to Tenant's benefit. 19.2 Upon the
occurrence of an Event of Default, Landlord may (but shall not be obligated to)
cure such default at Tenant's sole expense. Without limiting the generality of
the foregoing, Landlord may, at Landlord's option, enter into and upon the
Premises if Landlord determines in its sole discretion that Tenant is not acting
within a commercially reasonable time to maintain, repair or replace anything
for which Tenant is responsible under this Lease or to otherwise effect
compliance with its obligations under this Lease and correct the same, without
being deemed in any manner guilty of trespass, eviction or forcible entry and
detainer and without incurring any liability for any damage or interruption of
Tenant's business resulting therefrom and Tenant agrees to reimburse Landlord
within five (5) days of Landlord's demand as additional rent, for any expenses
which Landlord may incur in thus effecting compliance with Tenant's obligations
under this Lease, plus interest from the date of expenditure by Landlord at the
Wall Street Journal prime rate. 19.3 Tenant understands and agrees that in
entering into this Lease, Landlord is relying upon receipt of all the Annual and
Monthly Installments of Rent to become due with respect to all the Premises
originally leased hereunder over the full initial Term of this Lease for
amortization, including interest at the Amortization Rate. For purposes hereof,
the "Concession Amount" shall be defined as the aggregate of all amounts forgone
or expended by Landlord as free rent under this Lease, under Exhibit B hereof
for the Landlord's Work, the Allowance, and for brokers' commissions and legal
fees payable by reason of this Lease. Accordingly, Tenant agrees that if this
Lease or Tenant's right to possession of the Premises 16

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_23.gif
[ocul20190331ex104d65d72023.gif]

leased hereunder shall be terminated as of any date ("Default Termination Date")
prior to the expiration of the full initial Term hereof by reason of a default
of Tenant, there shall be due and owing to Landlord as of the day prior to the
Default Termination Date, as rent in addition to all other amounts owed by
Tenant as of such Default Termination Date, the amount ("Unamortized Amount") of
the Concession Amount determined as set forth below; provided, however, that in
the event that such amounts are recovered by Landlord pursuant to any other
provision of this Article 19, Landlord agrees that it shall not attempt to
recover such amounts pursuant to this Section 19.3. For the purposes hereof; the
Unamortized Amount shall he determined in the same manner as the remaining
principal balance of a mortgage with interest at the Amortization Rate payable
in level payments over the same length of time as from the effectuation of the
Concession Amount concerned to the end of the full initial Term of this Lease
would be determined. The foregoing provisions shall also apply to and upon any
reduction of space in the Premises, as though such reduction were a termination
for Tenant's default, except that (i) the Unamortized Amount shall be reduced by
any amounts paid by Tenant to Landlord to effectuate such reduction, and (ii)
the manner of application shall be that the Unamortized Amount shall first be
determined as though for a full termination as of the effective date of the
elimination of the portion, but then the amount so determined shall be
multiplied by the fraction of which the numerator is the rentable square footage
of the eliminated portion and the denominator is the rentable square footage of
the Premises originally leased hereunder; and the amount thus obtained shall be
the Unamortized Amount. 19.4 In the event of any litigation arising out of or in
connection with this Lease or the rights of the parties hereto relative to the
Premises or the Park, the non-prevailing party will reimburse the prevailing
party for the reasonable expenses incurred therein, including, but not limited
to, court costs and reasonable attorneys' fees and expenses. In the event of any
conflict between this provision and any other provision of this Lease concerning
payment or reimbursement of attorneys' fees, costs and expenses, such other
specific provision of this Lease will conttol. TENANT AND LANDLORD EXPRESSLY
WAIVE ANY RIGHT TO TRIAL BY JURY. 19.5 Pursuit of any of the foregoing remedies
shall not preclude pursuit of any of the other remedies provided in this Lease
or any other remedies provided by law (all such remedies being cumulative), nor
shall pursuit of any remedy provided in this Lease constitute a forfeiture or
waiver of any rent due to Landlord under this Lease or of any damages accruing
to Landlord or Tenant by reason of the violation of any of the terms, provisions
and covenants contained in this Lease. 19.6 No act or thing done by Landlord or
its agents dirring the Tenn shall be deemed a termination of this Lease or an
acceptance of the surrender of the Premises, and no agreement to terminate this
Lease or accept a surrender of said Premises shall be valid, unless in writing
signed by Landlord. No waiver by either party of any violation or breach of any
of the terms, provisions and covenants contained in this Lease shall be deemed
or construed to constitute a waiver of any other violation or breach of any of
the tenns, provisions and covenants contained in this Lease. Landlord's
acceptance of the payment of rental or other payments after the occurrence of an
Event of Defuuk shall not be construed as a waiver of such Event of Default,
unless Landlord so notifies Tenant in writing. Forbearance by either party in
enforcing one or more of the remedies provided in this Lease upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Event of
Default or of Landlord's right to enforce any such remedies with respect to such
Event of Default or any subsequent Event ofDefuult. 19.7 Intentionally Deleted.
19.8 Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or oflaw, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord's possession or under Landlord's
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord's option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant. 19.9 If (1) Landlord
defaults in its obligations under this Lease to repair structural portions of
the Building or certain portions of the plumbing, air conditioning, heating and
electrical systems and (2) such default results in Tenant not being reasonably
able to use and occupy, or to have access to, the Premises, or a materia)
portion of the Premises, as the case may be, for the normal conduct of Tenant's
business operations and (3) such default remains uncured after the expiration of
any applicable notice and cure periods as set forth in Section 7.3 or
Sectionl8.2 (subject in all cases to extension of such time periods due to Force
Majeure Events), then, in addition to the remedies provided in Section 7.3 and
Section 18.2, upon any failure of Landlord to cure any such default within five
(5) business days after notice from Tenant to Landlord as specifically 17

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_24.gif
[ocul20190331ex104d65d72024.gif]

set forth below, Tenant shall have the right to cnre such default of Landlord at
Landlord's expense, whereupon Landlord shall reimburse Tenant for the amount of
all reasonable costs actually incurred by Tenant In curing any such failure of
Landlord within thirty (30) days following Landlord's receipt of an invoice
therefor from Tenant (provided that Tenant had timely and properly given
Landlord advance notice of its intention to exercise its self-help rights as
required in the foregoing sentence and conducted such work in a good and
workmanlike manner) (the "Offset Costs"). Tenant shall be deemed to have
properly given written notice to Landlord uoder this Section 19.9 and to be
entitled to exercise self-help pursuant to this Section I 9.9 only if the notice
to Landlord states the following In capitalized and bold type on the first page
of such notice: "LANDLORD IS HEREBY NOTIFIED THAT IT HAS FAILED TO PERFORM ITS
OBLIGATIONS UNDER THE LEASE BEYOND APPLICABLE NOTICE AND CURE PERIODS AS
DETAILED IN THIS LETTER AND IF SUCH FAILURE IS NOT CURED WITHIN FIVE (5)
BUSINESS DAYS OF LANDLORD'S RECEIPT HEREOF, THEN SUCH FAILURE SHALL, UNDER THE
CIRCUMSTANCES SET FORTH IN SECTION 19.9 OF THE LEASE, PERMIT TENANT TO EXERCISE
SELF-HELP UNDER SAID SECTION 19.9.". 19.10 Intentionally deleted. 20. TENANT'S
BANKRUPTCY OR INSOLVENCY. If at any time and for so long as Tenant shall be
subjected to the provisions of the United States Bankruptcy Code or other law of
the United States or any state thereof for the protection of debtors as in
effect at such time (each a "Debtor 1S Law1 ): ' 20.1.1 Tenant, Tenant as
debtor-in-possession, and any trustee or receiver of Tenant's assets (each a
"Tenant's Representative))) shall have no greater right to assume or assign this
Lease or any interest in this Lease, or to sublease any of the Premises than
accorded to Tenant in Article 9, except to the extent Landlord shall be required
to permit such assumption, assignment or sublease by the provisions of such
Debtor's Law. Without limitation of the generality of the foregoing, any right
of any Tenant's Representative to assume or assign this Lease or to sublease any
of the Premises shall be subject to the conditions that: 20.1.1.1 Such Debtor's
Law shall provide to Tenant's Representative a right of assumption of this Lease
which Tenant's Representative shall have timely exercised and Tenant's
Representative shall have fully cured any default of Tenant under this Lease.
Tenant's Representative or the proposed assignee, as the case shall be, shall
have 20.1.1.2 deposited with Landlord as security for the timely payment of rent
an amouot equal to the Security Deposit, and shall have provided Landlord with
adequate other assurance of the future perfonnance of the obligations of the
Tenant under this Lease. Without limitation, such assurances shall include, at
least, in the case of assumption of this Lease, demonstration to the
satisfaction of the Landlord that Tenant's Representative has and will continue
to have sufficient unencumbered assets after the payment of all secured
obligations and administrative expenses to assure Landlord that Tenant's
Representative will have sufficient funds to fulfill the obligations of Tenant
under this Lease; and, in the case of assignment, submission of current
financial statements of the proposed assignee, audited by an Independent
certified public accountant reasonably acceptable to Landlord and showing a net
worth and working capital in amounts determined by Landlord to be sufficient to
assure the future performance by such assignee of all of the Tenant's
obligations under this Lease. 20.1.1.3 The assumption or any contemplated
assignment of this Lease or subleasing any part of the Premises, as shall be the
case, will not breach any provision in any other lease, mortgage, financing
agreement or other agreement by which Landlord is bound. 20.1.1.4 Landlord shall
have, or would have had absent the Debtor's Law, no right under Article 9 to
refuse consent to the proposed assignment or sublease by reason of the identity
or nature of the proposed assignee or sublessee or the proposed use of the
Premises concerned. 2l. QUIET ENJOYMENT. Landlord represents and warrants that
it has full right and authority to enter into this Lease and that Tenant) while
paying the rental and performing its other covenants and agreements contained in
this Lease, shall peaceably and quietly have, hold and enjoy the Premises for
the Term without hindrance or molestation from Landlord subject to the terms and
provisions of this Lease. Landlord shall not be liable for any Interference or
disturbance by other tenants or third persons, nor shall Tenant be released from
any of the obligations of this Lease because of such interference or
disturbance. CASUALTY. In the event the Premises or the Building are damaged by
fire or other cause and in Landlord's 22. reasonable estimation such damage can
be materially restored within two hundred forty (240) days, Landlord shall
forthwith 18

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_25.gif
[ocul20190331ex104d65d72025.gif]

repair the same and this Lease shall remain in full force and effect, except
that Tenant shall be entitled to a proportionate abatement in rent from the date
of such damage. Such abatement of rent shall be made pro rata in accordance with
the extent to which the damage and the making of such repairs shall interfere
with the use and occupancy by Tenant of the Premises from time to time. Within
forty-five (45) days from the date of such damage, Landlord shall notify Tenant,
in writing, of Landlord's reasonable estimation of the length of time within
which material restoration can be made, and Landlord's determination shall be
binding on Tenant. For purposes of this Lease, the Building or Premises shall be
deemed "materially restored" if they are in such condition as would not prevent
or materially interfere with Tenant's use of the Premises for the purpose for
which it was being used immediately before such damage. 22.2 If such repairs
cannot, in Landlord's reasonable estimation, be made within two hundred forty
(240) days, Landlord and Tenant shall each have the option of giving the other,
at any time within ninety (90) days after such damage, notice terminating this
Lease as of the date of such damage. In the event of the giving of such notice,
this Lease shall expire and all interest of the Tenant in the Premises shall
terminate as of the date of such damage as if such date had been originally
fixed in this Lease for the expiration of the Term. In the event that neither
Landlord nor Tenant exercises its option to terminate this Lease, then Landlord
shall repair or restore such damage, this Lease continuing in full force and
effect, and the rent hereunder shall be proportionately abated as provided in
Section 22.1. 22.3 Landlord shall not be required to repair or replace any
damage or loss by or from fire or other cause to any panelings, decorations,
partitions, additions, railings, ceilings, floor coverings, office fixtures or
any other property or improvements installed on the Premises by, or belonging
to, Tenant. Any insurance which may be carried by Landlord or Tenant against
loss or damage to the Building or Premises shall be for the sole benefit of the
pany canying such insurance and under its sole control. 22.4 In the event that
Landlord should fail to complete such repairs and material restoration within
sixty (60) days after the date estimated by Landlord therefor as extended by
this Section 22.4, Tenant may at its option and as its sole remedy terminate
this Lease by delivering written notice to Landlord, within fifteen (15) days
after the expiration of said period of time, whereupon the Lease shall end on
the date of such notice or such later date fixed in such notice as if the date
of such notice was the date originally fixed in this Lease for the expiration of
the Term; provided, however, that if construction is delayed because of changes,
deletions or additions in construction requested by Tenant, strikes, lockouts,
casualties, Acts of God, war, material or labor shortages, government regulation
or control or other causes beyond the reasonable control of Landlord (each, a
"Force Majeure Event"), the period for restoration, repair or rebuilding shall
be extended for the amount of time Landlord is so delayed. 22.5 Notwithstanding
anything to the contrary contained in this Article: (a) Landlord shall not have
any obligation whatsoever to repair, reconstruct, or restore the Premises when
the damages resulting from any casualty covered by the provisions of this
Article 22 occur during the last twelve (12) months of the Term or any extension
thereof, but if Landlord determines not to repair such damages Landlord shall
notify Tenant and if such damages shall render any material portion of the
Premises untenantable Tenant shall have the right to terminate this Lease by
notice to Landlord within fifteen (15) days after receipt of Landlord's notice;
and (b) in the event the holder of any indebtedness secured by a mortgage or
deed of trust covering tl1e Premises or Building requires that any insurance
proceeds be applied to such indebtedness, then Landlord shall have the right to
terminate this Lease by delivering written notice of termination to Tenant
within fifteen (15) days after such requirement is made by any such holder,
whereupon this Lease shall end on the date of such damage as if the date of such
damage were the date originally fixed in this Lease for the expiration of the
Term. 22.6 In the event of any damage or destruction to the Building or Premises
by any peril covered by the provisions of this Article 22, it shall be Tenant's
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request. 23. EMINENT DOMAIN. If all or
any substantial part of the Premises which shall materially adversely interfere
Tenant's use of the Premises shall be taken or appropriated by any public or
quasi-public authority under the power of eminent domain, or conveyance in lieu
of such appropriation, either party to this Lease shall have the right, at its
option, of giving the other, at any time within thirty (30) days after such
taking, notice terminating this Lease, If neither party to this Lease shall so
elect to terminate this Lease, the rental thereafter to be paid shall be
adjusted on a fair and equitable basis under the circumstances. In addition to
the rights of Landlord above, if any substantial part of the Building shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain or conveyance in lieu thereof, and regardless of whether the
Premises or any part thereof are so taken or appropriated, Landlord shall have
the right, at its sole option, to terminate this Lease. Landlord shall be
entitled to any and all income, rent, award, or any interest whatsoever in or 19

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_26.gif
[ocul20190331ex104d65d72026.gif]

upon any such sum, which may be paid or made in connection with any such public
or quasi-public use or purpose, and Tenant hereby assigns to Landlord any
interest it may have in or claim to all or any part of such sums, other than any
separate award which may be made with respect to Tenant's trade fixtures and
moving expenses. Tenant shall make no claim for the value of any unexpired Term.
24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease.
Except as set forth in this Article 24, this Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee. If any
security has been given by Tenant to secure the faithful performance of any of
the covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord's successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security. 25. ESTOPPEL
CERTIFICATES. Within ten (10) business days following any written request which
Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifYing: (a)
the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this Lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
there are no current defaults under this Lease by either Landlord or Tenant
except as specified in Tenant's statement; and (e) such other matters as may be
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Article 25 may be relied upon by any mortgagee, beneficiary or
purchaser. Tenant irrevocably agrees that if Tenant fails to execute and deliver
such certificate within such ten (I0) day period Landlord or Landlord's
beneficiary or agent may execute and deliver such certificate on Tenant's
behalf, and that such certificate shall be fully binding on Tenant. 26.
SURRENDER OF PREMISES. Tenant shall arrange to meet Landlord for two (2) joint
inspections of the Premises, the first to occur at least thirty (30) days (but
no more than sixty (60) days) before the last day of the Term, and the second to
occur not later than forty-eight (48) hours after Tenant has vacated the
Premises. In the event of Tenant's failure to arrange such joint inspections
and/or participate in either such inspection, Landlord's inspection at or after
Tenant's vacating the Premises shall be conclusively deemed correct for purposes
of determining Tenant's responsibility for repairs and restoration. 26.2 All
alterations, additions, and improvements in, on, or to the Premises made or
installed by or for Tenant, including, without limitation, carpeting
(collectively, "Alterations"), shall be and remain the property of Tenant during
the Term. Upon the expiration or sooner termination of the Term, all Alterations
shall become a part of the realty and shall belong to Landlord without
compensation, and title shall pass to Landlord under this Lease as by a bill of
sale. At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all Alterations by whomsoever made, in
the same conditions received or first installed, broom clean and free of all
debris, excepting only ordinary wear and tear and damage by fire or other
casualty. Notwithstanding the foregoing, if Landlord elects by notice given to
Tenant at the time of Landlord's initial consent to any Alterations, Tenant
shall, at Tenant's sole cost, remove any such Alterations, including carpeting,
so designated by Landlord's notice, and repair any damage caused by such
removal; provided, however, that, Tenant (a) shall not be required to remove
customary building standard office Alterations (e.g., drywall partitions
separating offices within the Premises), and (b) Tenant must, at Tenant's sole
cost, remove upon termination of this Lease, any and aH of Tenant's furniture,
furnishings, equipment, movable partitions of less than full height from floor
to ceiling and other trade fixtures and personal property, as well as all
data/telecommunications cabling and wiring installed by or on behalf of Tenant,
whether inside walls, under any raised floor or above any ceiling (collectively,
"Personalty"). Personalty not so removed shall be deemed abandoned by the Tenant
and title to the same shall thereupon pass to Landlord under this Lease as by a
bill of sale, but Tenant shall remain responsible for the cost of removal and
disposal of such Personalty, as well as any damage caused by such removal. In
lieu of requiring Tenant to remove Alterations and Personalty and repair the
Premises as aforesaid, Landlord may, by written notice to Tenant delivered at
least thirty (30) days before the Termination Date, require Tenant to pay to
Landlord, as additional rent hereunder, the cost of such removal and repair in
an amount reasonably estimated by Landlord. 26.3 All obligations of Tenant under
this Lease not fully performed as of the expiration or earlier termination of
the Term shall survive the expiration or earlier termination of the Term. Upon
the expiration or earlier termination of the Term, Tenant shall pay to Landlord
the amount, as estimated by Landlord, necessary to repair and restore the
Premises as provided in this Lease and/or to discharge Tenant's obligation for
unpaid amounts due or to become due to Landlord. All such amounts shall be used
and held by Landlord for payment of such obligations of Tenant, with Tenant
being liable for any 20

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_27.gif
[ocul20190331ex104d65d72027.gif]

additional costs upon demand by Landlord, or with any excess to be returned to
Tenant after all such obligations have been determined and satisfied. Any
otherwise unused Security Deposit shall be credited against the amount payable
by Tenant under this Lease. 27. NOTICES. Any notice or document required or
permitted to be delivered under this Lease shall be addressed to the intended
recipient, by fully prepaid registered or certified United States Mail return
receipt requested, or by reputable independent contract delivery service
furnishing a written record of attempted or actual delivery, and shall be deemed
to be delivered when tendered for delivery to the addressee at its address set
forth on the Reference Pages, or at such other address as it has then last
specified by written notice delivered in accordance with this Article 27, or if
to Tenant at either its aforesaid address or its last known registered office or
home of a general partner or individual owner, whether or not actually accepted
or received by the addressee. Any such notice or document may also be personally
delivered if a receipt is signed by and received from, the individual, if any,
named in Tenant's Notice Address. 28. TAXES PAYABLE BY TENANT. In addition to
rent and other charges to be paid by Tenant under this Lease, Tenant shall
reimburse to Landlord, upon demand, any and all taxes payable by Landlord (other
than net income taxes) whether or not now customary or within the contemplation
of the parties to this Lease: (a) upon, allocable to, or measured by or on the
gross or net rent payable under this Lease, including without limitation any
gross income tax or excise tax levied by the State, any political subdivision
thereof, or the Federal Government with respect to the receipt of such rent; (b)
upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy of the Premises or any portion
thereof, including any sales, use or service tax imposed as a result thereof;
(c) upon or measured by Tenant's gross receipts or payroll or the value of
Tenant's equipment, furniture, fixtures and other personal property of Tenant or
leasehold improvements, alterations or additions located in the Premises; or (d)
upon this transactioi). or any document to which Tenant is a party creating or
transferring any interest of Tenant in this Lease or the Premises. In addition
to the foregoing, Tenant agrees to pay, before delinquency, any and all taxes
levied or assessed against Tenant and which become payable during the term
hereof upon Tenant's equipment, furniture, fixtures and other personal property
of Tenant located in the Premises. 29. INTENTIONALLY DELETED.PARKING. During the
Term of this Lease, Tenant agrees to lease from Landlord and Landlord agrees to
lease to Tenant, the number and type of parking spaces as set forth on the
Reference Pages of this Lease. Except with respect to the three (3) exclusive
parking spaces that Tenant shall be entitled to use in locations near the front
entrance to the Premises as determined by Landlord from time to time during the
Term (together, the "Exclusive Parking Spaces"), this right to park in the
Building's parking facilities (the "Parking Facility") shall be on an
unreserved, nonexclusive, "first come, first served basis," for passenger size
automobiles in the Parking Facility, subject to the following terms and
conditions: 30.1.1 Tenant shall at all times abide by and shall cause each of
Tenant's employees, agents, customers, visitors, invitees, licensees,
contractors, assignees and subtenants (collectively, "Tenant's Parties") to
abide by any rules and regulations ("Rules") for use of the Parking Facility
that Landlord or Landlord's garage operator reasonably establishes from time to
time, and otherwise agrees to use the Parking Facility in a safe and lawful
manner. Landlord reserves the right to adopt, modify and enforce the Rules
governing the use of the Parking Facility from time to time including any
key-card, sticker or other identification or entrance system and hours of
operation. Landlord may refuse to permit any person who violates such Rules to
park in the Parking Facility, and any violation of the Rules shall subject the
car to removal from the Parking Facility. 30.1.2 Unless specified to the
contrary in Section 30.1 above, the parking spaces hereunder shall be provided
on a non-designated "frrst-come, first-served" basis. Landlord reserves the
right to assign specific spaces, and to reserve spaces for visitors, small cars,
disabled persons or for other tenants or guests, and Tenant shall not park and
shall not allow Tenant's Parties to park in any such assigned or reserved
spaces. Tenant may validate visitor parking by such method as Landlord may
approve, at the validation rate from time to time generally applicable to
visitor parking. Tenant acknowledges that the Parking Facility may be closed
entirely or in part in order to make repairs or perform maintenance services, or
to alter, modifY, re stripe or renovate the Parking Facility, or if required by
casualty or any other Force Majeure Event. 30.1.3Tenant acknowledges that to the
fullest extent permitted by law, Landlord shall have no liability for any damage
to property or other items located in the parking areas of the Parcel (including
without limitation, any loss or damage to tenant's automobile or the contents
thereof due to theft, vandalism or accident), nor for any personal injuries or
death arising out of the use of the Parking Facility by Tenant or any Tenant's
Parties, unless such loss or damage results directly from Landlord's negligence
or willful misconduct. Without limiting the foregoing, if Landlord arranges for
the 21

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_28.gif
[ocul20190331ex104d65d72028.gif]

parking areas to be operated by an independent contractor not affiliated with
Landlord, Tenant acknowledges that Landlord shall have no liability for claims
arising through acts or omissions of such independent contractor. Except as
otherwise set forth in the preceding sentences in this Section 30.1.3, Tenant
and Tenant's Parties each hereby voluntarily releases, discharges, waives and
relinquishes any and all actions or causes of action for personal injury or
property damage occurring to Tenant or any of Tenant's Parties arising as a
result of parking in the Parking Facility, or any activities incidental thereto,
wherever or however the same may occur, and further agrees that Tenant will not
prosecute any claim for personal injury or property damage against Landlord or
any of its officers, agents, servants or employees for any said causes of action
and in all events, Tenant agrees to look first to its insurance carrier and to
require that Tenant's Parties look first to their respective insurance carriers
for payment of any losses sustained in connection with any use of the Parking
Facility. Tenant hereby waives on behalf of its insurance carriers all rights of
subrogation against Landlord or Landlord's agents. 30.1.4 Tenant's right to park
as described in this Article and this Lease is exclusive to Tenant and shall not
pass to any assignee or sublessee without the express written consent of
Landlord. Such consent is at the sole discretion of the Landlord. 30.1.5 In the
event any surcharge or regulatory fee is at any time imposed by any governmental
authority with reference to parking, Tenant shall (commencing after two (2)
weeks' notice to Tenant) pay, per parking pass, such surcharge or regulatory fee
to Landlord in advance on the first day of each calendar month concurrently with
the month installment of rent due under this Lease. Landlord will enforce any
surcharge or fee in an equitable manner amongst the Building tenants. 30.2 If
Tenant violates any of the terms and conditions of this Article, the operator of
the Parking Facility shall have the right to remove from the Parking Facility
any vehicles hereunder which shall have been involved or shall have been owned
or driven by parties involved in causing such violation, without liability
therefor whatsoever. In addition, Landlord shall have the right to cancel
Tenant's right to use the Parking Facility pursuant to this Article upon ten
(10) days' written notice, unless within such ten (10) day period, Tenant cures
such default. Such cancellation right shall be cumulative and in addition to any
other rights or remedies available to Landlord at law or equity, or provided
under this Lease. 31. DEFINED TERMS AND HEADINGS. The Article headings shown in
this Lease are for convenience of reference and shall in no way define,
increase, limit or describe the scope or intent of any provision of this Lease.
The terms "Tenant" and "Landlord11 or any pronoun used in place thereof shall
indicate and include the masculine or feminine, the singular or plural number,
individuals, firms or corporations, and their and each of their respective
successors, executors, administrators and permitted assigns, according to the
context hereof. The term "rentable area" shall mean the rentable area of the
Premises or the Building as calculated by the Landlord on the basis of the plans
and specifications of the Building including a proportionate share of any common
areas. Tenant hereby accepts and agrees to be bound by the figures for the
rentable square footage of the Premises and Tenant's Proportionate Share shown
on the Reference Pages; however, Landlord may adjust either or both figures if
there is manifest error, addition or subtraction to the Building or any business
park or complex of which the Building is a part, remeasurement or other
circumstance reasonably justifying adjustment. The term "Building" refers to the
structure in which the Premises are located and the common areas (parking lots,
sidewalks, landscaping, etc.) appurtenant thereto. lf the Building is part of a
larger complex of structures, the term "Building" may include the entire
complex, where appropriate (such as shared Expenses or Taxes) and subject to
Land1ord1S reasonable discretion. 32. TENANT'S AUTHORITY. If Tenant signs as a
corporation, partnership, trust or other legal entity each of the persons
executing this Lease on behalf of Tenant represents and warrants that Tenant has
been and is qualified to do business in the state in which the Building is
located, that the entity has full right and authority to enter into this Lease,
and that all persons signing on behalf of the entity were authorized to do so by
appropriate actions. Tenant agrees to deliver to Landlord, simultaneously with
the delivery of this Lease, a corporate resolution, proof of due authorization
by partners, opinion of counsel or other appropriate documentation reasonably
acceptable to Landlord evidencing the due authorization of Tenant to enter into
this Lease. Tenant hereby represents and warrants that neither Tenant, nor any
persons or entities holding any legal or beneficial interest whatsoever in
Tenant, are (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury ("OFAC"); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App, §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 200 I) or
any Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: "List of Specially
Designated Nationals and Blocked Persons." If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant. 22

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_29.gif
[ocul20190331ex104d65d72029.gif]

33. FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord's request, but not more
often than once in any calendar year (except in the case of a sale, financing or
refmancing of the Building when no such limitation shall apply), Tenant shall
deliver to Landlord a copy, certified by an officer of Tenant as being a true
and correct copy, of Tenant's most recent audited financial statement, or, if
unaudited, certified by Tenant's chief fmancial officer as being true, complete
and correct in all material respects. Tenant hereby authorizes Landlord to
obtain one or more credit reports on Tenant at any time, and shall execute such
further authorizations as Landlord may reasonably require in order to obtain a
credit report. 34. COMMISSIONS. Each of the parties represents and warrants to
the other that it has not dealt with any broker or finder in connection with
this Lease, except as described on the Reference Pages. 35. TIME AND APPLICABLE
LAW. Time is of the essence of this Lease and all of its provisions. This Lease
shall in all respects be governed by the laws of the state in which the Building
is located. 36. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9,
the terms, covenants and conditions contained in this Lease shall be binding
upon and inure to the benefit of the heirs, successors, executors,
administrators and assigns of the parties to this Lease. 37. ENTIRE AGREEMENT.
This Lease, together with its exhibits, contains all agreements of the parties
to this Lease and supersedes any previous negotiations, There have been no
representations made by the Landlord or any of its representatives or
understandings made between the parties other than those set forth in this Lease
and its exhibits. This Lease may not be modified except by a written instrument
duly executed by the parties to this Lease. 38. EXAMINATION NOT OPTION.
Submission of this Lease shall not be deemed to be a reservation of the
Premises. Landlord shall not be bonnd by this Lease until it has received a copy
of this Lease duly executed by Tenant and has delivered to Tenant a copy of this
Lease duly executed by Landlord, and until such delivery Landlord reserves the
right to exhibit and lease the Premises to other prospective tenants.
Notwithstanding anything contained in this Lease to the contrary, Landlord may
withhold delivery of possession of the Premises from Tenant nntil such time as
Tenant has paid to Landlord any security deposit required by Article 5, the
first month's rent as set forth in Article 3 and any sum owed pursuant to this
Lease. 39. RECORDATION. Tenant shall not record or register this Lease or a
short form memorandum hereof without the prior written consent of Landlord, and
then shall pay all charges and taxes incident such recording or registration.
40. OPTION TO EXTEND. Provided that (a) this Lease is in full force and effect
and Tenant is not in default nnder any of the other terms and conditions of this
Lease at the time of notification and commencement, beyond applicable notice and
cure periods, if any, and (h) Holcim (US) Inc. is leasing the entire original
Premises at the time of notification and commencement, then Tenant shall have
the option (the "Extension Option") to extend the Term of this Lease for a
period of five (5) years (the "Extension Term"), commencing on the day
immediately following the original Termination Date and expiring on the five (5)
year anniversary of the original Termination Date, for the portion of the
Premises being leased by Tenant as of the date the Extension Tennis to commence,
on the same terms and conditions as set forth in this Lease, except as modified
by the terms, covenants and conditions as set forth herein below: 40.1 If Tenant
elects to exercise the Extension Option, then Tenant shall provide Landlord with
written notice no earlier than the date which is fifteen (15) months prior to
the original Termination Date, but no later than the date which is twelve (12)
months prior to the original Termination Date. If Tenant fails to timely provide
such written notice, Tenant shall have no further or additional right to extend
the Tenn of the Lease for the Extension Term. 40.2 The Annual Rent and Monthly
Installment in effect as of the day immediately preceding the Termination Date
shall be adjusted to reflect the current fair market rental for comparable space
in the Building and in other similar buildings in the same rental market as of
the date the Extension Term is to commence, taking into account the specific
provisions of the Lease which will remain constant. Landlord shall advise Tenant
of the new Annual Rent and Monthly lnstallment for the Premises no later than
thirty (30) days after receipt of Tenant's written request therefor. Said
request shall be made no earlier than thirty (30) days prior to the first date
on which Tenant may exercise its Extension Option under this Article 40. If
Tenant and Landlord are unable to agree on a mutually acceptable rental rate not
later than sixty (60) days prior to the Termination Date, then Landlord and
Tenant shall each appoint a ualified MAl appraiser doing business in the area,
in turn those two (2) independent MAl appraisers shall appoint a third (3' ) MAl
appraiser and the majority shall decide upon the fair market rental for the
Premises as of the Termination Date. Landlord and Tenant shall equally share in
the expense of 23

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_30.gif
[ocul20190331ex104d65d72030.gif]

this appraisal except that in the event the Annual Rent and Monthly Installment
is found to be within fifteen percent (15%) of the original rate quoted by
Landlord, then Tenant shall bear the full cost of all the appraisal process.
40.3 This Extension Option is not transferable; the parties hereto acknowledge
and agree that they intend that the aforesaid Extension Option shall be
"personal" to Holcim (US) Inc. as set forth above and that in no event will any
assignee or sublessee have any rights to exercise the aforesaid Extension
Option. 41. LIMITATION OF LANDLORD'S LIABILITY. Redress for any claim against
Landlord under this Lease shall be limited to and enforceable only against and
to the extent of Landlord's interest in the Building, any insurance carried by
Landlord for the Building, any rent payable by the tenants of the Park or the
Building, and/or any sale proceeds from the sale of all or any portion of the
Park, for the enforcement of a judgment (or other judicial decree) requiring the
payment of money by Landlord to Tenant by reason of default, breach or event of
default of Landlord in performance of its obligations under this Lease or
Landlord's negligence. The obligations of Landlord under this Lease are not
intended to be and shall not be personally binding on, nor shall any resort be
had to the private properties of, any of its or its investment manager's
trustees, directors, officers, partners, beneficiaries, members, stockholders,
employees, or agents, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damages. The obligations of Tenant under this Lease
are not intended to be and shall not be personally binding on, nor shall any
resort be had to the private properties of, any of its trustees, directors,
officers, partners, beneficiaries, members, stockholders, employees, or agents,
and in no case shall Tenant be liable to Landlord hereunder for any lost
profits, damage to business, or any form ofspccial, indirect or consequential
damages except as set forth in Article 14. 42. TERMINATION OPTION. Subject to
the terms and conditions set forth in this Article 42, Tenant shall have the
one-time option (the "Termination Option"), exercisable by written notice to
Landlord (the "Termination Notice") given no later than March 31, 2019 (the
"Termination Option Deadline"), to terminate the Lease Term as of March 31, 2020
(the "Early Termination Date"), time being of the essence with respect thereto.
In connection with its exercise of the Termination Option, Tenant shall pay to
Landlord a "Termination Fee" of One Million One Hundred Sixty-Four Thousand One
Hundred Fifty-One and No/100 Dollars ($1,164,151.00), which is equal to the sum
of (a) all of Landlord's unamortized transaction costs with respect to brokerage
fees and the Allowance (collectively, the "Transaction Costs") based upon an
interest factor of eight percent (8%) per annum for such amortization
calculation, totaling Eight Hundred Three Thousand Seven Hundred Nineteen and
No/100 Dollars ($803,719.00), and (b) the amount of Monthly Base Rent payable by
Tenant as of the Termination Option Deadline multiplied by six (6), totaling
Three Hundred Sixty Thousand Four Hundred Thirty-Two and No/100 Dollars
($360,432.00). The Termination Fee shall be paid by Tenant at the time of
delivery of the Termination Notice. lf Tenant fails to (i) timely exercise the
Termination Option in accordance with the provisions of this Article 42, or (ii)
timely deliver to Landlord the Termination Fee, then the Termination Option and
this Article 42 shall be null and void and without further force and effect.
Tenant's right to terminate this Lease as set forth herein is conditioned upon
(A) no Event of Default having occurred either on or before the date the
Termination Notice is delivered to Landlord or the Early Termination Date, (B)
this Lease being in full force and effect on the date the Termination Notice is
delivered to Landlord and on the day immediately preceding the Early Termination
Date, (C) Holcim (US) lnc. occupying the entire Premises from the Commencement
Date through the date of Landlord's receipt of the Termination Notice, and (D)
Landlord having received the Termination Fee when required as aforesaid.
Notwithstanding the foregoing provisions of this Article 42, if Tenant timely
exercises the Termination Option and thereafter an Event of Default occurs, then
Landlord may elect to nullifY the exercise of the Termination Option by giving
written notice thereof to Tenant on or before the Early Termination Date. Should
Tenant effectively exercise its Termination Option as set forth herein, (l) the
Term ofthis Lease shall automatically terminate on the Early Termination Date,
with all the terms and conditions of this Lease, including, without limitation,
the obligation to pay Annual Rent and the Monthly Installment of Rent, remaining
in full force and effect until the Early Termination Date, and (2) Tenant shall
relinquish, yield up and surrender the Premises on the Early Termination Date in
accordance with the provisions ofthis Lease. 43. NON-COMPETE. Except as
otherwise set forth in this Article 43, so long as (a) Tenant is not in default
beyond applicable notice and cure periods under any term, covenant or condition
of this Lease, (b) this Lease is then in full force and effect, and (c) Holcim
(US) lnc. is the holder of the tenant's interest under this Lease and is
occupying at least fifty percent (50%) of the Building for the Permitted Uses,
then Landlord agrees that it shall not lease (and, unless Landlord may not
unreasonably withhold consenLandlord shall not approve any sublease or
assignment of), any space in the Building or the Park to (i) the following
concrete companies: (l) MacClellan, and (2) Benevento Concrete; and (ii) the
following cement companies: (l) Lafarge, (2) Lehigh, (3) Cemex, (4) Oldcastle,
(5) Dragon Cement, (6) Esroc, and (7) Buzzi (each, a "Prohibited Tenant")
without first obtaining the written consent of Tenant, which Tenant may withhold
in its sole discretion. Notwithstanding the foregoing, the foregoing
requirements in this Article 43 shall (A) not be deemed to prohibit any (x)
merger or consolidation between any tenant of the Building or the Park from time
to time with any Prohibited Tenant, (y) 24

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_31.gif
[ocul20190331ex104d65d72031.gif]

corporate acquisition of any tenant of the Building or the Park from time to
time by any Prohibited Tenant, or (z) corporate acquisition by any tenant of the
Building or the Park from time to time of any Prohtbited Tenant; and (B) be
personal to Holcim (US) Inc. and shall not pass to any subtenant of the Premises
or assignee of the Lease that is not an Affiliate of Holcim (US) Inc.
[SIGNATURES ON FOLLOWING PAGE] 25

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_32.gif
[ocul20190331ex104d65d72032.gif]

LANDLORD: RAR2-CROSBY CORPORATE CENTER QRS, INC., a Maryland corporation TENANT:
HOLCIM (US) INC., a Delaware corporation RREEF America, LLC, a Delaware limited
liability company, its Authorized Agent By: 04 1: t ,:· == 'NL--c== --By: Name:
Title: Dated: By: _ Name: Title: Dated: DD....J ,d (-Vi'-<-p Pt. · r;
se.-.1-:>.IL \ A"\.L 2/N/rz /"'" :J-;rt 3/1 /1,2_ Of-fic.eM._ 26

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_33.gif
[ocul20190331ex104d65d72033.gif]

EXHIBIT A-FLOOR PLAN DEPICTING THE PREMISES attached to and made a part of Lease
bearing the Lease Reference Date of March, 2013 between RAR2-CROSBY CORPORATE
CENTER QRS, INC., as Landlord, and HOLCIM (US) lNC., as Tenant Exhibit A is
intended only to show the general layout of the Premises as ofthe beginning of
the Term of this Lease. It does not in any way supersede any of Landlord's
rights set forth in Article 17 with respect to arrangements and/or locations of
public parts of the Building and changes in such arrangements and/or locations.
distances shown should be taken as approximate. It is not to be scaled; any
measurements or [See Attached] A·l Initials

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_34.gif
[ocul20190331ex104d65d72034.gif]

• ' 0 0

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_35.gif
[ocul20190331ex104d65d72035.gif]

------- , , ,

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_36.gif
[ocul20190331ex104d65d72036.gif]

EXHIBIT A-1-SITE PLAN attached to and made a part of Lease bearing the Lease
Reference Date of March , 2013 between RAR2-CROSBY CORPORATE CENTER QRS, INC.,
as Landlord, and HOLCIM (US) INC., as Tenant Exhibit A-1 is intended only to
show the general location of the Building as of the Lease Reference Date. It
does notin any way supersede any of Landlord's rights set forth In Article 17
with respect to arrangements and/or locations of public parts of the Building
and changes in such arrangements and/or locations. It is not to be scaled; any
measurements or distances shown should be taken as approximate. [See Attached]
A-2 Initials

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_37.gif
[ocul20190331ex104d65d72037.gif]

[LOGO]

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_38.gif
[ocul20190331ex104d65d72038.gif]

EXHIBIT B-INITIAL ALTERATIONS attached to and made a part of Lease bearing the
Lease Reference Date of March _, 2013 between RAR2-CROSBY CORPORATE CENTER QRS,
INC., as Landlord, and HOLOM (US) INC., as Tenant 1. Delivery of Premises.
Landlord, at its sole cost and expense, including related architectural and
engineering expenses, shall use commercially reasonable efforts to deliver the
Premises to Tenant with the base building work set forth on Schedule Ill
attached hereto substantially completed pursuant to the plans attached to
Schedule IV attached hereto and Section 2.1 of the Lease (collectively, the
"Landlord's Work'), and Tenant shall not interfere with Landlord's performance
of the Landlord's Work. With the exception of Landlord's performance of the
Landlord's Work, the Premises shall be delivered to Tenant on the Delivery Date
"as is, where is," without any representation or warranty by Landlord, and with
no additional improvements, repairs or alterations. Tenant acknowledges and
agrees that it has inspected the Premises and agrees to accept the Premises in
their existing condition and that, with the exception of Landlord's performance
of the Landlord's Work, Landlord shall have no obligation to construct any
improvements therein. 2. Plans and Specifications. With Landlord's prior written
approval and in accordance with this Lease, Tenant shall perform the work
necessary to fit-up the Premises for the Permitted Uses (collectively, the
"Tenant's Work"). Tenant shall prepare, at Tenant's sole cost and expense and in
accordance with the requirements set forth in Schedule I attached hereto, all
architectural, mechanical, and electrical plans and specifications relating to
the construction of the Tenant's Work (collectively, the "Tenant's Plans"),
frrst in preliminary form (collectively, the "Preliminary Plans"), and
thereafter in working form (collectively, the "Working Drawings"), which
Tenant's Plans shall be furnished to Landlord for Landlord's review and
approval. Tenant shall hire consultants approved by Landlord for the preparation
of Tenant's Plans. 2.1 Upon submittal of any portion of the Tenant's Plans,
Landlord shall review the Tenant's Plans and shall either approve the Tenant's
Plans or advise Tenant in writing of any aspect of the design, engineering,
construction or installation which is not acceptable to Landlord. Landlord shall
advise Tenant of its approval or comments on the Tenant's Plans within ten (10)
business days after Landlord's receipt of the Tenant's Plans. In the event that
Landlord shall disapprove of any portion of the Tenant's Plans, Tenant shall
have five (5) business days after Landlord's notification of its disapproval to
revise the Tenant's Plans and resubmit them to Landlord. In the event Landlord
fails to approve or disapprove the Tenant's Plans or any changes thereto within
the time period set forth above, and if such failure continues thereafter for
five (5) business days after Landlord's receipt of notice from Tenant requesting
action on the Tenant's Plans, the Tenant's Plans or the changes shall be deemed
to be approved. 2.2 After approval of the Tenant's Plans or any portion thereof,
Tenant shall not in any way modify, revise or change such Tenant's Plans without
the prior written consent of Landlord. If Landlord approves such request, the
entire cost of such change, including, without limitation, the cost of revising
the Tenant's Plans or preparing new plans, shall be borne by Tenant and any
delay occasioned thereby shall not delay the Commencement Date. 2.3 It shall be
Tenant's responsibility that the Tenant's Plans comply with all applicable
governmental and municipal laws, codes and regulations and to procure and
deliver to Landlord upon request all such licenses, permits and approvals from
all governmental authorities as are necessary to permit the Tenant's Work to be
commenced and continued to completion and the so constructed Premises to be
occupied. 3. Intentionally Deleted. 4. Contracts and Contractors for the
Tenant's Work. Tenant shall make all such contracts and arrangements as shall be
necessary or desirable for the construction and installation of the Tenant's
Work. Tenant shall provide Landlord with a list of all contractors,
subcontractors and materialmen to be utilized by or for Tenant with respect to
the Tenant's Work, and, if requested by Landlord, Tenant shall promptly provide
Landlord with true, correct and complete copies of all construction and
architect's contracts relating to the Tenant's Work Such contractors,
subcontractors and materialmen must be satisfactory to Landlord in Landlord's
reasonable discretion, and shall not be employed without Landlord's written
approval first obtained. Tenant and Tenant's contractors shall use qualified
craftsmen and laborers who are compatible with the trade unions operating in the
Building (if any) and Tenant shall take promptly upon Landlord's demand all
measures necessary to avoid labor unrest in the Premises and in the Building
which is caused by Tenant or Tenant's contractors. Tenant shall cause all
contractors to procure performance bonds and shall provide Landlord with
evidence thereof. 11§(1 (. I B-1 Initials

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_39.gif
[ocul20190331ex104d65d72039.gif]

5. Construction. 5.1 Promptly upon Landlord's approval of the Tenant's Plans,
Tenant shall apply for, and supply to Landlord upon issuance, a building permit
and any other required governmental pennits, licenses or approvals required in
order to perform the Tenant's Work. Upon issuance of such approvals, Tenant
shall commence the Tenant's Work and shall diligently prosecute the Tenant's
Work to completion. Tenant agrees to complete the Tenant's Work on or before
December I, 2013. Tenant agrees to cause the Tenant's Work to be constructed in
a good and workmanlike manner using first-class quality materials and in
accordance with all applicable goverrunental and municipal laws, codes and
regulations in accordance with the terms and provisions of this Lease. Upon
completion of the Tenant's Work, Tenant shall provide to Landlord, if
applicable: (a) an architect's certificate of final completion; (b) copies of
all necessary governmental permits, including, but not limited to, a temporary
or permanent certificate of occupancy (the "Certificate of Occupancy"); (c) the
sworn statement of the general contractor; (d) fmal lien waivers from all
contractors, subcontractors and materialmen; and (e) any other information or
documentation reasonably requested by Landlord to evidence lien-free completion
of the Tenant's Work and payment of all of the costs and expenses thereof.
Landlord shall have the right to observe the performance of the Tenant's Work
and Tenant shall take all such actions with respect thereto as Landlord may, in
its good faith determination, deem advisable from time to time to assure that
the Tenant's Work and the manner of performance thereof shall not be injurious
to the engineering and construction of the Building or the electrical, plumbing,
heating, mechanical, ventilating or air-conditioning systems of the Building and
shall be in accordance with the Tenant's Plans and the provisions of this Lease.
5.2 Landlord shall charge Tenant (and Tenant shall pay to Landlord) a
construction management fee of 75/1 GOths percent (0.75%) of the aggregate of
the entire hard and soft costs of the Tenant's Work, inclusive of the Allowance,
but specifically excluding the cost of any furniture and moving expenses (the
"Construction Management Fee"). The Construction Management Fee shall be paid by
Tenant within ten (10) days of Tenant's receipt of an invoice therefor or, at
Landlord's option, shall be deducted from the Allowance. Subject to the
application of the Allowance, the entire cost of the Tenant's Work shall be
borne by Tenant, to be paid as provided in Section 7 below. 5.3 Landlord shall
permit Tenant and Tenant's agents or contractors to enter the Premises following
the earlier of (a) Landlord's substantial completion of the Landlord's Work, or
(b) July 1, 2013, so that Tenant may install its trade fixtures, furniture and
telecommunications and commence the performance of the Tenant's Work (the "Early
Access Periodl'). Such license to enter the Premises shall be subject to the
condition that Tenant and Tenant's agents, contractors, workmen, mechanics,
suppliers, and invitees shall work in harmony and not interfere with Landlord
and its agents and contractors in performing any remaining aspects of the
Landlord's Work or with other tenants and occupants of the Building. If at any
time such entry shall cause or threaten to cause such disharmony or
interference, Landlord, in its sole discretion, shall have the right to withdraw
and cancel such license upon twenty-four (24) hours written notice to Tenant and
any further prior entry shall be prohibited. Tenant agrees that any entry into
and any occupation of the Premises shall be deemed to be under all of the terms,
covenants, conditions and provisions of the Lease, except as to the covenant to
pay the Monthly Installment of Rent and any utilities during the Early Access
Period. In addition to any other conditions or limitations on such license to
enter the Premises during the Early Access Periodl Tenant expressly agrees that
neither it nor any of Tenant's agents or contractors shall enter the Premises
prior to the Commencement Date unless and until each of them shall furnish such
assurances to Landlord, including but not limited to, insurance coverages,
waivers of lien, surety company performance bonds and personal guaranties of
individuals of substance, as Landlord shall require to protect Landlord against
any Joss, casualty, liability, liens or claims. 5.4 Within ninety (90) days
following Tenant's completion of the Tenant's Work, Tenant shall deliver to
Landlord final as-built drawings, in CAD and .pdf format, reflecting the
Tenant's Work, and prepared by the same architects that prepared the Tenant's
Plans. 6. Tenant's Default. If Tenant shall fail to comply with any term,
provision or agreement hereunder, and if any such matter is not remedied or
resolved within fifteen (15) days following written notice to Tenant, then, in
additional to any other remedies granted to Landlord under this Lease in the
case of default by Tenant and any other remedies available at law or in
equity,-Landlord may elect, upon notice to Tenant, to: (a) require Tenant to
discontinue all work hereunder, and Tenant's obligation to pay rent shall
commence effective as of the Commencement Date, without any abatement on account
of any delay in connection with any work relating to the Premises; or (b)
complete the construction of the Tenant's Work pursuant to the Tenant's Plans,
tendering possession to Tenant upon substantial completion thereof, and Tenant
shall immediately upon demand reimburse Landlord, as additional rent, for
Landlord's costs of completing the Tenant's Work; or (c) cancel the Lease,
effective immediately after Tenant receives notice thereof, without incurring
any liability on account thereof and the B-2 Initials

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_40.gif
[ocul20190331ex104d65d72040.gif]

term granted under the Lease is expressly limited accordingly. If Landlord
cancels the Lease pursuant to the terms hereof or as a result of Tenant's
default under the Lease, such cancellation shall not affect Tenant's liability
for any sums payable under the Lease. 7. Construction Allowance. 7.1 Provided
this Lease is in full force and effect and Tenant is not in default beyond the
expiration of applicable notice and cure periods, if any, hereunder, Landlord
hereby agrees to pay to Tenant toward the cost of the Tenant's Work an amount
equal to the lesser of; (a) the actual cost of the Tenant's Work; or (b) the
Allowance. At Tenant's request, but no more often than once every thirty (30)
days, Landlord shall disburse to Tenant portions of the Allowance upon the
satisfaction of each of the following conditions as of the time of each such
disbursement; a. Receipt by Landlord of a disbursement request in substantially
the form attached hereto as Schedule V and otherwise reasonably satisfactory to
Landlord, together with an itemized summary and copies of all paid invoices
relating to such disbursement request and any other supplemental documents
relating thereto; b. Landlord's reasonable satisfaction that the Tenant's Work
has an aggregate value at least equal to the aggregate amount of the portion of
the Allowance requested to be disbursed; c. Receipt by Landlord of satisfactory
evidence that all sums due in connection with the Tenant's Work then completed
to date have been paid in full and that no party claims any statutory or common
law lien arising out of the Tenant's Work or the supplying oflabor, material,
and/or services in connection therewith; d. Receipt by Landlord and the title
insurer of sworn statements, waivers of lien and other documents and assurances
pertaining to the Tenant's Work sufficient to protect Landlord against
mechanics' and other liens; e. Receipt by Landlord of copies of all licenses and
permits not previously delivered by Tenant to Landlord that are required in
connection with the portion of the Tenant's Work relating to the disbursement
being requested; f. Receipt of such other information as Landlord may reasonably
and in good faith require to verify the substance of the disbursement request;
and g. Tenant is then in full compliance with all the terms and provisions of
the Lease and has not committed or suffered any act or omission which
constitutes, or will constitute with the passage of time, an Event of Default of
Tenant under this Lease or a breach by Tenant of any term or provision of this
Lease. 7.2 Notwithstanding the foregoing, Landlord shall be entitled to withhold
up to ten percent (10%) of the final disbursement of the Allowance to be
disbursed upon completion of any so-called "punch list" items relating to the
Tenant's Work as an assurance that such punch lists items will be properly
completed. Any ftnal disbursement of the Allowance will also be conditioned upon
Tenant's satisfaction of the obligations under Section 5 above with respect to
the completion of the Tenant's Work, including without limitation, Landlord's
receipt of a true and complete copy of the Certificate of Occupancy for the
Premises, and shall be paid by Landlord within thirty (30) days following
Landlord's receipt, and the satisfaction of, such items. 7.3. Notwithstanding
anything to the contrary contained in the Lease or this Exhibit B, and subject
to the terms and provisions set forth hereinbelow, Landlord hereby agrees to pay
to Tenant out of the Allowance (to the extent available) an amount not to exceed
Ninety Thousand One Hundred Eight and No/100 DoJlars ($90,108.00) (the "Tenant's
Allowance Expenses Allocation") to reimburse Tenant for Tenant's actual costs
and expenses incurred in connection with (a) Tenant's data/telecommunications
wiring or systems required by Tenant in the Premises for the Permitted Uses
("Tenant's Tel/Data Expenses"), and/or (b) moving Tenant's personal property
from its previous location at 201 Jones Road in Waltham, Massachusetts
("Tenant's Moving Expenses," and together with Tenant's Tel/Data Expenses,
"Tenant's Allowance B-3 Initials

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_41.gif
[ocul20190331ex104d65d72041.gif]

Expenses"). At Tenant's request, within sixty (60) days following Landlord's
receipt of documentation of said costs reasonably satisfactory to Landlord, and
provided that Tenant is then in full compliance with all the terms and
provisions of the Lease and has not committed or suffered any act or omission
which constitutes, or will constitute with the passage of time, an Event of
Default of Tenant under this Lease or a breach by Tenant of any term or
provision of this Lease, Landlord reimburse Tenant for the Tenant's Allowance
Expenses up to the amount of the Tenant's Allowance Expenses Allocation. 7.4
Notwithstanding the foregoing to the contrary, all amounts of the Allowance
shall be either disbursed or applied within ninety (90) days following the
Commencement Date, or such amounts shall be deemed forfeited by Tenant and
Landlord shall have no further obligation with respect thereto. Tenant hereby
acknowledges and agrees that (a) in the event that the cost of Tenanes Allowance
Expenses exceeds the amount of the Tenant's Allowance Expenses Allocation, then
Tenant shall be solely responsible for the amount of such excess (it being
understood that Landlord is providing no more than the Tenant's Allowance
Expenses Allocation out of the Allowance to cover Tenant's Allowance Expenses),
and (b) no portion of the Allowance shall be applied to any other costs or
expenses of Tenant (including, without limitation, rent or additional rent)
other than towards the Tenant's Work and/or the Tenant's Allowance Expenses,
subject to the foregoing terms. 8. Miscellaneous. 8.1 All rights and remedies of
Landlord herein created or otherwise existing at law or in equity are
cumulative) and the exercise of one or more such rights or remedies shall not be
deemed to exclude or waive the right to the exercise of any other rights or
remedies. All such rights and remedies may be exercised and enforced
concurrently and whenever and as often as deemed desirable. 8.2 This Exhibit B
shall not be deemed applicable to any additional space added to the original
Premises at any time or from time to time, whether by any options under this
Lease or otherwise, or to any portion of the original Premises or any additions
thereto in the event of a renewal or extension of the original term of this
Lease, whether by any options under this Lease or otherwise. 8.3 Tenant shall,
before commencing any portion of the Tenant's Work, and for so long as any
Tenant's Work shall continue, comply with the insurance requirements in Schedule
II hereto. In the event Tenant fails to so comply, Landlord shall have the
option, but not the obligation, to procure the required insurance and charge
Tenant the cost of such compliance as additional rent. I(I ou_l B-4 Initials

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_42.gif
[ocul20190331ex104d65d72042.gif]

SCHEDULE I STANDARDS FOR TENANT'S PLANS The Tenant's Plans shall contain the
following information: I. a. A layout of the Premises showing demising, corridor
and exterior walls in relationship to the Building core. The locations of
exterior window mullions, columns, stairways and other building features shall
also be shown on the Tenant's Plans. b. The location and composition of all
walls. Non-standard improvements, such as walls requiring insulation, half
walls, vinyl wall coverings or walls requiring special construction must be
clearly noted on the Tenant's Plans. Sectional details must be provided to
adequately describe the construction of any non­ standard wall. c. The location,
size and swing of all doors. All doors shall conform with Landlord's standard
door specifications, unless otherwise noted on the Tenant's Plans. d. A
description of flooring materials. e. A reflected ceiling plan showing the
layout of lighting fixtures, switches, and any other non-standard improvements
which are to be located within the ceiling system. f. The location of all
telephone and electrical outlets. Non-standard improvements, such as outlets to
be located more than twelve (12) inches above the floor, dedicated circuit
outlets or high amperage/voltage outlets must be clearly noted on the Tenant's
Plans. 2. The Working Drawings shall be prepared at a scale of not less than
1/8"=1 foot and in accordance with Landlord's design/build specification. 3. All
Working Drawings shall be prepared based upon the use of Landlord's Building
Standard Improvements. All improvements must conform to Landlord's design/build
specifications. 4. The Tenant's Plans shall contain sufficient notations,
specifications and details to describe all improvements, including but not
limited to: a. Insulated walls, special wall coverings, graphics, special
painting or special wall materials such as plate glass or glass block. b. Door
dimensions, thickness, hardware or locks. c. Flooring materials. d. Electrical
outlets requiring a dedicated circuit, more than 120 volts or more than 15
amperes. e. Telephone outlets requiring more than 3/4 inch diameter conduit. f.
Light fixtures, exhaust fans, ceiling heights, or ceiling designs using
non-standard materials. g. Any special conduits, receptacles or electrical
devices necessary to serve communications equipment, computers or other
facilities to be installed by Tenant. h. Any special requirements to accommodate
handicapped employees of Tenant within the Premises. i. Any requirements for
fire protection of computers, other equipment or materials installed by Tenant
I@ I orl_l B-5 Initials

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_43.gif
[ocul20190331ex104d65d72043.gif]

j. Any requirements for special fire detection or life safety equipment not
required by applicable building codes in effect at the time of construction. k.
Any special reinforcing of the floor system which will be necessary to support
computers, filing systems, equipment or furnishings having a load exceeding
fifty (50) pounds per square foot of floor area. 1. Any special requirements for
humidity control, temperature control, extra air-conditioning capacity,
ventilation or heating which would not be provided by Landlord's standard
building systems. Such special requirements may arise as a result of Tenant's
desire to install a computer or other equipment which generates heat, food
preparation facilities, bathrooms, laboratories, microfilm storage or other
special facilities, equipment or products. m. Any private bathrooms, wet-bars,
kitchens, vending machines or other installations requiring plumbing work or
ventilation. n. Any cabinetry, wood paneling, reception desks, built-in shelving
or furniture. o. Any improvement which will require modification of the
Building's structural, mechanical or electrical components. p. Sufficient
details, specifications and other information as may be necessary for accurate
pricing of any other non standard improvements. B-6

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_44.gif
[ocul20190331ex104d65d72044.gif]

SCHEDULE II INSURANCE REQUIREMENTS 1. Tenant shaH cause to be maintained for
Landlord's benefit insurance in an insurance company or companies which are "A"
rated, Class VII or better in Best's Key Rating Guide or such lesser standard as
shall be acceptable to Landlord and authorized to transact business in the state
in which the Building is located, protecting Landlord against liabilities
arising out of the operations of subcontractors and sub-subcontractors as well
as Tenant's contractor ("Contractor") with respect to all the Tenant's Work,
including at least and in amounts not less than: a. Worker's Compensation &
Employers Liability: Statutory limits required by applicable Worker's
Compensation Law and $500,000 per occurrence for Employers Liability, without
limitation including all liability arising under any applicable structural work
act and any other statute for the protection of employees. b. Commercial or
Comprehensive Liability including Landlord's and Contractor's Protective,
products, and completed operations coverage, contractual liability including
Contractor's indemnity agreements contained in the Contract Documents, personal
injury (employees' exclusion deleted) $5,000,000 per occurrence Bodily Injury
and Property Damage, $5,000,000 combined single limit. Landlord may require
deletion of the "x, c, u'' exclusion, if applicable. c. Comprehensive Auto
Liability including owned, non-owned, and hired vehicles coverage: $1,000,000
per occurrence Bodily Injury and Property Damage Liability (Combined Single
Limit). Builder's Risk in an "all risk" form covering the Tenant's Work against
loss by fire and other casualty in an amount equal to the full insurable value
of the Tenant's Work. d. Notwithstanding the foregoing, upon Tenant's request
Landlord shall provide the coverages set forth in subparagraph (d) above and
Tenant shall reimburse Landlord for the actual cost thereof 2. Contractor shall
either have the Landlord added as an additional named insured to the preceding
Commercial or Comprehensive General Liability insurance policy or shall supply a
separate Landlord's Protective policy, with limits as specified, naming the
Landlord as named insured, and said General Liability or Landlord's Protective
policy shall be maintained in force until the completion of the Tenant's Work.
3. Each insurance policy shall be written to cover all claims arising out of
occurrences taking place within the period of coverage; insurance written to
cover only claims made within the policy period is not acceptable without the
express advance wrirten consent of Landlord. To the extent the policy is not a
Landlord's Protective policy, it shall be endorsed to indicate that it is
primary as respects Landlord, not contributory with any other insurance
available to the Landlord and not subject to reduction of coverage as to
Landlord by reason of any claim asserted against Contractor other than in
connection with the Tenant's Work or by reason of any misstatement, act or
omission of any party other than Landlord applying for or insured by such
insurance. 4. Each insurance policy and any certificate furnished in lieu of a
policy shall state that it will not be cancelled, reduced or materially changed
without twenty (20) days' prior written notice to Landlord. In the event Tenant
fails to provide replacement coverage at least fifteen (15) days prior to the
expiration of any policy of insurance, Landlord may at its option secure such
insurance and Tenant shall reimburse Landlord for the cost thereof as additional
rent; but Landlord shall not have any obligation to secure any such insurance.
5. Each of the aforesaid insurance coverages shall be placed into effect before
any of the Tenant's Work is commenced and shall be maintained in force at all
times while and for at least so long as any of the Tenant's Work is ca1Tied on,
including without limitation, any and all activities performed in fulfillment of
any obligation of Contractor or any Subcontractor to correct defects in the
Tenant's Work or under any other warranty. Before commencing any of the Tenant's
Work, and as often thereafter as reasonably requested by Landlord, Tenant shall
I(§]otZ:J Initials B-7

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_45.gif
[ocul20190331ex104d65d72045.gif]

supply Landlord with either the policies themselves or certificates of insurance
satisfactory to Landlord, evidencing compliance with all the foregoing
requirements. 6. No insurance policy purporting to insure Landlord or Landlord's
lender, as the case may be, shall without the prior written consent of said
party be so written as to limit or condition any of the insurer's obligations to
said party with respect to any insured loss or liability by any condition or
requirement that said party bear, assume or pay any portion of such loss or
liability before the insurer's obligation to said party shall come' into effect.
B-8 Initials

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_46.gif
[ocul20190331ex104d65d72046.gif]

SCHEDULE Ill LANDLORD'S WORK 1. Install a new HVAC VAV system (the "New HVAC
System"), including installation of new VAV boxes (based on existing HVAC
drawings provided by Landlord to Tenant prior to the Lease Reference Date), all
required medium pressure ductwork and controls (Trane Tracer control system) and
any necessary structural support required for new rooftop units. The New HVAC
System shall include sixteen (16) fan-powered VAV boxes with hot water reheat
coils around the perimeter and eight (8) cooling-only VAV boxes at interior
spaces. 2. Remove and dispose of existing ceiling tiles, lighting and ductwork
that is not slated for reuse within the Premises and all other materials and
infrastructure required to install the New HVAC System. Remove the two (2)
private toilet rooms on the first (!") and second (2"1 3. ) floors of the
Premises. 4. Intentionally deleted. 5. Renovate the existing elevator cab and
complete any required code compliance upgrades with specifications to be further
defmed and mutually agreed upon between Landlord and Tenant. 6. Perform any
required code compliance upgrades to existing fire stairwells. 7. Remove any
existing communications wiring located within the Building. 8. Remove any
existing Hazardous Materials within the Premises. 9. Demolish all hard wall
partitions (i.e., existing offices and conference rooms) on the first(!' and
second (2"') floors of the Premises. I 0. Deliver existing window coverings in
clean and good condition. 11. Separately sub-meter the Premises. B-9 Initials

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_47.gif
[ocul20190331ex104d65d72047.gif]

SCHEDULE IV PLANS FOR LANDLORD'S WORK [See Attached] B-10

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_48.gif
[ocul20190331ex104d65d72048.gif]

r y ".:::', :::. " c " ,.., :;:: H "r m "Y'. D CBRE Management ; ,,.;:.-. ".". N
"m' . 7 "_, "t":'·' '

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_49.gif
[ocul20190331ex104d65d72049.gif]

; u.' = H t !m ! 'u H 'an" - n= : :·:::-'- ' 1i g ' ' ; :: ?; "= E i!l fl ; t 1!
" ' • I ,;,! n !i ! - m - ;;' ' . ' ' t in 1' ' ' ; 1 J;· r / .-;:: c ' ":r s
:"' " ' 2 0' u' ;"!" ;:;; 7 :; '" CERE Management 11> 0 0 0 0 0 e 0 0 j:!!; ' ,,
'" ' ' uH"" !! ', ;_i " € 'i I N

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_50.gif
[ocul20190331ex104d65d72050.gif]

i )o " \ j [] "EN ' f ;.., o,,. g 0 a:e; g. s. .""_ o-.,g > . 0000 0000000 i - t
I Ii J ,-·_-, \) ) ()C) I w ";:.:! .,'t<: . == h 't; r--•on• e;a -V· CERE
Management

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_51.gif
[ocul20190331ex104d65d72051.gif]

:m---------.--------.----------.---------------, TT o .i "\ al 'i "z , ; ' ; ;.
:?. f ; 6 it H,. ' "C '" "' f :;: if. m ,;; ,'!. ·1 m z [] CBRE - n 0 0'5: p. "0
-,"o Management >= § ' "' E>i" g 1;I :, I I [f l·_!' I ii ,-,' n " H ' '· () :'o
:;; e ,g_ - H ' ;.. ;{' P-s ;";". w• " .0 1': "=F". -"" .:,:';1,, -;;"mv;
':::::: zCz:} :e c; : c:

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_52.gif
[ocul20190331ex104d65d72052.gif]

!1 ; ! ; -""' H ;¥ i ' H ,, ' I ' I i - !!I! >, 'I ' anagement 1'-" I 00 ee> eee
I ;: ' ! CERE 'cl. I iot .iFll_i: ;!iii 'Ig '' ' ' H: H ;' I Ul M

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_53.gif
[ocul20190331ex104d65d72053.gif]

,;,;:I!:nmnn i :;::. ,. 3 ,,; - - c "g':"::'! , o,. " CJ'J > • "" G e Gee o e ee
e ee ' --::i :;.:l-!0" E '" j -, i " FW --c "' .f, r..: X ;;: :C 7 ? "> '7. '
;s: ;::. a;: I !J!i ,-o - ;:!;!g ;:;;;;•z ;;; '5"·:0:::: h H, - ro"' · s. '--'
"& " • CERE Management

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_54.gif
[ocul20190331ex104d65d72054.gif]

- I on 2 ,P.'< "0 ' 51l Management oro ::"!2:g II i :: . "sro " I lJ h I .N.
Sl1} ,o :r-- CBRE ¥ ';;I...-

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_55.gif
[ocul20190331ex104d65d72055.gif]

t]lJ ["'"' ..<· " c · - 111 !H - 8; V-:;-H ,, "H" , n - L 0 • --0'5; ",o• [f
Management •z 'i'';l.;:c; II @I ; s" iii ;•, ;;-!i !'H §2 1i ,a E]!J t]lJ E!lJ
HH II! iU Ii;i; B !;:: n i n ::: 7 :1 ;::_ -,_ L,j,. --- c 7 --. I ' !-1! ' ! I
00 !IH ,"".' " s I HI - ,N. Q P.-S! ?0 "1 CBRE "•

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_56.gif
[ocul20190331ex104d65d72056.gif]

n i; :; [ n D - ' zan· - SP a I 'i· 'n' M t; i\ !t m I-' ' ' ,.m. , "0 n. ,!;'
ne!.P" - RREEF anagement

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_57.gif
[ocul20190331ex104d65d72057.gif]

I I I i CBRE Management z

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_58.gif
[ocul20190331ex104d65d72058.gif]

'-) I II 'I il [I 1 r-[J "a on "" 00 o " n i1\' ;;· s. ""' I"' 0 > · .·-II I
.... l lllI - J t'T:I I w !jli d ' ::="8' •• "' ' " .N. :;o"c •" RREEF
Management ' :n ;:; iU )> 00 ' :; l::l "--ll li i ,,--1 ii !I ifI iIl.
--------------1! ,i,f I! . -

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_59.gif
[ocul20190331ex104d65d72059.gif]

ph, ; s,f § j D •.o• RREEF _, s-o p. '" Management * ' j i ! ? g i f. z
He!}fpi·! !5 ' I t'i"jl I ! H ! ; R ' d ,"' ;;S 0 ' -'"" • ' ;» Ooq : g· S· N ..
·

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_60.gif
[ocul20190331ex104d65d72060.gif]

.;_-........,? I / 11 r !t'' 0 ! I I II .. , n _"["! <O ;.. o"' h fils "'' 0• =
Management t; ":lc&f., ":":;':"; " -··· --·---·"' "1[.1 ') 'D. ' I'll I 'i II :
i t'TJ !fit .". "oS". •-z· ""0 [] )>" RREEF I Ul ..

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_61.gif
[ocul20190331ex104d65d72061.gif]

I -----7;-_· ! R!VERMOOR EN1>1NEERING' LLC SEGUIN ASSOCIATES < \.'·"'"'","' 10
HEW IJIIP!WAV -ai!TE. 1 01 !!CffiiA'JE, tWlM H ROOF FRAMING PLAN, SECTIONS AND
DETAILS - : 1>¥\>'ff> "''""-"·"'· ! tr:. .J,_.J '', I '-. / - J _I --I t I
\b,-\--\j -:::-• c •

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_62.gif
[ocul20190331ex104d65d72062.gif]

SCHEDULEV FORM OF DISBURSEMENT REQUEST FORM [See Attached] B-11

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_63.gif
[ocul20190331ex104d65d72063.gif]

-.,.,..lftl,...;;... .......,..,g;,;;,."' -AlA Document G702'" - 1992
Application and Certificate for Payment TO OWNER: PROJECT: sample APPLICATION
NO: 001 PERIOD TO: CONTRACT FOR: General Construction CONTRACT DATE: PROJECT
NOS: 1 1 Distribution to: OWNER: ARCHITECT: CONTRACTOR: FIELD: OTHER: FROM
CONTRACTOR: VIA ARCHITECT: CONTRACTOR'S APPLICATION FOR PAYMENT The undersigned
Contractor certifies that to the best ofthe Contractor's knowledge, infonnation
and be]iefthe Work covered by this Application for Payment has been completed in
accordance with the Contract Documents, that all amounts have been paid by the
Contractor for Work for which previous Certificates for Payment were issued and
payments received from the Owner, and that current payment shown herein is now
due. CONTRACTOR: Application is made for payment, as shown below, in connection
with the Contract. Continuation Sheet, AlA Document 0703, is attached. 1.
ORJGINAL CONTRACT SUM
......................................................................... 2. NET
CHANGE BY CHANGE ORDERS"""""'"""""""""""""""""""'"""' 3. CONTRACT SUM TO DATE
(Line I± 2) """"""""""""""""""""""""""" 4. TOTAL COMPLETED & STORED TO DATE
(Column G on G703) ........ 5. RETAINAGE: $ $ $ $ 0.00 0.00 0.00 0.00 By:
---,;-------------Slate of: County of: Subscribed and sworn to before Date:
--------a. 0 %of Completed Work day of (Column D +Eon G703) $ 0.00 me this b. 0
% of Stored Materia1 (Column F on G703) $ 0.00 Notary Public: My Commission
expires: Total Retainage (Lines Sa+ 5b or Total in Column I ofG703)
................ 0.00 0.00 $ ARCHITECT'S CERTIFICATE FOR PAYMENT In accordance
with the Contract Documents, based on on site obsexvations and the data
comprising !his app cation, the. Architect certifies to the Owner that to the
best of the Archite '.s knowledge, mformat1on and behefthe Work has progressed
as indicated, the quality of the Work lS maccordance with the Contract
Documents, and the Contractor is entitled to payment of the AMOUNT CERTIFIED. 6.
TOTAL EARNED LESS RETA!NAGE ................................................. $
(Line 4 Less Line 5 Total) 7. LESS PREVIOUS CERTIFICATES FOR PAYMENT
..................................... $ (L' fr · C 'fi) 0.00 me 6 om prtor erti
tcate 8. CURRENT PAYMENT DUE
.................................................................... I $ 9.
BALANCE TO FINISH, INCLUDING RETAINAGE o.oq AMOUNT CERTIFIED
......................................................................... $ 0.00
(.Attach explanation if amowtt certified differs from the amount applied Initial
all figW'es on this 0.00 (Line 3 less Line 6) $ Application and on the
Continuation Sheet that are changed to conform with the amount certified)
ARCHITECT: By: -------------------Date: ---------This Certificate is not
negotiable. The AMOUNT CERTIFIED is payable only to the Contractor named herein.
Issuance, payment and acceptance of payment are without prejudice to any rights
of the Owner or Contractor under this Contract. AlA
DocumentG702'1M-1992.Copyright@ 1953, 1963, 1965,1971. 1978, 1983 and 1992 by
The American Institute of Architects.Allrights reserved.WARNING:This AlA®
Document is protet.ted by U.S. Copyright Law and
lntematfonalTreaties.Unauthorized reproduction or dlstrillutiol'l of this AlA 6>
Document,or any portion of It, may result in severe civiland criminalpenalties,
and will be prosecuted to the maKimum extent possible under the law.This
document was produced by AlA software at 10:13:46 on 02112/2013 under Order
No.0274819035_1 which expires on 0610412013,and Is not for resale. 1 User Notes:
(1179464307) "HANGEORDERSUMMARY ADDITIONS DEDUCTIONS fatal changes approved in
previous months by Owner $ 0.0 $ 0.01 fotal approved this Month $ 0.0 $ 0.01
TOTALS $ 0.0 $ 0.01 NET CHANGES by Change Order $ 0.01

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_64.gif
[ocul20190331ex104d65d72064.gif]

- I-WIAIA .. Document G703-1992 TM Continuation Sheet AlA Document, G702TM-1992,
Application and Certification for Payment, or G7361M-2009, Project Application
and Project Certificate for Payment, Construction Manager as Adviser Edition,
containing Contractor's signed certification is attached. In tabulations below,
amounts are in US dollars. Use Column I on Contracts where variable retainage
for line items may apply. APPLICATION NO; 001 APPLICATION DATE: PERIOD TO:
ARCHITECT'S PROJECT NO· PREVIOUS AJA Document G703TM -1992.Copyright© 1963,
1965, 1966,1967,1970, 1978, 1983 and 1992 by The American Institute of
Architects.All rights reserved.WARNING:This AlAOQcumentis protected by U.S.
Copyright law and International Treaties.Unauthorized reproduction or
distr!buti011 of this AlA"' Docume11t,or any portion af it. may rasult in severe
civil and criminal penalties, and will be prosecuted to the muirnum extent
possible under the law. This document was produced by AlA software at 09:11:22
on 09/14/2010 under Order No.0865066667_1 which expires on 06/0412011, and is
not for resale. 1 User Notes: {1481463927) A B c D E F G H I ITEM NO.
DESCRIPTION OF WORK SCHEDULED VALUE WORK COMPLETED MATERIALS PRESENTLY STORED
(NOT IN D OR E) TOTAL COMPLETED AND STORED TO DATE (D+E+F) % (G+C) BALANCE TO
FINISH (C-G) RETAINAGE (IF VARIABLE RATE) FROM APPLICATION (D +E) THIS PERIOD 01
DEMOLIT!ON 50,000.00 0.00 10,000.00 0.00 10,000.00 20.00% 40,000.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00%
0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% 0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% 0.00
0.00 GRAND TOTAL $50,000.00 $0.00 $10,000.00 $0.00 $10,000.00 20.00% $40,000.00
$0.00

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_65.gif
[ocul20190331ex104d65d72065.gif]

EXHIBIT D-RULES AND REGULATIONS attached to and made a part of Lease bearing the
Lease Reference Date of March_, 2013 between RAR2-CROSBY CORPORATE CENTER QRS,
INC., as Landlord, and HOLCIM (US) INC., as Tenant 1. Intentionally Omitted. 2.
If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises, Tenant shall immediately discontinue such use. No awning shall be
permitted on any part of the Premises. Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises. 3. Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, or stairways of the Building. No tenant and no employee or
invitee ofany tenant shall go upon the roof of the Building. 4. Any directory of
the Building, if provided, will be exclusively for the display of the name and
location of tenants only and Landlord reserves the right to exclude any other
names. Landlord reserves the right to charge for Tenant's directory listing. 5.
All cleaning and janitorial services for the Building and the Premises shall be
provided exclusively through Landlord. Tenant shall not cause any unnecessary
labor by carelessness or indifference to the good order and cleanliness of the
Premises. Except as otherwise expressly set forth in the Lease, Landlord shall
not in any way be responsible to any Tenant for any loss of property on the
Premises, however occurring, or for any damage to any Tenant's property by the
janitor or any other employee or any other person. 6. The toilet rooms, toilets,
urinals, wash bowls and other apparatus shall not be used for any purpose other
than that for which they were constructed. No foreign substance of any kind
whatsoever shall be thrown into any of them, and the expense of any breakage,
stoppage or damage resulting from the violation of this rule shall be borne by
the Tenant who, or whose employees or invitees, shall have caused it. 7. Tenant
shall store all its trash and garbage within its Premises. Tenant shall not
place in any trash box or receptacle any material which cannot be disposed of in
the ordinary and customary manner of trash and garbage disposal. All garbage and
refuse disposal shall be made in accordance with directions issued from time to
time by Landlord. Tenant will comply with any and all recycling procedures
designated by Landlord. 8. Landlord will furnish Tenant two (2) keys free of
charge to each door in the Premises that has a passage way lock. Landlord may
charge Tenant a reasonable amount for any additional keys, and Tenant shall not
make or have made additional keys on its own. Tenant shall not alter any lock or
install a new or additional lock or bolt on any door of its Premises. Tenant,
upon the termination of its tenancy, shall deliver to Landlord the keys of all
doors which have been furnished to Tenant, and in the event of loss of any keys
so furnished, shall pay Landlord therefor. 9. If Tenant requires telephone,
data, burglar alarm or similar service, the cost of purchasing, installing and
maintaining such service shall be borne s.olely by Tenant. No boring or cutting
for wires will be allowed without the prior written consent of Landlord. 10. No
equipment, materials, furniture, packages, bulk supplies, merchandise or other
property will be received in the Building or carried in the elevators except
between such hours and in such elevators as may be designated by Landlord. The
persons employed to move such equipment or materials in or out of the Building
must be acceptable to Landlord. 11. Tenant shall not place a load upon any floor
which exceeds the load per square foot which such floor was designed to carry
and which is allowed by law. Heavy objects shall stand on such platforms as
determined by Landlord to be necessary to properly distribute the weight.
Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space in the Building to such a degree as to be objectionable to Landlord or to
any tenants shall be placed and maintained by Tenant, at Tenant's expense, on
vibration eliminators or other devices sufficient to eliminate the noise or
vibration. Landlord will not be re onsible for loss of or D-1 Initials

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_66.gif
[ocul20190331ex104d65d72066.gif]

damage to any such equipment or other property from any cause, and all damage
done to the Building by maintaining or moving such equipment or other property
shall be repaired at the expense of Tenant. 12. Landlord shall in all cases
retain the right to control and prevent access to the Building of all persons
whose presence in the judgment of Landlord would be prejudicial to the safety,
character, reputation or interests of the Building and its tenants, provided
that nothing contained in this rule shall be construed to prevent such access to
persons with whom any tenant normally deals in the ordinary course of its
business, unless such persons are engaged in illegal activities. Landlord
reserves the right to exclude from the Building between the hours of 6 p.m. and
7 a.m. the following day, or such other hours as may be established from time to
time by Landlord, and on Sundays and legal holidays, any person unless that
person is known to the person or employee in charge of the Building and has a
pass or is properly identified. Tenant shall be responsible for all persons for
whom it requests passes and shall be liable to Landlord for all acts of such
persons. Landlord shall not be liable for damages for any error with regard to
the admission to or exclusion from the Building of any person. 13. Tenant shall
not use any method of heating or air conditioning other than that supplied or
approved in writing by Landlord. 14. Tenant shall not waste electricity, water
or air conditioning. Tenant shall keep corridor doors closed. Tenant shall close
and lock the doors of its Premises and entirely shut off all water faucets or
other water apparatus and electricity, gas or air outlets before Tenant and its
employees leave the Premises. Tenant shall be responsible for any damage or
injuries sustained by other tenants or occupants of the Building or by Landlord
for noncompliance with this rule. 15. Tenant shall not install any radio or
television antenna, satellite dish, loudspeaker or other device on the roof or
exterior walls of the Building without Landlord's prior written consent, which
consent may be withheld in Landlord's sole discretion, and which consent may in
any event be conditioned upon Tenant's execution of Landlord's standard form of
license agreement. Tenant shall be responsible for any interference caused by
such installation. 16. Tenant shall not mark, drive nails, screw or drill into
the partitions, woodwork, plaster, or drywall (except for pictures, tackboards
and similar office uses) or in any way deface the Premises. Tenant shall not cut
or bore holes for wires. Tenant shall not affix any floor covering to the floor
of the Premises in any manner except as approved by Landlord. Tenant shall
repair any damage resulting from noncompliance with this rule. 17. Tenant shall
not install, maintain or operate upon the Premises any vending machine without
Landlord's prior written consent, except that Tenant may install food and drink
vending machines solely for the convenience of its employees. 18. No cooking
shall be done or permitted by any tenant on the Premises, except that
Underwriters' Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be pennitted provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations. 19. Tenant shall not
use in any space or in the public halls of the Building any hand trucks except
those equipped with the rubber tires and side guards or such other
material-handling equipment as Landlord may approve. Tenant shall not bring any
other vehicles of any kind into the Building. 20. Tenant shall not permit any
motor vehicles to be washed or mechanical work or maintenance of motor vehicles
to be performed in any parking lot. 21. Tenant shall not use the name of the
Building or any photograph or likeness of the Building in connection with or in
promoting or advertising Tenant's business, except that Tenant may include the
Building name in Tenant's address. Landlord shall have the right, exercisable
without notice and without liability to any tenant, to change the name and
address of the Building. 22. Tenant requests for services must be submitted to
the Building office by an authorized individual. Employees of Landlord shall not
perform any work or do anything outside of their regular duties unless under
special instruction from Landlord, and no employee of Landlord will admit any
person (Tenant or otherwise) to any office without specific instructions from
Landlord. D-2 Initials

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_67.gif
[ocul20190331ex104d65d72067.gif]

23. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
other than in areas designated by Landlord as smoking areas. 24. Canvassing,
soliciting, distribution of handbills or any other written material in the
Building is prohibited and each tenant shall cooperate to prevent the same. No
tenant shall solicit business from other tenants or permit the sale of any good
or merchandise in the Building without the written consent of Landlord. 25.
Tenant shall not permit any animals other than service animals, e.g. seeing-eye
dogs, to be brought or kept in or about the Premises or any common area of the
Building. 26. These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of any premises in the
Building. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenant or tenants, but no such waiver by Landlord
shal! be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building. 27.
Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building, and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of ali of the foregoing
rules by Tenant's employees, agents, clients, customers, invitees and guests.
[REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK] D-3 Initials

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_68.gif
[ocul20190331ex104d65d72068.gif]

EXHIBIT F-TENANT'S EXCLUSIVE PARKING SPACES attached to and made a part of Lease
bearing the Lease Reference Date of March_, 2013 between RAR2-CROSBY CORPORATE
CENTER QRS, INC., as Landlord, and HOLCIM (US) INC., as Tenant (See Attached]
F-1

 





 

--------------------------------------------------------------------------------

 



New Microsoft Word Document_holcim fully executed lease_page_69.gif
[ocul20190331ex104d65d72069.gif]

• r-0 0z 0 -n m r­ c <m "1l )> :0 2S t "1l m !9

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_70.gif
[ocul20190331ex104d65d72070.gif]

EXHIBIT G-CLEANING SPECIFICATIONS attached to and made a part of Lease bearing
the Lease Reference Date of March_, 2013 between RAR2-CROSBY CORPORATE CENTER
QRS, INC., as Landlord, and HOLCIM (US) INC., as Tenant I. OFFICE AREAS A.
Daily-business days (Mon-Fri, 6:00pm-10:00 pm, excluding holidays) 1. 2.
Thoroughly vacuum all carpeted areas including edges and corners. Empty and
clean all waste receptacles and remove waste material from the premises: change
wastebasket liners as necessary. Wash receptacles as needed. Sweep and dust mop
all uncarpeted areas using a dust treated mop Vacuum carpeting and rugs in all
traffic and main areas. Check for, and vacuum all obvious debris under desks,
behind and under waste containers, including interior walk­ off mats if present.
Clean conference room tables, and place chairs under desks or tables in orderly
fashion. Spot clean glass on tenant entrance doors and interior glass
partitions. Spot clean by damp wiping fingerprints, smears and smudges on walls,
doors, frames, kick and push plates, handles, and light switches. Clean spots
and stains on rug and V.C.T. Damp wipe all Formica counter tops, sinks, and
table tops. 3. 4. 5. 6. 7. 8. 9. 10. Wash clean all water fountains and adjacent
floor area. 11. Wipe clean all brass and other bright work. 12. Remove all
finger marks from private doors, light switches, and doolVIays. 13. Upon
completion of cleaning, all lights will be turned off, doors locked, and alarms
engaged if applicable, leaving the premises in an orderly condition. 14. Hand
dust and wipe clean with treated clothes, all horizontal surfaces, including
furniture, office equipment, to include telephones and other lightweight desk
equipment. B. Weekly 1. 2. 3. 4. 5. Wash all glass at tenant entrance doors and
sidelights. Dust all closet she1ving1 coat racks, etc. Brush and hand dust all
carpet edges and other areas inaccessible to vacuum attachments, Dust all
ventilation and air conditioning louvers and grills. Windowsills, door ledges,
chair rails and countertops, cubicle partition tops (with particular attention
not to move any personal belongings, papers or fragile objects). C. Monthly 1.
Render high dusting not reached in nightly cleaning to include, but not limited
to: a. b. Dusting of all pictures, frames, charts, graphs, and similar wall
hangings. Dusting of all vertical surfaces, such as walls, partitions, doors and
door frames, etc. Dusting of all pipes, ducts, and high moldings. Dusting of all
vertical and horizontal blinds c. d. 2.Move and vacuum clean underneath all
furniture that can reasonably be moved. G-1 Initials

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_71.gif
[ocul20190331ex104d65d72071.gif]

II. LAVATORIES A. Daily-business days (Mon-Fri, excluding holidays) I. 2. 3.
Sweep, wash and rinse all floors thoroughly, using a disinfectant. Wash all
basins, bowls, urinals, and shower stalls. Empty and clean paper towel and
sanitary disposal receptacles. Replace liners back into receptacles. Refill and
maintain cleanliness, tissue holders, soap dispensers, towel dispenser, toilet
tissue, and sanitary dispensers. A non-acidic sanitizing solution will be used
in all lavatory cleaning. Wash and polish all mirrors, powder shelves, bright
work, flushometers, piping and toilet seat hinges. Wash both sides of all toilet
seats, clean basins and urinals Remove waste paper and refuse to designated
areas on the premises. Check and refill, if necessary, all automatic deodorizing
equipment 4. 5. 6. 7. 8. 9. B. Weekly I. 2. 3. 4. Wash all partitions and walls
Vacuum all air vents. Wipe down all high light fixtures. Flush floor drams with
disinfectant C. Quarterly I.Machine scrub floors 2. Wash all waste receptacle
with germicidal solution Ill. LOBBIES AND COMMON AREAS A. Daily - business days
(Mon-Fri, excluding holidays) I. 2. 3. 4. 5. 6. Empty all wastebaskets and
change liners, empty exterior cigarette urns, and ash trays. Vacuum rugs, mats
and carpeted areas. Inspect carpet for spots and stains, removing where
possible. Spot clean all interior glass in partitions, doors and lobbies. Clean
and sanitize drinking fountains. Sweep and damp mop lobby floor and remove all
excess water. (With special attention paid during winter months, to include
vacuum walk-offmats and keep floors dry and safe). Clean entrance glass doors.
Hand dust and wipe clean with treated cloths all furniture, window sills,
railings, and planters. Dust and wash all directory signs in lobby and on tenant
floors. Spot clean by damp wiping fingerprints, smears, smudges on walls, doors,
and frames. 7. 8. 9. 10. II. Clean any and all metal work inside lobby. 12.
Clean any and all metal work surrounding building entrance doors. 13. Dust
handrails. 14. Building exit stairways shall be policed nightly to remove all
debris, damp mop as necessary to remove spills. Monthly dust mop landings and
stairs. Spot clean and dust walls, handrails, and fixtures as necessary. G-2

 





 

--------------------------------------------------------------------------------

 



 

 

New Microsoft Word Document_holcim fully executed lease_page_72.gif
[ocul20190331ex104d65d72072.gif]

B. Weekly 1. Dust all artwork 2.Dust air vents IV. CAFETERIA/DINING & KITCHEN
AREAS (If Applicable) A. Nightly 1. 2. Remove all trash and replace liners
nightly. Remove dust from furniture, window ledges, radiators, coat racks,
artificial plants, paintings and other wall decorations. Thoroughly wipe down
all tables and chairs, including legs and bases. Put all tables and chairs back
to original position. Wipe down all trash containers. Spot clean doors and walls
especially around and behind trash receptacles. Thoroughly vacuum all carpeting
and spot clean daily. Thoroughly dry-mop and damp mop all hard surfaces to
remove all visible evidence of traffic patterns, dust, dirt, spills and stains.
3. 4. 5. 6. 7. 8. B. Periodic !. 2. 3. Spray buff or high speed burnish all hard
surface floors weekly. Clean and wash all ceiling vents as needed. Machine scrub
all hard surfaces monthly 2168632.9 G-3 Initials

 

 



 

--------------------------------------------------------------------------------

 



Exhibit B

Intentionally Omitted

 

 



- Ex B-1  -

--------------------------------------------------------------------------------

 



Exhibit C

Bill of Sale

HOLCIM (US) INC., a Delaware corporation (“Seller”), for ONE DOLLAR ($1.00) paid
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, hereby SELLS, TRANSFERS and DELIVERS to OCULAR
THERAPEUTIX, INC., a Delaware corporation (“Purchaser”), its successors and
assigns, the Personal Property owned by Seller and located in the Premises (as
defined in the Sublease (defined below) located at 24 Crosby Drive, Bedford,
Massachusetts 01730 and described more particularly in the Sublease (defined
below) subleased by Seller to Purchaser (collectively, the “Personal Property”).

This Bill of Sale is executed and delivered in connection with the surrender of
the above-described subleased premises by Purchaser to Seller pursuant to a
Sublease dated __________, 2019 (the “Sublease”).

Seller hereby warrants to Purchaser that the Personal Property is owned by
Seller and is not subject to any lien or security interest.  Seller hereby
sells, transfers and delivers, and Purchaser hereby accepts, the Personal
Property in its “as-is, where-is” condition, without any warranty or
representation except as set forth in the preceding sentence, and any warranty
of merchantability or fitness is hereby expressly excluded.

IN WITNESS WHEREOF, Seller and Purchaser have duly executed this Bill of Sale
this _____ day of ________________, 2024.

 

SELLER:

 

PURCHASER:

 

 

 

HOLCIM (US) INC.

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 



- Ex C-1  -

--------------------------------------------------------------------------------

 



Exhibit C-1

List of Personal Property

All Personal Property in the Premises as of the Commencement Date

 

- Ex C-1  -1-

--------------------------------------------------------------------------------